Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 30, 2016, is entered into by and among CSRA Inc. (formerly known as
Computer Sciences Government Services Inc.), a Nevada corporation (the
“Company”), The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for
the Lenders under the Pro Rata Facilities (in such capacity, the “Pro Rata
Administrative Agent”), Royal Bank of Canada, as administrative agent for the
Lenders under the Term Loan B Facility (in such capacity, the “Term Loan B
Administrative Agent” and, together with the Pro Rata Administrative Agent, the
“Administrative Agents”), MUFG Union Bank, N.A., as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), and the Lenders and
Guarantors listed on the signature pages hereto. Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Credit Agreement (as defined
below).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of November 27, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among the
Company, the Guarantors party thereto, the Lenders party thereto, the
Administrative Agents, the Collateral Agent and the other Persons party thereto,
the Lenders named therein have extended certain credit facilities to the
Company;
WHEREAS, the Company has appointed (i) The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
MUFG Union Bank, N.A., MUFG Securities Americas Inc. and their respective
affiliates, (ii) RBC Capital Markets, (iii) Merrill Lynch, Pierce, Fenner &
Smith Incorporated and its respective affiliates and (iv) The Bank of Nova
Scotia as joint lead arrangers and joint book runners (collectively, the “Lead
Arrangers”) with respect to this Amendment; and
WHEREAS, the Company has requested that the Lenders and the Administrative
Agents amend certain provisions of the Credit Agreement as set forth herein, and
subject to the terms and conditions hereof, the Lenders and the Administrative
Agents are willing to do so.
NOW THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Amendments to the Credit Agreement. The Company, the Administrative Agents,
the Collateral Agent and the Lenders party hereto agree that the Credit
Agreement shall be amended on the later of (i) November 30, 2016 and (ii) first
date on which the conditions set forth in Section 3 hereof have been satisfied
(the “First Amendment Effective Date”) to reflect the changes which are attached
as Exhibit A hereto (the Credit Agreement, as so amended, the “Amended Credit
Agreement”), such that on the First Amendment Effective Date the terms set forth
in Exhibit A hereto which appear in bold and double underlined text (inserted
text) shall be added to the Credit Agreement and the terms appearing as text
which is stricken (deleted text) shall be deleted from the Credit Agreement. As
used in the Amended Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof”, and words of similar import shall,
unless







--------------------------------------------------------------------------------





the context otherwise requires, mean, from and after the First Amendment
Effective Date, the Amended Credit Agreement.
2.    No Other Amendments. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agents, the Collateral Agent or
the Lenders under the Credit Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents. Except for the amendments set forth herein, the text of the
Credit Agreement and all other Loan Documents shall remain unchanged and in full
force and effect and the Company hereby ratifies and confirms its obligations
thereunder. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection or continuity of the Administrative
Agents’, the Collateral Agent’s or the Lenders’ security interests in, security
titles to, or other Liens on, any Collateral for the Obligations.
3.    Conditions on Effectiveness. This Amendment shall become effective as of
the First Amendment Effective Date when, and only when, each of the following
conditions has been met or duly waived by each of the Administrative Agents, the
Collateral Agent and the applicable Lenders in writing:
(a)
the Administrative Agents shall have received:

(i)
from the Company, each Guarantor and each Lender, either (A) a counterpart of
this Amendment signed on behalf of such party or (B) written evidence
satisfactory to the Pro Rata Administrative Agent (which may include facsimile
or other electronic transmission of a signed counterpart of this Amendment) that
such party has signed a counterpart of this Amendment;

(ii)
a certificate of the Secretary or an Assistant Secretary or other authorized
officer of the Company and each Guarantor, dated the First Amendment Effective
Date, (A) either (x) certifying the names and true signatures of the officers of
the Company and such Guarantor, as the case may be, authorized to sign this
Amendment and any other documents to be delivered by the Company or such
Guarantor hereunder or (y) certifying that there has been no change to the
officers of the Company and such Guarantor, as the case may be, authorized to
sign Loan Documents and any other documents to be delivered by the Company or
such Guarantor since the incumbency certificate delivered on the Closing Date,
(B) either (x) attaching and certifying the correctness and completeness of the
copies of the Company’s and such Guarantor’s Certificate of Incorporation and
Bylaws or Certificate of Formation and Limited Liability Company Agreement or
(y) certifying that there has been no change to such Certificate of
Incorporation and Bylaws or Certificate of Formation and Limited Liability
Company Agreement since last delivered on the Closing Date, (C) attaching and
certifying the correctness and completeness of copies of the resolutions of the
Board of Directors or similar governing body of each of the Company and each



2



--------------------------------------------------------------------------------





Guarantor, approving the execution, delivery and performance of this Amendment,
and (D) attaching a good standing certificate of the Company and each Guarantor
from the state of its organization, each dated a recent date prior to the First
Amendment Effective Date;
(iii)
customary legal opinions of (i) Davis Polk & Wardwell LLP, New York counsel to
the Loan Parties, (ii) Woodburn and Wedge, special Nevada counsel to the Loan
Parties and (iii) McGuire Woods LLP, special Virginia counsel to the Loan
Parties, in each case, dated the First Amendment Effective Date and consistent
with the opinions provided on the Closing Date or the Merger Date, as
applicable;

(iv)
a certificate from an authorized financial officer of the Company in the form of
Exhibit H to the Credit Agreement certifying as to the solvency of the Company
and its Subsidiaries on a consolidated basis after giving effect to the First
Amendment Tranche A2 Funding;

(v)
a Notice of Borrowing in accordance with Section 2.02 of the Credit Agreement
with respect to the First Amendment Tranche A2 Funding; and

(vi)
the payment of all fees and expenses payable to the Administrative Agents and
the Lead Arrangers in connection with the execution and delivery of this
Amendment, including, without limitation, to the extent invoiced at least two
Business Days prior to the First Amendment Effective Date, reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agents) required to be reimbursed
or paid by the Company under this Amendment; and

(b)
the Administrative Agents and the Lenders shall have received all documentation
and other information reasonably requested with respect to the Company and any
Guarantor in writing by any Lender at least ten Business Days in advance of the
First Amendment Effective Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

4.    Representations and Warranties. Each Loan Party hereby represents and
warrants that (i) it has taken all necessary corporate, partnership or limited
liability action, as applicable, to authorize it to execute, deliver and perform
its obligations under this Amendment (including under the Amended Credit
Agreement) in accordance with the terms hereof and to consummate the
transactions contemplated hereby, (ii) each representation and warranty made by
such Loan Party hereunder or under any Loan Document is true and correct in all
material respects (unless any such representation and warranty is qualified as
to materiality, in which case such representation and warranty shall be true and
correct in all respects, and unless such representation and warranty is made as
of an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects as of such earlier date) as of
the First Amendment Effective Date, both before and after giving effect to the
effectiveness of this Amendment and (iii) no Default or


3



--------------------------------------------------------------------------------





Event of Default has occurred or is continuing. This Amendment is a valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, arrangement, moratorium and other similar laws affecting creditors’
rights generally, concepts of reasonableness and to the application of general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
5.    First Amendment Tranche A2 Commitments. Each Lender with a First Amendment
Tranche A2 Commitment (as defined in the Amended Credit Agreement) shall make a
Tranche A2 Advance to the Company on the First Amendment Effective Date in
accordance with the terms of the Amended Credit Agreement in an aggregate amount
such that, after giving effect to the First Amendment Tranche A2 Funding (as
defined in the Amended Credit Agreement), the aggregate amount of all
outstanding Tranche A2 Advances of each Lender is equal to the amount of such
Lender’s “Tranche A2 Allocation” set forth on Exhibit B hereto.
6.    Acknowledgment of Security Interests. Each Loan Party hereby acknowledges
that, as of the date hereof, the security interests and liens granted to the
Collateral Agent under the Credit Agreement and the other Loan Documents are in
full force and effect and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents, subject to the effect of
applicable bankruptcy, insolvency, arrangement, moratorium and other similar
laws affecting creditors’ rights generally, concepts of reasonableness and to
the application of general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
7.    Reaffirmation of Security Interests and Guarantees. Each Guarantor hereby
reaffirms its guaranty of the Obligations pursuant to the Amended Credit
Agreement and hereby acknowledges that it has reviewed the terms and provisions
of this Amendment and consents to this Amendment. Each Loan Party hereby
confirms that each Loan Document to which it is a party or is otherwise bound
will continue to be in full force and effect as amended by this Amendment and,
except as expressly set forth in this Amendment, all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment.
8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
9.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.
10.    Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
11.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


4



--------------------------------------------------------------------------------





12.    Replacement of Non-Consenting Lenders. The Company hereby give notice to
each Lender and each Administrative Agent that, pursuant to Section 2.17(b) of
the Credit Agreement, upon receipt of signature pages to this Amendment from the
Majority Lenders, if such Lender has not executed and delivered a signature page
to this Amendment by November 4, 2016, the Company may, on or after November 27,
2016, exercise its option to cause such Lender to assign and delegate without
recourse, all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.10, 2.12 or 9.04 of the Credit Agreement) and
obligations under the Credit Agreement to an Eligible Assignee that shall assume
such obligations and become a party to this Amendment.
[Signature pages follow.]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
COMPANY:
CSRA INC., as the Company

By: /s/ William Luebke    
Name: William Luebke
Title: Vice President and Controller






[Signature Page to the First Amendment]



--------------------------------------------------------------------------------






GUARANTORS:
CSRA LLC (f/k/a CSC Government Solutions LLC), as a Guarantor

By: /s/ Kevin M. Libby
Name: Kevin M. Libby
Title: Vice President and Treasurer
STAR SECOND MERGER SUB LLC, as a Guarantor
By: /s/ William Luebke    
Name: William Luebke
Title: Vice President and Controller


STERLING PARENT LLC, as a Guarantor
By: /s/ William Luebke    
Name: William Luebke
Title: Vice President and Controller
SRA INTERNATIONAL, INC., as a Guarantor
By: /s/ William Luebke    
Name: William Luebke
Title: Vice President and Controller






[Signature Page to the First Amendment]



--------------------------------------------------------------------------------






AGENTS:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Pro Rata Administrative Agent and as
a Lender

By: /s/ Lillian Kim    
Name: Lillian Kim
Title: Director
ROYAL BANK OF CANADA, as Term Loan B Administrative Agent and as a Lender
By: /s/ Ann Hurley        
Name: Ann Hurley
Title: Manager, Agency
MUFG UNION BANK, N.A., as Collateral Agent
By: /s/ Marion Zinowski    
Name: Marion Zinowski
Title: Vice President






[Signature Page to the First Amendment]



--------------------------------------------------------------------------------






LENDERS:
Bank of America, N.A., as a Lender

By: /s/ Arti Dighe    
Name: Arti Dighe
Title: Vice President
    


Royal Bank of Canada, as a Lender
By: /s/ James S. Wolfe    
Name: James S. Wolfe
Title: Managing Director, Head of Global Leveraged Finance
    


Royal Bank of Canada, as a Lender
By: /s/ Theodore Brown    
Name: Theodore Brown
Title: Authorized Signatory




The Bank of Nova Scotia, as a Lender
By: /s/ Winston Lua    
Name: Winston Lua
Title: Director




Wells Fargo Bank, National Association, as a Lender
By: /s/ Adam Spreyer    
Name: Adam Spreyer
Title: Vice President
    
TD Bank, N.A.,as a Lender
By: /s/ Bernadette Collins    
Name: Bernadette Collins
Title: Senior Vice President




[Signature Page to the First Amendment]



--------------------------------------------------------------------------------









Mizuho Bank, Ltd., as a Lender
By: /s/ Daniel Guevara    
Name: Daniel Guavara
Title: Authorized Signatory


Fifth Third Bank, as a Lender
By: /s/ Douglas T. Brown    
Name: Douglas T. Brown
Title: SVP


JPMorgan Chase Bank, N.A., as a Lender
By: /s/ Anthony Galea    
Name: Anthony Galea
Title: Vice President


PNC Bank, N.A., as a Lender
By: /s/ Eric H. Williams    
Name: Eric H. Williams
Title: Vice President


Sumitomo Mitsui Banking Corporation, as a Lender
By: /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director


Suntrust Bank, as a Lender
By: /s/ Elizabeth Tallmadge    
Name: Elizabeth Tallmadge
Title: Managing Director


U.S. Bank National Association, as a Lender
By: /s/ Richard J. Ameny Jr.    
Name: Richard J. Ameny Jr.
Title: Vice President


State Bank of India, New York, as a Lender


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------





By: /s/ Manoranjan Panda    
Name: Manoranjan Panda
Title: VP
Citizens Bank of Pennsylvania, as a Lender
By: /s/ Tracy Van Riper    
Name: Tracy Van Riper
Title: Senior Vice President


Capital One National Association, as a Lender
By: /s/ Joseph C. Costa    
Name: Joseph C. Costa
Title: Senior Vice President


Apple Bank for Savings, as a Lender
By: /s/ Jonathan C. Byron    
Name: Jonathan C. Byron
Title: Senior Vice President


Regions Bank, as a Lender
By: /s/ Steven Dixon    
Name: Steven Dixon
Title: Director


People’s United Bank, National Association, as a Lender
By: /s/ James Riley    
Name: James Riley
Title: Senior Vice President


Woodforest National Bank, as a Lender
By: /s/ Jacob McGee    
Name: Jacob McGee
Title: Assistant Vice President


First Commercial Bank, Ltd., New York Branch, as a Lender
By: /s/ Bill Wang    
Name: Bill Wang
Title: Senior Vice President & General Manager


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------







The Northern Trust Company, as a Lender
By: /s/ Joshua Metcalf    
Name: Joshua Metcalf
Title: 2VP


Industrial and Commercial Bank of China, Ltd., New York Branch, as a Lender
By: /s/ Tony Huang    
Name: Tony Huang
Title: Director


The Bank of East Asia, New York Branch, as a Lender
By: /s/ Kitty Sin    
Name: Kitty Sin
Title: SVP
By: /s/ Danny Leung    
Name: Danny Leung
Title: SVP & COO


The Bank of New York Mellon Corporation, as a Lender
By: /s/ Daniel Koller    
Name: Daniel Koller
Title: Authorized Signatory


Chang Hwa Commercial Bank, Ltd., New York Branch, as a Lender
By: /s/ Jerry Liu    
Name: Jerry Liu
Title: Assistant Vice President & Asst General Manager


Sabadell United Bank, N.A., as a Lender
By: /s/ Enrique Castillo    
Name: Enrique Castillo
Title: Structured Finance Americas Director


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------







City National Bank of Florida, as a Lender
By: /s/ Tyler Kureu    
Name: Tyler Kureu
Title: Senior Vice President


Crédit Industriel et Commercial, New York Branch, as a Lender
By: /s/ Clifford Abramsky    
Name: Clifford Abramsky
Title: Managing Director
By: /s/ Marcus Edward    
Name: Marcus Edward
Title: Managing Director


Hua Nan Commercial Bank, Ltd. New York Agency, as a Lender
By: /s/ Wen-Tang Wang    
Name: Wen-Tang Wang
Title: Vice President & General Manager


Cathay Bank, as a Lender
By: /s/ Ashkor Kumar    
Name: Ashkor Kumar
Title: Vice President


Xenith Bank, as a Lender
By: /s/ Michael C. O’Grady    
Name: Michael C. O’Grady
Title: Senior Vice President




Stifel Bank & Trust, as a Lender
By: /s/ Nathan L. Yocum    
Name: Nathan L. Yocum
Title: Vice President


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------









ALM VII, Ltd., as a Lender
Apollo Credit Management (CLO), LLC, as collateral manager
By: /s/ Joe Maroney    
Name: Joe Maroney
Title: Vice President


ALM XI, Ltd., as a Lender
Apollo Credit Management (CLO), LLC, as collateral manager
By: /s/ Joe Maroney    
Name: Joe Maroney
Title: Vice President


ALM XII, Ltd., as a Lender
Apollo Credit Management (CLO), LLC, as collateral manager
By: /s/ Joe Maroney    
Name: Joe Maroney
Title: Vice President


ALM XVI, Ltd., as a Lender
Apollo Credit Management (CLO), LLC, as collateral manager
By: /s/ Joe Maroney    
Name: Joe Maroney
Title: Vice President


ALM XVII, Ltd., as a Lender
Apollo Credit Management (CLO), LLC, as collateral manager
By: /s/ Joe Maroney    
Name: Joe Maroney
Title: Vice President


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------







Apollo AF Loan Trust 2012, as a Lender
Apollo Credit Management (Senior Loans) II, LLC, as collateral manager
By: /s/ Joseph Glatt    
Name: Joseph Glatt
Title: Vice President


Stone Tower Loan Trust 2010, as a Lender
Apollo Fund Management, LLC, as investment manager
By: /s/ Joseph Glatt    
Name: Joseph Glatt
Title: Vice President


Stone Tower Loan Trust 2011, as a Lender
Apollo Fund Management, LLC, as investment manager
By: /s/ Joseph Glatt    
Name: Joseph Glatt
Title: Vice President


Apollo/Palmetto Short-Maturity Loan Portfolio, L.P., as a Lender
Apollo Credit Advisors III, L.P., as general partner
By: /s/ Joe Maroney    
Name: Joe Maroney
Title: Vice President


Barclays Bank, PLC, as a Lender
By: /s/ May Huang    
Name: May Huang
Title: Assistant Vice President


Citibank, N.A., as a Lender
By: /s/ James Walsh    
Name: James Walsh
Title: Managing Director & Vice President


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------









Fuyo General Lease (USA) Inc., as a Lender
By: /s/ Yoshihisa Amari    
Name: Yoshihisa Amari
Title: President & Chief Operating Officer


Goldman Sachs Bank USA, as a Lender
By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory


Inwood Park CDO LTD., as a Lender
Blackstone Debt Advisors LP, as collateral manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory




    


[Signature Page to the First Amendment]



--------------------------------------------------------------------------------






EXHIBIT A


$3,500,000,0003,385,968,669.29


CREDIT AGREEMENT


Dated as of November 27, 2015


(and amended by the First Amendment to Credit Agreement dated as of November 30,
2016)


among


CSRA INC.
(formerly known as Computer Sciences Government Services Inc.)
as the Company


THE GUARANTORS REFERRED TO HEREIN


THE LENDERS REFERRED TO HEREIN
as Lenders


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as Pro Rata Administrative Agent


ROYAL BANK OF CANADA
as Term Loan B Administrative Agent


MUFG UNION BANK, N.A.
as Collateral Agent


ROYAL BANK OF CANADA
as Syndication Agent for the Pro Rata Facilities


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as Syndication Agent for the Term Loan B Facility


Bank of america, n.a.
and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents


THE SENIOR MANAGING AGENTS REFERRED TO HEREIN







--------------------------------------------------------------------------------







and


The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
RBC Capital Markets RBC Capital Markets is a brand name for the capital markets
activities of Royal Bank of Canada and its affiliates.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
The Bank of Nova Scotia
as Arrangers
 




Table of Contents
Page
Article I DEFINITIONS AND ACCOUNTING TERMS
1

Section 1.01
Certain Defined Terms    1

Section 1.02
Computation of Time Periods    5253

Section 1.03
Other Interpretive Provisions    5253

Section 1.04
Accounting Terms    5455

Article II AMOUNTS AND TERMS OF THE ADVANCES
5556

Section 2.01
The Advances    5556

Section 2.02
Making the Advances    5758

Section 2.03
[Reserved]    6062

Section 2.04
Fees        6062

Section 2.05
Optional Reduction of the Commitments    6163

Section 2.06
Repayment and Prepayment of Advances    6263

Section 2.07
Interest on Advances    7476

Section 2.08
Interest Rate Determination    7677

Section 2.09
Voluntary Conversion or Continuation of Advances    7677

Section 2.10
Increased Costs    7678

Section 2.11
Payments and Computations    7779

Section 2.12
Taxes        7980

Section 2.13
Sharing of Payments, Etc.    8283

Section 2.14
Evidence of Debt    8384

Section 2.15
Use of Proceeds    8385

Section 2.16
Extension of the Maturity Date    8485








--------------------------------------------------------------------------------





Section 2.17
Mitigation Obligations; Replacement of Lenders; Non-Ratable Termination of
Commitments and Prepayments of Certain Lenders    8687

Section 2.18
Defaulting Lenders    8889

Section 2.19
Special Purpose Funding Vehicles    9091

Section 2.20
Incremental Commitments    9092

Article III CONDITIONS OF LENDING
9597

Section 3.01
Condition Precedent to Closing Date    9597

Section 3.02
Conditions Precedent to Merger Date    9899

Section 3.03
Conditions Precedent to Each Borrowing    100101

Article IV REPRESENTATIONS AND WARRANTIES
100101

Section 4.01
Representations and Warranties of the Company and the Guarantors    100101

Article V COVENANTS
105106

Section 5.01
Affirmative Covenants of the Loan Parties    105106

Section 5.02
Negative Covenants of the Loan Parties    110111

Article VI EVENTS OF DEFAULT
121123

Section 6.01
Events of Default    121123

Section 6.02
Application of Funds    124126

Article VII GUARANTY
125127

Section 7.01
Unconditional Guaranty    125127

Section 7.02
Guaranty Absolute    125127

Section 7.03
Waivers and Acknowledgments    127129

Section 7.04
Subrogation    128130

Section 7.05
Continuing Guaranty; Assignments    129131

Section 7.06
Limitation on Obligations of Guarantors    129131

Section 7.07
Subordination of the Other Obligations    130132

Section 7.08
Financial Condition of the Company and the Guarantors    130132

Section 7.09
Reinstatement    130132

Section 7.10
Keepwell    131132

Section 7.11
Guarantees of Secured Hedge Obligations    131133

Article VIII THE AGENTS
131133








--------------------------------------------------------------------------------





Section 8.01
Appointment and Authority    131133

Section 8.02
Rights as a Lender    132134

Section 8.03
Exculpatory Provisions    132134

Section 8.04
Reliance by Agents    134135

Section 8.05
Indemnification    134136

Section 8.06
Resignation of Any Agent    135136

Section 8.07
Delegation of Duties    136137

Section 8.08
Non-Reliance on Any Agent and Other Lenders    136138

Section 8.09
Other Agents    136138

Article IX MISCELLANEOUS
136138

Section 9.01
Amendments, Etc.    136138

Section 9.02
Notices, Etc.    138140

Section 9.03
No Waiver; Remedies    141143

Section 9.04
Costs, Expenses and Indemnification    141143

Section 9.05
Right of Set-off    143145

Section 9.06
Binding Effect    143145

Section 9.07
Assignments and Participations    143145

Section 9.08
Release of Liens and Guarantee    148150

Section 9.09
Governing Law    149151

Section 9.10
Execution in Counterparts    149151

Section 9.11
Consent to Jurisdiction; Waiver of Immunities    149151

Section 9.12
[Reserved]    149151

Section 9.13
Waiver of Trial by Jury    149152

Section 9.14
[Reserved]    150152

Section 9.15
Survival of Certain Provisions    150152

Section 9.16
Severability    150152

Section 9.17
Headings    150152

Section 9.18
USA PATRIOT Act Notice    150152

Section 9.19
Confidentiality    150153

Section 9.20
No Fiduciary Duty    151153

Section 9.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    154








--------------------------------------------------------------------------------





SCHEDULES
Schedule 1
Lenders’ Commitments    I

Schedule 1.01(a)
Litigation and Investigations    1.01(a)

Schedule 1.01(b)
Remaining Acquired Business Debt    1.01(b)

Schedule 2.02
Agents’ Wire Instructions    2.02

Schedule 5.02(a)
Liens on the Closing Date    5.02(a)

Schedule 5.02(b)
Indebtedness on the Closing Date    5.02(b)

Schedule 5.02(g)
Existing Agreements on the Closing Date    5.02(g)

Schedule 9.02
Agents’ Addresses    9.02



EXHIBITS
Exhibit A
Form of Notice of Borrowing    A

Exhibit B-1
Form of Assignment and Assumption    B-1

Exhibit B-2
Form of Company Assignment and Assumption    B-2

Exhibit C-1
Form of Opinion of Davis Polk & Wardwell LLP    C-1

Exhibit C-2
Form of Opinion of Woodburn and Wedge    C-2

Exhibit D
Form of Extension Request    D

Exhibit E-1
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships)    E-1

Exhibit E-2
Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships)    E-2

Exhibit E-3
Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships)    E-3

Exhibit E-4
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships)
        E-4

Exhibit F
Form of Guarantor Joinder Agreement    F

Exhibit G
Form of Perfection Certificate    G

Exhibit H
Form of Solvency Certificate    H

Exhibit I-1
Form of Acceptance and Prepayment Notice    I-1

Exhibit I-2
Form of Discount Range Prepayment Notice    I-2

Exhibit I-3
Form of Discount Range Prepayment Offer    I-3

Exhibit I-4
Form of Solicited Discounted Prepayment Notice    I-4

Exhibit I-5
Form of Solicited Discounted Prepayment Offer    I-5

Exhibit I-6
Form of Specified Discount Prepayment Notice    I-6

Exhibit I-7
Form of Specified Discount Prepayment Response    I-7

Exhibit J-1
Form of Term Advance Note    J-1

Exhibit J-2
Form of Revolving Loan Advance Note    J-2

Exhibit J-3
Form of Swing Line Advance Note    J-3





 
156









--------------------------------------------------------------------------------







 
 
CREDIT AGREEMENT
Dated as of November 27, 2015


This CREDIT AGREEMENT is entered into as of November 27, 2015, among CSRA Inc.
(formerly known as Computer Sciences Government Services Inc.), a Nevada
corporation (the “Company”), the Guarantors from time to time party hereto, the
financial institutions from time to time parties hereto (the “Lenders”), The
Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), as administrative agent for the
Lenders under the Pro Rata Facilities (in such capacity, including any successor
thereto, the “Pro Rata Administrative Agent”), Royal Bank of Canada (“RBC”), as
administrative agent for the Lenders under the Term Loan B Facility (in such
capacity, including any successor thereto, the “Term Loan B Administrative
Agent”) and MUFG Union Bank, N.A. in its capacity as collateral agent for the
Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).
In consideration of the premises and the agreements, provisions and covenants
herein contained, the Company, the Guarantors, the Lenders and the Agents agree
as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms
. As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
“Acceptable Discount” has the meaning set forth in ýSection 2.06(c)(iii)(D)(2).
“Acceptable Prepayment Amount” has the meaning set forth in ýSection
2.06(c)(iii)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Company’s acceptance of
the Acceptable Discount in substantially the form of Exhibit I-1.
“Acceptance Date” has the meaning set forth in ýSection 2.06(c)(iii)(D)(2).
“Acquired Business” means SRA Companies, Inc., a Delaware corporation.
“Acquisition” means the Company’s acquisition indirectly though one or more of
its wholly-owned Domestic Subsidiaries of the Acquired Business from the Seller
pursuant







--------------------------------------------------------------------------------





to the Mergers as set forth in the Acquisition Agreement and for the
consideration set forth therein.
“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
August 31, 2015 between the Company, CSC, Star First Merger Sub Inc., Star
Second Merger Sub LLC, the Seller, the Acquired Business, and SRA International,
Inc., as amended or otherwise modified from time to time.
“Acquisition Agreement Representations” has the meaning set forth in ýSection
3.02(a)(i).
“Additional Amounts” has the meaning set forth in the definition of “Applicable
Margin”.
“Administrative Agent Account” means (a) with respect to the Pro Rata
Facilities, the account of the Pro Rata Administrative Agent maintained by the
Pro Rata Administrative Agent as set forth in Schedule 2.02, (b) with respect to
the Term Loan B Facility, the account of the Term Loan B Administrative Agent
maintained by the Term Loan B Administrative Agent as set forth in Schedule 2.02
and (c) such other account of the applicable Agent as is designated in writing
from time to time to the Company and the Appropriate Lenders for such purpose.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the applicable Agent.
“Advance” means a Revolving Loan Advance, a Tranche A1 Advance, a Tranche A2
Advance, a Term Loan B Advance, an Incremental Advance or a Swing Line Advance.
Each Advance shall be either a Base Rate Advance or a Eurocurrency Rate Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer (as such term is used in Regulation
S-K promulgated under the Securities Act of 1933, as amended) of such Person.
“Agent” means (i) in all cases with respect to the Pro Rata Facilities, the Pro
Rata Administrative Agent, and any successor thereto in such capacity, (ii) in
all cases with respect to the Term Loan B Facility, the Term Loan B
Administrative Agent, and any successor thereto in such capacity and (iii) both
the Pro Rata Administrative Agent and the Term Loan B Administrative Agent, as
applicable in all other cases; provided, that with respect to Articles VIII and
IX (other than Section 9.07) and any provisions regarding Collateral or
Collateral Documents, “Agent” shall also include the Collateral Agent.
“Agent Parties” has the meaning set forth in Section 9.02(g)(ii).
“Agreement” means this Credit Agreement, as it may be amended, supplemented or
otherwise modified from time to time.







--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Discount” has the meaning set forth in ýSection 2.06(c)(iii)(C)(2).
“Applicable Lending Office” means, with respect to each Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Company and the applicable Agent.
“Applicable Margin” means, as at any date of determination, (i) with respect to
Revolving Loan Advances, Tranche A1 Advance and Tranche A2 Advances, the
interest rate per annum derived by dividing (x) the sum of the applicable Daily
Margins for each of the days included in such period by (y) the number of days
included in such period and (ii) with respect to Term Loan B Advances, (A) (x)
2.001.50%, in the case of Base Rate Advances and (y) 3.002.50%, in the case of
Eurocurrency Rate Advances, if the Consolidated Total Net Leverage Ratio is
greater than 2.50:1.00 and (B) (x) 1.75%, in the case of Base Rate Advances and
(y) 2.75%, in the case of Eurocurrency Rate Advances, if the Consolidated Total
Net Leverage Ratio is less than or equal to 2.50:1.00.. For the avoidance of
doubt, at any time prior to the First Amendment Effective Date, the Applicable
Margin shall be determined in accordance with the Original Credit Agreement.
No change in the Applicable Margin with respect to Term Loan B Advances shall be
effective until the date on which the Term Loan B Administrative Agent shall
have received the applicable financial statements pursuant to Section 5.01(b)(i)
or 5.01(b)(ii) (or, in the case of financial statements to be delivered pursuant
to Section 5.01(b)(ii), if such financial statements are not available on the
date that they are required to be delivered pursuant to Section 5.01(b)(ii),
substantially equivalent financial statements except for the absence of an audit
report by the Company’s independent public accountants; provided that such
substantially equivalent financial statements have been certified by the chief
executive officer, chief financial officer or chief operating officer of the
Company (“Substitute Financial Statements”)) and a compliance certificate
pursuant to Section 5.01(b)(iii), including calculations of the Consolidated
Total Net Leverage Ratio. At any time that the Company has not submitted to the
Term Loan B Administrative Agent the applicable information as and when required
under Section 5.01(b)(i), 5.01(b)(ii) or 5.01(b)(iii) (or, in the case of
Section 5.01(b)(ii), Substitute Financial Statements in respect thereof), the
Applicable Margin with respect to Term Loan B Advances shall conclusively equal
the highest possible Applicable Margin for the Term Loan B Facility provided for
in this definition until the delivery of such financial statements (or
Substitute Financial Statements) and compliance certificate. Within one Business
Day of receipt of the applicable information referred to above, the Term Loan B
Administrative Agent shall give each Term Loan B Lender electronic or telephonic
notice (confirmed in writing) of the Applicable Margin in effect from the date
of delivery of such information.







--------------------------------------------------------------------------------





Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Consolidated Total Net Leverage Ratio), with respect to any
instance in which Substitute Financial Statements for any fiscal year are
delivered and used to determine the Applicable Margin with respect to Term Loan
B Advances for any period, upon delivery of the audited financial statements for
such fiscal year pursuant to Section 5.01(b)(ii), if the Consolidated Total Net
Leverage Ratio calculated based on such audited financial statements is higher
than the Consolidated Total Net Leverage Ratio calculated based on such
Substitute Financial Statements and, as a result thereof, the Applicable Margin
paid to the Term Loan B Lenders at any time pursuant to this Agreement for such
period was lower than the Applicable Margin that would have been payable to the
Term Loan B Lenders had the Applicable Margin for such period been calculated on
the basis of the Consolidated Total Net Leverage Ratio calculated based on such
audited financial statements, the Applicable Margin with respect to Term Loan B
Advances in respect of such period will be adjusted upwards automatically and
retroactively, and the Company shall pay to each Term Loan B Lender such
additional amounts (“Additional Amounts”) as are necessary so that after receipt
of such additional amounts such Term Loan B Lender receives an amount equal to
the amount it would have received had the Applicable Margin been calculated for
such period on the basis of the Consolidated Total Net Leverage Ratio calculated
based on such audited financial statements. Additional Amounts shall be payable
10 days following delivery by the Term Loan B Administrative Agent to the
Company of a notice (which shall be conclusive and binding absent manifest
error) setting forth in reasonable detail the Term Loan B Administrative Agent’s
calculation of the amount of any Additional Amounts owed to the Term Loan B
Lenders. The payment of Additional Amounts shall be in addition to, and not in
limitation of, any other amounts payable by the Company pursuant to Section 2.04
and Section 2.07. Additional Amounts shall constitute “Obligations”. The
agreements in this paragraph shall survive the payment of the Advances and all
other Obligations payable under this Agreement and the termination of the
Commitments.
“Appropriate Lender” means, at any time, with respect to any Class of Borrowing,
a Lender that has a Commitment or holds an Advance with respect to such Class at
such time.
“Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., RBC Capital Markets
RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and The Bank of Nova Scotia.
“Assignment and Assumption” means (a) in the case of an assignment pursuant to
Section 9.07(b)(viii), a Company Assignment and Assumption, and (b) in the case
of any other assignment, an assignment and assumption entered into by a Lender
and an Eligible Assignee, and accepted by the applicable Agent, in substantially
the form of Exhibit B-1 hereto.







--------------------------------------------------------------------------------





“Auction Agent” means (a) any Agent or (b) any other financial institution or
advisor employed by the Company (whether or not an Affiliate of an Agent) to act
as an arranger in connection with any Discounted Term Advance Prepayment
pursuant to ýSection 2.06(c)(iii); provided that the Company shall not designate
any Agent as the Auction Agent without the written consent of such Agent (it
being understood that neither Agent shall be under any obligation to agree to
act as the Auction Agent); provided, further, that neither the Company nor any
of its Affiliates may act as the Auction Agent.
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount equal to the sum of:
(a)    $150,000,000200,000,000; plus
(b)    the sum, with respect to (A) the portion of the fiscal year beginning on
the Closing Date and ending on the last day of the fiscal year ending on or
about March 31, 2016 and (B) each full fiscal year of the Company commencing
after the Closing Date and ending prior to the Available Amount Reference Time
(which amount for each such fiscal year or portion shall not be less than zero),
of (x) the Excess Cash Flow of the Company and its Restricted Subsidiaries for
such fiscal year or portion of a fiscal year, minus (y) the ECF Percentage of
such Excess Cash Flow (it being understood and agreed that (i) the difference
set forth in this clause (b) shall be calculated for each fiscal year or portion
of a fiscal year within five (5) Business Days after financial statements have
been delivered pursuant to Section 5.01(b)(ii) and the related compliance
certificate has been delivered pursuant to Section 5.01(b)(iii) for such fiscal
year or portion of a fiscal year and (ii) the ECF Percentage for such fiscal
year or portion of a fiscal year shall be determined as of the last day of the
fiscal year or portion of a fiscal year covered by such financial statements);
plus
(c)    100% of the aggregate amount of cash and Cash Equivalents, and the fair
market value, as determined in good faith by the Company, of marketable
securities or other property, contributed (other than by a Restricted
Subsidiary) to the capital of the Company, or received (other than from a
Restricted Subsidiary) in consideration for the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Company, after the Closing
Date and on or prior to the Available Amount Reference Time (including upon the
exercise of warrants or options); plus
(d)    the aggregate principal amount of any Disqualified Equity Interests or
Indebtedness of the Company or any Restricted Subsidiary owed to a Person other
than the Company or any Guarantor or a Restricted Subsidiary of the Company or
any Guarantor issued or incurred after the Closing Date which has been converted
into, or exchanged for, Equity Interests of the Company (or any direct or
indirect parent) (other than Disqualified Equity Interests); plus
(e)    the aggregate amount of cash and Cash Equivalents received from each
Investment made pursuant to Section 5.02(e)(xi) prior to such Available Amount







--------------------------------------------------------------------------------





Reference Time (including upon Disposition of such Investment or from dividends,
distributions, interest or principal received in respect of such Investment), in
each case not to exceed the amount of the original Investment; plus
(f)    the aggregate amount of Investments made pursuant to Section 5.02(e)(xi)
in any Unrestricted Subsidiary that has been redesignated as a Restricted
Subsidiary or that has been merged or consolidated into the Company or any of
its Restricted Subsidiaries, in each case not to exceed the amount of the
original Investment; plus
(g)    Declined Proceeds; minus
(h)    any amount of the Available Amount used to make Investments pursuant to
Section 5.02(e)(xi) after the Closing Date and prior to the Available Amount
Reference Time, minus
(i)    any amount of the Available Amount used to make Restricted Payments
pursuant to ýSection 5.02(d)(v) after the Closing Date and prior to the
Available Amount Reference Time, minus
(j)    any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to ýSection 5.02(j)(v) after the Closing Date and prior to
the Available Amount Reference Time.
“Available Amount Reference Time” has the meaning set forth in the definition of
“Available Amount.”
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of:
(a)    (i) with respect to the Pro Rata Facilities, the rate of interest
announced publicly by BTMU in New York, New York, from time to time, as BTMU’s
“Prime Rate” and (ii) with respect to the Term Loan B Facility, the rate of







--------------------------------------------------------------------------------





interest announced publicly by RBC in New York, New York, from time to time, as
RBC’s base rate;
(b)    1/2 of one percent per annum above the Federal Funds Rate; and
(c)    the rate equal to the Eurocurrency Rate for U.S. Dollars based on an
Interest Period of one month determined for each day that a Base Rate Advance is
outstanding (and in respect of any day that is not a Business Day, such rate as
in effect on the immediately preceding Business Day) plus 1.00% per annum;
provided that in the case of the Term Loan B Advances only, the Base Rate shall
at no time be less than 1.75% per annum.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a).
“Base Rate Default Interest” has the meaning set forth in Section 2.07(a).
“Borrowing” means a borrowing of Advances of the same Type and Class made by
each of the Appropriate Lenders pursuant to this Agreement on the same date to
the Company pursuant to the same Notice of Borrowing.
“Borrowing Minimum” means $10,000,000.
“Borrowing Multiple” means $1,000,000.
“BTMU” has the meaning set forth in the recital of parties.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London.
“Call or Defeasance Deposit” has the meaning set forth in the definition of
“Called or Defeased Debt.”
“Called or Defeased Debt” means, at any time, Indebtedness of the Company or any
Restricted Subsidiary that has, at such time, been called for redemption or
defeased and for which cash, Cash Equivalents and/or U.S. treasury securities (a
“Call or Defeasance Deposit”) have been deposited with a trustee, paying agent
or other Person (other than an Affiliate of the Company) in an amount intended
to satisfy the principal amount, premium, if any, and interest on such
Indebtedness through the applicable maturity or redemption date.
“Capital Lease” means, with respect to any Person, any lease of any property by
that Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of that Person.







--------------------------------------------------------------------------------





“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease, and the
amount of such obligations shall be the capitalized amount thereof.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies; (iii) shares of money
market, mutual or similar funds having assets in excess of $100,000,000 and at
least 95.0% of the investments of which are limited to investment grade
securities (i.e., securities rated at least Baa by Moody’s or at least BBB by
S&P); and (iv) commercial paper of United States and foreign banks and bank
holding companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 by Moody’s; provided that the maturities
of such Cash Equivalents described in the foregoing clauses (i) through (iv)
shall not exceed 365 days; (v) repurchase obligations of any commercial bank
organized under the laws of the United States, any state thereof, the District
of Columbia, any foreign bank, or its branches or agencies having a term not
more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the United States government; (vi) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth, territory, political subdivision, taxing
authority or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least BBB by S&P or at least Baa by
Moody’s; (vii) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
organized under the laws of the United States, any state thereof or the District
of Columbia (which commercial bank shall have a short-term debt rating of A-1
(or better) by S&P or P-1 by Moody’s), or by any foreign bank (which foreign
bank shall have a rating of B or better from Thomson BankWatch Global Issuer
Rating or, if not rated by Thomson BankWatch Global Issuer Rating, which foreign
bank shall be an institution acceptable to the applicable Agent), or its
branches or agencies; or (viii) shares of money market mutual or similar funds
at least 95.0% of the assets of which are invested in the types of investments
satisfying the requirements of clauses (i) through (vii) of this definition.
“Casualty Event” means any event that gives rise to the receipt by the Company
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in







--------------------------------------------------------------------------------





respect of any property or assets of the Company or any of its Restricted
Subsidiaries to the extent the Net Cash Proceeds with respect to such event
exceed $10,000,000.
“Change of Control” means any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company (or other securities convertible into
such securities) representing 35% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; provided that if the Company shall become a wholly owned Subsidiary
of a publicly owned Person whose beneficial ownership is, immediately after the
Company shall become such a wholly owned Subsidiary of such Person,
substantially identical to that of the Company immediately prior to such
circumstance (a “Holding Company”), such circumstance shall not be a Change of
Control unless the beneficial ownership of such Holding Company shall be
acquired as set forth in this definition.
“Class” when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Revolving Loan
Advances, Tranche A1 Advances, Tranche A2 Advances, Term Loan B Advances, Swing
Line Advances or Incremental Advances, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, Swing Line
Commitment, Tranche A1 Commitment, Tranche A2 Commitment, Term Loan B Commitment
or Incremental Commitment and when used in reference to any Lender, refers to
whether such Lender has an Advance or Commitment with respect to the applicable
Class; provided that if the Maturity Date or Revolving Commitment Termination
Date of some but less than all of the Commitments or Advances of any Class shall
be extended pursuant to Section 2.16, thereafter the Commitments and/or Advances
of such Class in respect of which such Maturity Date or Revolving Commitment
Termination Date were extended shall constitute a separate Class from the
Commitments and/or Advances of such Class in respect of which no such extension
was effected.
“Closing Date” means November 27, 2015, so long as the conditions precedent set
forth in Section 3.01 have been satisfied.
“Code” means the Internal Revenue Code of 1986, as amended (unless as indicated
otherwise).
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted or purported to be granted pursuant to
the Collateral Documents as security for the Secured Obligations.
“Collateral Agent” has the meaning set forth in the recital of parties.
“Collateral Agreement” means the Collateral Agreement dated as of the Closing
Date among the Company, the Guarantors and the Agents, together with all
supplements thereto.







--------------------------------------------------------------------------------





“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Agents shall have received from the Company and each Guarantor
(including each entity required to become a Guarantor pursuant to Section
5.01(g)) either (i) a counterpart of the Collateral Agreement, duly executed and
delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Guarantor after the Closing Date, a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, together with such documents with respect to such Guarantor as
may reasonably be requested by the Agents;
(b)    all Equity Interests in Restricted Subsidiaries directly owned by the
Company or any Guarantor shall have been pledged pursuant to, and to the extent
required by, the Collateral Agreement and the Collateral Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such Equity Interests that constitute “certificated
securities” within the meaning of Section 8-102(a)(4) of the UCC, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank; provided, however, that (i) the Company and the Guarantors
shall not be required to pledge more than 65% of any Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of any Foreign
Subsidiary or Disregarded Domestic Person (provided that, for the avoidance of
doubt, the Company and the Guarantors shall be required to pledge 100% of any
non-voting Equity Interests of any such entity) or enter into any pledge
agreement governed by the laws of any jurisdiction outside of the United States
and (ii) there shall be no requirement to pledge any Equity Interests of a
direct or indirect Subsidiary of a Disregarded Domestic Person or a Foreign
Subsidiary;
(c)    all promissory notes, if any, evidencing Indebtedness of the Company and
any Subsidiary owing to the Company or any Guarantor in a principal amount of
$10,000,000 or more shall have been delivered to the Collateral Agent, together
with undated instruments of transfer with respect thereto endorsed in blank;
(d)    all other documents and instruments, including UCC financing statements,
required by the Collateral Documents or this Agreement shall have been filed,
registered or recorded or delivered to the Pro Rata Administrative Agent for
filing, registration or recording; and
(e)    the Collateral Agent shall have received (within ninety (90) days (or
such longer period as the Collateral Agent may agree) after the Closing Date
with respect to Mortgaged Properties on the Closing Date) (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 5.02(a), together with







--------------------------------------------------------------------------------





such endorsements, coinsurance and reinsurance as the Pro Rata Administrative
Agent may reasonably request (provided endorsements requiring a current survey
shall not be required), (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors and (iv) a favorable
opinion on the enforceability of the Mortgage from a local counsel in each
jurisdiction in which a Mortgaged Property is located in form and substance
reasonably acceptable to the Pro Rata Administrative Agent.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Company
or the Guarantors, or the provision of guaranties by any Subsidiary, if, and for
so long as the Pro Rata Administrative Agent and the Company reasonably agree in
writing that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance or other
deliverables in respect of such assets, or providing such guaranties, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, (b)
Liens required to be granted from time to time pursuant to the term “Collateral
and Guarantee Requirement” shall be subject to exceptions and limitations set
forth in the Collateral Documents as in effect on the Closing Date, (c) in no
event shall control agreements or other control or similar arrangements be
required with respect to deposit accounts, securities accounts, commodities
accounts, letter of credit rights or other assets that may be perfected by
control (other than, to the extent expressly required by the Collateral
Agreement, the delivery of certificated Equity Interests that constitute
“certificated securities” within the meaning of Section 8-102(a)(4) of the UCC
and related stock powers or instruments of transfer), (d) in no event shall the
Company or any Guarantor be required to complete any filings or other action
with respect to the perfection or creation of security interests in any
jurisdiction outside of the United States (or otherwise enter into any security
agreements, mortgages or pledge agreements governed by the laws of any
jurisdiction outside of the United States), (e) in no event shall the Collateral
include any Excluded Assets and (f) in no event shall landlord lien waivers,
estoppels and collateral access letters be required. The Pro Rata Administrative
Agent may, in its sole discretion, grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance or other
deliverables with respect to particular assets or the provision of any guarantee
by any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Collateral Documents.
“Collateral Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the







--------------------------------------------------------------------------------





Collateral and Guarantee Requirement, Section 5.01(h) or Section 5.01(i) to
secure any of the Secured Obligations.
“Commitment” means a Revolving Commitment, a Swing Line Commitment, a Tranche A1
Commitment, a Tranche A2 Commitment, a First Amendment Tranche A2 Commitment, a
Term Loan B Commitment or an Incremental Commitment.
“Commitment Fee Rate” means, for any date of determination, the rate per annum
set forth in the table below that corresponds to the Level applicable to the
Company in respect of its Rating as set forth below for such date of
determination:
 
Commitment Fee Rate
Level 1
0.20%
Level 2
0.25%
Level 3
0.30%
Level 4
0.35%
Level 5
0.40%



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.
“Communications” has the meaning set forth in Section 9.02(g)(ii).
“Company” has the meaning set forth in the recital of parties.
“Company Assignment and Assumption” means an assignment and assumption entered
into by a Lender and the Company, and accepted by the applicable Agent, in
substantially the form of Exhibit B-2 hereto.
“Company Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Advances at a Specified Discount to
par pursuant to ýSection 2.06(c)(iii)(B).
“Company Parties” means the collective reference to the Company and its
Restricted Subsidiaries and “Company Party” means any one of them.
“Company Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Advances at a
specified range of discounts to par pursuant to Section 2.06(c)(iii)(C).
“Company Solicitation of Discounted Prepayment Offers” means the solicitation by
any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Advances at a discount to par pursuant
to Section 2.06(c)(iii)(D).







--------------------------------------------------------------------------------





“Computer Sciences GS Business” means the North American Public Sector segment
as described in CSC’s Annual Report on Form 10-K for the year ended April 3,
2015.
“Consenting Lender” has the meaning set forth in Section 2.16(b).
“Consolidated EBITDA” means, with respect to the Company and its Restricted
Subsidiaries, for any period, the sum of (a) net income of the Company and its
Restricted Subsidiaries, plus (b) to the extent (except in the case of clause
(b)(xvii) below) deducted in determining net income for such period, the sum of
(i) provisions for income taxes, plus (ii) consolidated interest expense and
preferred dividends, plus (iii) depreciation and amortization (including, but
not limited to, deferred financing costs, organization costs, goodwill,
comprehensive income and non-compete amortization), plus (iv) extraordinary,
unusual and non-recurring losses and charges, plus (v) other non-cash charges,
plus (vi) fees, costs and expenses (including amounts in respect of settlements
or judgments) related to, and any reserves established in respect of, the
litigation and investigations identified on Schedule 1.01(a) hereto plus (vii)
debt extinguishment charges and expenses, plus (viii) foreign currency
translation losses, plus (ix) losses on investments, plus (x) mark-to-market and
foreign currency conversion losses on hedging transactions and intercompany
accounts, plus (xi) non-compete expenses, plus (xii) losses on sales of fixed
assets not in the ordinary course of business, after giving effect to any
related charges for, reduction of or provisions for taxes thereon, plus
(xiii) minority interests, plus (xiv) charges and expenses arising from any
changes in accounting with respect to pensions, plus (xv) charges and expense
arising from any revaluation, lump-sum settlement, annuitization of pension
assets and liabilities or contractual termination benefits, plus (xvi) fees,
costs and expenses paid or premiums and penalties incurred in connection with
(a) the Spin Transaction, the Acquisition or this Agreement or (b) the issuance
or incurrence of Indebtedness or Equity Interests (whether or not consummated),
Permitted Acquisitions (whether or not consummated), other Investments
consisting of acquisitions or assets or equity constituting a business unit,
line of business, division or entity (whether or not consummated) and permitted
asset sales (whether or not consummated), other than asset sales effected in the
ordinary course of business, plus (xvii) cost savings, operating expense
reductions and synergies resulting from or related to, mergers and other
business combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives and actions that are projected by the
Company in good faith to be realized after a merger or other business
combination, acquisition or divestiture is consummated or any other
restructuring, cost savings initiative or other initiative or action (calculated
on a pro forma basis as though such cost savings, operating expense reductions
and synergies had been realized on the first day of such period and as if such
cost savings, operating expense reductions and synergies were realized during
the entirety of such period), that are expected to be realized within the next
twelve months from the fiscal quarter most recently ended, net of the amount of
actual benefits realized during such period from such actions; provided that the
aggregate amount of cost savings, operating expense reductions and synergies
included pursuant to this clause (xvii), other than any cost savings, operating
expense reductions and synergies of the type that would be permitted to be
included in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended, shall not







--------------------------------------------------------------------------------





exceed $75,000,000; provided further that no cost savings, operating expense
reductions and synergies shall be added back pursuant to this clause (xvii) to
the extent duplicative of any expenses or charges otherwise added back to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, minus (c) to the extent included in the calculation of net income
for such period, the sum of (i) extraordinary, unusual or non-recurring gains,
plus (ii) debt extinguishment gains, plus (iii) foreign currency translation
gains, plus (iv) gains on investments, plus (v) mark-to-market and foreign
currency conversion gains on hedging transactions and intercompany accounts,
plus (vi) gains on sales of fixed assets not in the ordinary course of business,
after giving effect to any related charges for, reduction of or provisions for,
taxes thereon, plus (vii) other income (including other income attributable to
minority interests). For the purpose of calculating Consolidated EBITDA for any
Person for any period, if during such period such Person or any Subsidiary of
such Person shall have made a Material Acquisition or Material Disposition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect to such Material Acquisition or Material Disposition as if such Material
Acquisition or Material Disposition occurred on the first day of such period
provided that for purposes of calculating Excess Cash Flow, such Material
Acquisitions or Material Dispositions shall be treated as having occurred on the
actual date of consummation thereof. “Material Acquisition” means any
acquisition or series of related acquisitions that involves consideration
(including non-cash consideration) with a fair market value, as of the date of
the closing thereof, in excess of $100,000,000; provided that the Company may,
in its sole discretion, treat an acquisition or series of related acquisitions
that involve consideration of less than $100,000,000 as a Material Acquisition.
“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including non-cash
consideration) with a fair market value, as of the date of the closing thereof,
in excess of $100,000,000; provided that the Company may, in its sole
discretion, treat a disposition or series of related dispositions that involves
consideration of less than $100,000,000 as a Material Disposition.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Company and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Funded Debt of the Company
and its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, net costs under Interest Rate Agreements and amounts referred to in
Section 2.04 payable to each Agent and the Lenders that are considered interest
expense in accordance with GAAP, but excluding, however (a) any such amounts
referred to in Section 2.04(b) payable on or before the Closing Date, (b) net
interest and charges in connection with cash pooling and notional pooling
arrangements, and (c) interest accrued in respect of, and any premium paid or
payable in respect of any Called or Defeased Debt from and after the date of
such call or defeasance.
“Consolidated Secured Debt” means, as of any date of determination, all Secured
Debt (excluding Equity-linked Debt, “advances” and “overdrafts” in respect of
cash pooling







--------------------------------------------------------------------------------





and notional pooling arrangements and any Called or Defeased Debt) of the
Company and its Restricted Subsidiaries, determined on a consolidated basis.
“Consolidated Secured Net Leverage Ratio” means the ratio, as of any date, of
(i) Consolidated Secured Debt less unrestricted cash (excluding, for the
avoidance of doubt, Call or Defeasance Deposits) in an amount not to exceed
$600,000,000 as of the last day of such quarterly financial reporting period to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on the last day of such quarterly financial reporting period, taken as a
single period.
“Consolidated Total Debt” means, as of any date of determination, all Funded
Debt (excluding Equity-linked Debt, “advances” and “overdrafts” in respect of
cash pooling and notional pooling arrangements and any Called or Defeased Debt)
of the Company and its Restricted Subsidiaries, determined on a consolidated
basis.
“Consolidated Total Net Leverage Ratio” means the ratio, as of any date, of
(i) Consolidated Total Debt less unrestricted cash (excluding, for the avoidance
of doubt, any Call or Defeasance Deposits) in an amount not to exceed
$600,000,000 as of the last day of the most recently ended quarterly financial
reporting period to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters ending on the last day of such quarterly financial reporting
period, taken as a single period.
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.09.
“CSC” means Computer Sciences Corporation, a Nevada corporation.
“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents) of the Company and the Restricted Subsidiaries.
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Company and the Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Funded Debt and
(b) outstanding Revolving Loan Advances.
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate







--------------------------------------------------------------------------------





proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained to the extent required by GAAP;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens, and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property and not materially
interfering with the ordinary conduct of the business conducted at such real
property;
(e)    encumbrances arising under leases or subleases of real property that do
not, individually or in the aggregate, materially detract from the value of such
real property or materially interfere with the ordinary conduct of the business
conducted at such real property;
(f)    encumbrances arising under licenses or sublicenses of intellectual
property granted in the ordinary course of such Person’s business;
(g)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
(h)    liens, pledges or deposits made in the ordinary course of banking
arrangements in connection with any netting or set-off arrangements for the
purpose of netting debit and credit balances;
(i)    Liens on deposits to secure liability for premiums to insurance carriers
or securing insurance premium financing arrangements entered into in the
ordinary course of business (including deposits securing letters of credit that
secure payment under such liabilities or insurance premium financing
arrangements);
(j)    Liens that are bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and cash equivalents on deposit in one or
more accounts maintained by the Company or any Guarantor in favor of the bank or
banks with which such







--------------------------------------------------------------------------------





accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements or otherwise arising by virtue of any
statutory or common law regarding banker’s Liens;
(k)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 6.01(f);
(l)    Liens on property leased pursuant to a Sale-Leaseback Transaction;
provided that such Sale-Leaseback Transaction is permitted by this Agreement;
(m)    rights of consignors of goods, whether or not perfected by the filing of
a financing statement under the UCC or other applicable law, and the filing of
customary UCC financing statements in connection with operating leases,
consignment of goods or bailment agreements; and
(n)    Liens on equipment or vehicles of the Company or any Restricted
Subsidiary granted in the ordinary course of business or consistent with
industry practice.
“Daily Margin” means, for any date of determination, the interest rate per annum
set forth in the table below that corresponds to (i) the Level applicable to the
Company in respect of its Rating as set forth below for such date of
determination and (ii) the Class and Type of Advance:
 
Daily Margin for Tranche A1 Advances that are Eurocurrency Rate Advances
Daily Margin for Tranche A1 Advances that are Base Rate Advances
Daily Margin for Revolving Loan Advances and Tranche A2 Advances that are
Eurocurrency Rate Advances
Daily Margin for Revolving Loan Advances and Tranche A2 Advances that are Base
Rate Advances
Level 1
1.125%
0.125%
1.250%
0.250%
Level 2
1.375%
0.375%
1.500%
0.500%
Level 3
1.625%
0.625%
1.750%
0.750%
Level 4
1.875%
0.875%
2.000%
1.000%
Level 5
2.125%
1.125%
2.250%
1.250%



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Declined Proceeds” has the meaning set forth in Section 2.06(b)(ii)(D).
“Defaulting Lender” means at any time, subject to Section 2.18(b), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, or fails to fund
participations in Swing Line Advances within three Business Days of the date
required to be funded, unless, in the case of any







--------------------------------------------------------------------------------





Advance, such Lender has notified the applicable Agent and the Company in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (ii) any Lender that has notified the applicable
Agent, any Swing Line Bank or the Company in writing, or has stated publicly,
that it does not intend to comply with its funding obligations hereunder (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) any Lender that has
defaulted on its funding obligations under other loan agreements or credit
agreements generally under which it has commitments to extend credit or that has
notified, or whose Parent Company has notified, the applicable Agent or the
Company in writing, or has stated publicly, that it does not intend to comply
with its funding obligations under loan agreements or credit agreements
generally, (iv) any Lender that has, for three or more Business Days after
written request of the applicable Agent, any Swing Line Bank or the Company,
failed to confirm in writing to the applicable Agent, each Swing Line Bank and
the Company that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon the applicable Agent’s, each Swing Line Bank’s
and the Company’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company or any Lender that has become the
subject of a Bail-In Action; provided that a Lender Insolvency Event shall not
be deemed to occur with respect to a Lender or its Parent Company solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or Parent Company by a governmental authority or instrumentality thereof. Any
determination by any Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon notification of such determination by such Agent to the
Company, each Swing Line Bank and the Lenders.
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of an authorized officer of the Company
delivered to the Agents setting forth the basis of such valuation, less the
amount of cash and Cash Equivalents received in connection with a subsequent
sale of such Designated Noncash Consideration.
“Determination Date” has the meaning set forth in Section 2.16(a).
“Discount Prepayment Accepting Lender” has the meaning set forth in
ýSection 2.06(c)(iii)(B)(1).
“Discount Range” has the meaning set forth in ýSection 2.06(c)(iii)(C)(1).







--------------------------------------------------------------------------------





“Discount Range Prepayment Amount” has the meaning set forth in ýSection
2.06(c)(iii)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Company
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.06(c)(iii)(C) substantially in the form of Exhibit I-2.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit I-3, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning set forth in ýSection
2.06(c)(iii)(C)(1).
“Discount Range Proration” has the meaning set forth in ýSection
2.06(c)(iii)(C)(3).
“Discounted Prepayment Determination Date” has the meaning set forth in ýSection
2.06(c)(iii)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Company Offer of
Specified Discount Prepayment, Company Solicitation of Discount Range Prepayment
Offer or Company Solicitation of Discounted Prepayment Offer, five (5) Business
Days following the Specified Discount Prepayment Response Date, the Discount
Range Prepayment Response Date or the Solicited Discounted Prepayment Response
Date, as applicable, in accordance with ýSection 2.06(c)(iii)(B), ýSection
2.06(c)(iii)(C)(1) or ýSection 2.06(c)(iii)(D)(1), respectively, unless a
shorter period is agreed to between the Company and the Auction Agent.
“Discounted Term Advance Prepayment” has the meaning set forth in
ýSection 2.06(c)(iii)(A).
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition of any property by any Person (including any Sale-Leaseback
Transaction and any issuance of Equity Interests by a Restricted Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than solely for Equity
Interests that do not constitute Disqualified Equity Interests and cash in lieu
of fractional shares of such







--------------------------------------------------------------------------------





Equity Interests), in whole or in part, on or prior to the date that is 91 days
after the latest Maturity Date, (b) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or other
Indebtedness or (ii) any Equity Interest referred to in clause (a) above (other
than solely for Equity Interests that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests), in
each case at any time on or prior to the date that is 91 days after the latest
Maturity Date, (c) contains any repurchase obligation that may come into effect
prior to payment in full of all Obligations, (d) requires cash dividend payments
prior to the date that is 91 days after the latest Maturity Date; provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the
Advances and all other Obligations that are accrued and payable and the
termination or expiration of the Commitments and (ii) an Equity Interest in any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disregarded Domestic Person” means a Domestic Subsidiary with no material
assets other than Indebtedness (if any) of and Equity Interests in one or more
Foreign Subsidiaries.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or of any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ECF Percentage” means, as of the date of determination, (a) if the Consolidated
Secured Net Leverage Ratio as of the last day of the applicable fiscal year of
the Company is greater than 2.753:00:1.00, 50.0%, (b) if the Consolidated
Secured Net Leverage Ratio as of the last day of the applicable fiscal year of
the Company is less than or equal to







--------------------------------------------------------------------------------





2.753.00:1.00 but greater than 2.252.50:1.00, 25.0% and (c) otherwise, 0.0%. For
the avoidance of doubt, at any time following a Lien Release Event, but prior to
any Ratings Trigger Event, the ECF Percentage shall be 0.0%.
“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the applicable Agent in consultation with the Company in a
manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees paid (based on an
assumed four-year average life to maturity or lesser remaining average life to
maturity), but excluding (i) any arrangement, structuring and/or underwriting
fees not payable to all relevant lenders generally and (ii) any other fee that
is not payable to all relevant lenders generally; provided that (A) to the
extent that the Eurocurrency Rate (with an Interest Period of three months) or
Base Rate (without giving effect to any floor specified in the definition
thereof) is less than any floor applicable to the loans in respect of which the
Effective Yield is being calculated on the date on which the Effective Yield is
determined, the amount of the resulting difference will be deemed added to the
interest rate margin applicable to the relevant Indebtedness for purposes of
calculating the Effective Yield and (B) to the extent that the Eurocurrency Rate
(for a period of three months) or Base Rate (without giving effect to any floor
specified in the definition thereof) is greater than any applicable floor on the
date on which the Effective Yield is determined, the floor will be disregarded
in calculating the Effective Yield.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by the Company, its
Restricted Subsidiaries or any of its ERISA Affiliates.
“Environmental Law” means any and all statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions of any federal, state or
local governmental authority within the United States or any State or territory
thereof and which relate to the pollution or protection of the environment or
the release of any hazardous materials into the environment.
“Equity-linked Debt” means Indebtedness that is required to be converted at, or
prior to, maturity solely into equity securities of the Company.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock and any indebtedness that is convertible into, or
exchangeable for, Capital Stock.







--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder. Any former ERISA Affiliate of the
Company or its Restricted Subsidiaries shall continue to be considered an ERISA
Affiliate within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Company or its Restricted Subsidiaries and
with respect to liabilities arising after such period for which the Company or
its Restricted Subsidiaries could be liable under the Code or ERISA.
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (b) the provision by the administrator of
any Pension Plan of a notice of intent to terminate such Pension Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility in the circumstances described in Section 4062(e) of
ERISA; (d) the withdrawal by the Company or an ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by the Company or any
ERISA Affiliate to make a payment to a Pension Plan required under
Section 303(k) of ERISA, which Section imposes a lien for failure to make
required payments; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan, pursuant to Section 4042 of ERISA, or the occurrence of any event
or condition which, in the reasonable judgment of the Company, might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Pension Plan; (g) the withdrawal by the Company or
any ERISA Affiliate from any Multiemployer Plan or the termination of such
Multiemployer Plan resulting in liability pursuant to Title IV of ERISA; or (h)
a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Default Interest” has the meaning set forth in Section 2.07(b).
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, the rate per annum equal to the
London interbank offered rate as administered by ICE Benchmark Association (or
the successor thereto if the ICE Benchmark Association is no longer
administering such rate) (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations







--------------------------------------------------------------------------------





of LIBOR as may be designated by the applicable Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in U.S. Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided that, with respect to any Interest Period as to which
the applicable Eurocurrency Rate is not displayed on the Reuters system, (i) in
the case of the Term Loan A Advances and the Revolving Loan Advances, the
Eurocurrency Rate for such Interest Period shall be the Interpolated Rate and
(ii) in the case of Term Loan B Advances for which the Interest Period exceeds
one month, the Eurocurrency Rate for such Interest Period shall be the
Interpolated Rate; provided that (i) in the case of the Term Loan A Advances and
the Revolving Loan Advances, the Eurocurrency Rate shall at no time be less than
0% per annum and (ii) in the case of the Term Loan B Advances, the Eurocurrency
Rate shall at no time be less than 0.75% per annum.
“Eurocurrency Rate Advance” means an Advance which bears interest as provided in
Section 2.07(b).
“Events of Default” has the meaning set forth in Section 6.01.
“Excess Cash Flow” means, for any fiscal year of the Company (or, in the case of
the fiscal year ending on or about March 31, 2016, the portion thereof
commencing on the Closing Date and ending on or about March 31, 2016), the
excess of (a) the sum, without duplication, of (i) Consolidated EBITDA for such
fiscal year, (ii) reductions in Working Capital between the beginning of each
fiscal year or portion and the end of such fiscal year or portion and (iii) cash
items deducted in the calculation of Consolidated EBITDA for such fiscal year or
period pursuant to clause (c)(i), (c)(ii) or (c)(vii) of the definition of
“Consolidated EBITDA” over (b) the sum, without duplication, of (i) the amount
of any Taxes payable in cash on a current basis by the Company and its
Restricted Subsidiaries with respect to such fiscal year or portion, (ii)
Consolidated Interest Expense payable in cash on a current basis for such fiscal
year or portion, (iii) capital expenditures made in cash during such fiscal year
or portion, except to the extent financed with the proceeds of Funded Debt
(other than Revolving Loan Advances), equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) permanent repayments of Funded Debt (other than
mandatory prepayments of Term Advances under Section 2.06(b) and voluntary
prepayments of Term Advances under Section 2.06(c)) made in cash by the Company
and its Restricted Subsidiaries during such fiscal year or portion, but only to
the extent that the Funded Debt so prepaid by its terms cannot be reborrowed or
redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Funded Debt, (v) increases in Working Capital between
the beginning of each fiscal year or portion and the end of such fiscal year or
portion, (vi) cash items added back in the calculation of Consolidated EBITDA
for such fiscal year or portion pursuant to clause (b)(iv), (b)(vi), (b)(vii),
(b)(xi), (b)(xv) or (b)(xvi) of the definition of “Consolidated EBITDA”,
(vii) amounts added back in the calculation of Consolidated EBITDA for such
fiscal year or portion pursuant to clause (b)(xiii) or (b)(xvii) of the
definition of “Consolidated EBITDA”, (viii) Investments made in cash during such
fiscal year or portion to the extent permitted by Section 5.02(e)(ii) or
5.02(e)(xiii), and







--------------------------------------------------------------------------------





(ix) Restricted Payments (other than Restricted Payments made to the Company or
any Restricted Subsidiary) made in cash during such fiscal year or period
pursuant to Section 5.02(d)(iv), 5.02(d)(ix) or 5.02(d)(x).
“Exchange Act Report” means, collectively, the Form 10, the Annual Reports of
the Company on Form 10-K, from time to time, and Quarterly Reports on Form 10-Q,
from time to time, and Reports on Form 8-K of the Company filed with or
furnished to the SEC from time to time.
“Excluded Assets” has the meaning set forth in the Collateral Agreement.
“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary of the Company, (ii) any Foreign Subsidiary, (iii) any Disregarded
Domestic Person, (iv) any Subsidiary that is a direct or indirect Subsidiary of
a Foreign Subsidiary or a Disregarded Domestic Person, (v) any Subsidiary that
is prohibited or restricted by applicable law, regulation or by any Contractual
Obligation existing on the Closing Date or on the date such Person becomes a
Subsidiary (as long as such Contractual Obligation was not entered into in
contemplation of such Person becoming a Subsidiary) from providing a guarantee
of the Guaranteed Obligations or if such guarantee would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received, (vi) any
Subsidiary that is a not-for-profit organization, (vii) any Unrestricted
Subsidiary, (viii) any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Agents, the cost or other consequences of becoming a
Guarantor shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and (ix) any SPV.
“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 7.10 and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act) at the time the guarantee of such Loan Party, or a grant by such Loan Party
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch







--------------------------------------------------------------------------------





profits Taxes or similar Taxes (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in an Advance or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Company under
Section 2.17(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.12, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.12(f) and (d) any withholding Taxes imposed under FATCA.
“Extended Advances” means any Advances in respect of which the Maturity Date is
extended pursuant to Section 2.16.
“Extension” has the meaning set forth in Section 2.16(a).
“Extension Amendment” has the meaning set forth in Section 9.01.
“Extension Request” has the meaning set forth in Section 2.16(a).
“Facility” means the Revolving Facility, the Swing Line Sub-Facility, the Term
Loan A Facilities, the Term Loan B Facility or an Incremental Facility, if any,
as applicable; provided that if the Maturity Date or Revolving Commitment
Termination Date of some but less than all of the Commitments or Advances of any
Facility shall be extended pursuant to Section 2.16, thereafter the Commitments
and/or Advances of such Facility in respect of which such Maturity Date or
Revolving Commitment Termination Date were extended shall constitute a separate
Facility from the Commitments and/or Advances of such Facility in respect of
which no such extension was effected.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
AgreementClosing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Pro Rata Administrative Agent or the Term Loan







--------------------------------------------------------------------------------





B Administrative Agent, as applicable, from three Federal funds brokers of
recognized standing selected by it.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of November 30, 2016, by and among the Company, the Guarantors party thereto,
the Lenders party thereto, the Pro Rata Administrative Agent, the Term Loan B
Administrative Agent and the Collateral Agent.
“First Amendment Effective Date” means the date on which the conditions set
forth in Section 3 of the First Amendment have been satisfied, which date is
November 30, 2016.
“First Amendment Tranche A2 Commitment” means, with respect to each Tranche A2
Lender, the commitment, if any, of such Tranche A2 Lender to make a Tranche A2
Advance hereunder on the First Amendment Effective Date. The aggregate amount of
the First Amendment Tranche A2 Commitments on the First Amendment Effective Date
is $305,600,000.
“First Amendment Tranche A2 Funding” has the meaning set forth in Section
2.01(c)(ii).
“First Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Pro Rata Administrative Agent and
the Company, among the Company, each Guarantor, the Pro Rata Administrative
Agent and one or more collateral agents or representatives for the holders of
Indebtedness issued or incurred pursuant to Section 5.02(b)(xvi) that are
intended to be secured on a pari passu basis to the Liens securing the Secured
Obligations.
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Mandatory Prepayment Event” has the meaning set forth in Section
2.06(b)(ii)(F).
“Foreign Subsidiary” means any Subsidiary of the Company, other than a Domestic
Subsidiary.
“Form 10” means the Form 10 Registration Statement originally filed with the SEC
on July 10, 2015, as amended by the Amendment No. 1 to Form 10 filed with the
SEC on August 17, 2015, the Amendment No. 2 to Form 10 filed with the SEC on
September 21, 2015, the Amendment No. 3 to Form 10 filed with SEC on October 15,
2015, the Amendment No. 4 to Form 10 filed with the SEC on October 27, 2015, the
Amendment No. 5 to Form 10 filed with the SEC on November 4, 2015 and the
Amendment No. 6 to Form 10 filed with the SEC on November 6, 2015, and by any
subsequent amendments thereto that are not materially adverse to the Lenders (or
that are consented to by the Agents).







--------------------------------------------------------------------------------





“Funded Debt” means, with respect to any Person, (a) indebtedness of such Person
for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments and (c) obligations of such
Person as lessee under Capital Leases; provided that “Funded Debt” shall not
include borrowings against the cash surrender value of life insurance policies
covering employees of the Company or its Affiliates and owned by the Company so
long as (i) recourse for such borrowings is limited to such policies and the
proceeds thereof and (ii) any value assigned to such policies on the
consolidated financial statements of the Company and its Subsidiaries is net of
the amount of such borrowings.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning set forth in Section 2.19.
“Guarantee Obligation” means, with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit), if to induce the creation of
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (1) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (2) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such







--------------------------------------------------------------------------------





Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Company in good faith.
“Guaranteed Obligations” has the meaning set forth in Section 7.01.
“Guarantor Joinder Agreement” means a joinder agreement in the form of Exhibit F
to this Agreement or any other form reasonably acceptable to the Agents.
“Guarantors” means any Significant Domestic Subsidiary of the Company that is
party to this Agreement on the Closing Date or, after the Closing Date, becomes
party to this Agreement in accordance with Section 5.01(g).
“Guaranty” has the meaning set forth in Section 7.02.
“Hedge Agreement” is defined in the Collateral Agreement.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) have been determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).
“Holding Company” has the meaning set forth in Section 6.01(h).







--------------------------------------------------------------------------------





“Identified Participating Lenders” has the meaning set forth in
ýSection 2.06(c)(iii)(C)(3).
“Identified Qualifying Lenders” has the meaning set forth in
ýSection 2.06(c)(iii)(D)(3).
“Increased Revolver Amount Date” has the meaning set forth in
Section 2.20(a)(i).
“Incremental Advances” means advances made by one or more Incremental Lenders to
the Company pursuant to this Agreement. Incremental Advances may be made in the
form of additional Revolving Loan Advances, Tranche A1 Advances, Tranche A2
Advances, Term Loan B Advances or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Assumption Agreement, as Other Term
Advances.
“Incremental Commitment” means the commitment of any Incremental Revolving
Lender, Incremental Term Loan A Lender or Incremental Term Loan B Lender
established pursuant to Section 2.20, to make Incremental Revolving Advances,
Incremental Term Loan A Advances or Incremental Term Loan B Advances to the
Company.
“Incremental Facility” means an Incremental Revolving Facility, an Incremental
Term Loan A Facility or an Incremental Term Loan B Facility.
“Incremental Lenders” means the Incremental Revolving Lenders, the Incremental
Term Loan A Lenders and the Incremental Term Loan B Lenders.
“Incremental Revolving Advances” means advances made by one or more Incremental
Revolving Lenders to the Company pursuant to this Agreement.
“Incremental Revolving Amount” means, at any time, the excess, if any, of
(a) the sum of $250,000,000 plus the aggregate amount of reductions of Revolving
Commitments prior to such time in accordance with Section 2.05 over (b) the
aggregate amount of all Incremental Revolving Commitments established prior to
such time in accordance with Section 2.20(a).
“Incremental Revolving Assumption Agreement” has the meaning set forth in
Section 2.20(a)(ii).
“Incremental Revolving Commitment” means any commitment of any Incremental
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Advances to the Company.
“Incremental Revolving Facility” means any Incremental Revolving Facility
established pursuant to Section 2.20(a).
“Incremental Revolving Lender” means any bank, financial institution or other
investor with an Incremental Revolving Commitment or an outstanding Incremental
Revolving Advance.







--------------------------------------------------------------------------------





“Incremental Shared Term Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate amount of all Incremental Term Loan A
Commitments and Incremental Term Loan B Commitments established prior to such
time in accordance with Section 2.20(b)(i)(x) and Section 2.20(c)(i)(x).
“Incremental Term Loan A Advances” means Advances made by one or more
Incremental Term Loan A Lenders to the Company pursuant to any Incremental Term
Loan A Facility. Incremental Term Loan A Advances may be Tranche A1 Advances,
Tranche A2 Advances and/or Other Term Loan A Advances.
“Incremental Term Loan A Assumption Agreement” has the meaning set forth in
Section 2.20(b)(ii).
“Incremental Term Loan A Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Term Loan A Facility.
“Incremental Term Loan A Facility” means any Incremental Term Loan A Facility
established pursuant to Section 2.20(b).
“Incremental Term Loan A Facility Amendment” has the meaning set forth in
Section 2.20(b)(i).
“Incremental Term Loan A Lender” means any bank, financial institution or other
investor with an Incremental Term Loan A Commitment or an outstanding
Incremental Term Loan A Advance.
“Incremental Term Loan A Maturity Date” means, with respect to Incremental Term
Loan A Advances, the scheduled date on which such Incremental Term Loan A
Advances shall become due and payable in full hereunder, as specified in the
applicable Incremental Term Loan A Facility Amendment.
“Incremental Term Loan B Advances” means Advances made by one or more
Incremental Term Loan B Lenders to the Company pursuant to any Incremental Term
Loan B Facility.
“Incremental Term Loan B Assumption Agreement” has the meaning set forth in
Section 2.20(c)(ii).
“Incremental Term Loan B Commitment” has the meaning set forth in
Section 2.20(c)(i).
“Incremental Term Loan B Facility” means any Incremental Term Loan B Facility
established pursuant to Section 2.20(c).
“Incremental Term Loan B Facility Amendment” has the meaning set forth in
Section 2.20(c)(i).







--------------------------------------------------------------------------------





“Incremental Term Loan B Lender” means any bank, financial institution or other
investor with an Incremental Term Loan B Commitment or an outstanding
Incremental Term Loan B Advance.
“Incremental Term Loan B Maturity Date” means, with respect to Incremental Term
Loan B Advances, the scheduled date on which such Incremental Term Loan B
Advances shall become due and payable in full hereunder, as specified in the
applicable Incremental Term Loan B Facility Amendment.
“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, including seller
notes or earn-out obligations appearing on such Person’s balance sheet in
accordance with GAAP (other than trade payables and deferred compensation
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures, loan agreements or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under bankers’ acceptance, letter of credit or similar facilities,
(g) all obligations of such Person in respect of Disqualified Equity Interests
of such Person, (h) all Guaranteed Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) all obligations of such Person
in respect of Hedge Agreements.
“Indemnified Person” has the meaning set forth in Section 9.04(c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Initial Tranche A2 Funding” has the meaning set forth in Section 2.01(c)(ii).
“Intercreditor Agreements” means any First Lien Intercreditor Agreement or
Junior Lien Intercreditor Agreement that may be executed from time to time.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance, or on the date of continuation of such Advance as a Eurocurrency Rate
Advance upon expiration of successive Interest Periods applicable thereto, or on
the date of Conversion of a Base Rate Advance into a Eurocurrency Rate Advance,
and ending on the last day of the period selected by the Company pursuant to the
provisions hereof. The







--------------------------------------------------------------------------------





duration of each such Interest Period shall be one, two, three or six months, as
the Company may select in the Notice of Borrowing or the Notice of
Conversion/Continuation for such Advance; provided, however, that:
(a)    the Company may not select any Interest Period with respect to a
Borrowing of any Class which ends after the Maturity Date in respect of such
Class;
(b)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;
(c)    any Interest Period that begins on the last Business Day of any calendar
month, or on any day for which there is no corresponding day in the last month
of such Interest Period, shall end on the last Business Day of the month at the
end of such Interest Period;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(e)    the initial Interest Period with respect to (i) the Term Advances made on
the Closing Date, shall commence on the Closing Date and end on the last
Business Day of the first full calendar month thereafter and (ii) the Term
Advances made on the Merger Date, shall commence on the Merger Date and end on
the last day of the Interest Period then applicable to the Advances of the
relevant Class made on the Closing Date (or, if there shall be more than one
such Interest Period, on the last day of each such Interest Period, with the
principal amounts of the Advances of such Class made on the Merger Date
apportioned among such Interest Periods in the same proportions as the Advances
of such Class made on the Closing Date are then apportioned).; and
(f)    the initial Interest Period with respect to the Tranche A2 Advances made
on the First Amendment Effective Date shall commence on the First Amendment
Effective Date and end on the last day of the Interest Period then applicable to
the Tranche A2 Advances made on the Closing Date and the Merger Date (or, if
there shall be more than one such Interest Period, on the last day of each such
Interest Period, with the principal amounts of the Tranche A2 Advances made on
the First Amendment Effective Date apportioned among such Interest Periods in
the same proportions as the Tranche A2 Advances made on the Closing Date and the
Merger Date are then apportioned).
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which the Company or any of its Subsidiaries is a party.







--------------------------------------------------------------------------------





“Interpolated Rate” means for any Borrowing, the rate which results from
interpolating on a linear basis between:
(a)    the applicable Eurocurrency Rate for the longest period (for which such
Eurocurrency Rate is available) which is less than the Interest Period of such
Borrowing; and
(b)    the applicable Eurocurrency Rate for the shortest period (for which such
Eurocurrency Rate is available) which exceeds the Interest Period of such
Borrowing,
each as of the date on which the Eurocurrency Rate of such Borrowing is
determined in accordance with the terms of this Agreement.
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any direct or indirect
purchase by that Person of all or substantially all of the assets of a business
conducted by another Person, and (iii) any loan, advance (other than deposits
with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Indebtedness to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.
“IRS” means the United States Internal Revenue Service.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Pro Rata Administrative Agent and
the Company, among the Company, each Guarantor, the Pro Rata Administrative
Agent and one or more collateral agents or representatives for the holders of
Indebtedness issued or incurred pursuant to Section 5.02(b)(xvi) that are
intended to be secured on a basis junior to the Liens securing the Secured
Obligations.
“LCA Election” has the meaning set forth in ýSection 1.03(h).
“LCA Test Date” has the meaning set forth in ýSection 1.03(h).
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in







--------------------------------------------------------------------------------





furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Revolving Lenders, each Swing Line Bank, the Tranche A1
Lenders, the Tranche A2 Lenders, the Term Loan B Lenders, the Incremental
Lenders, if any, and any other Person that shall become a party hereto pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Level” means Level 1, Level 2, Level 3, Level 4 or Level 5, as the case may be.
“Level 1” means that, as of any date of determination, the applicable Rating is
equal to or better than BBB (in the case of a Rating from S&P) or Baa2 (in the
case of a Rating from Moody’s), as applicable, as of such date of determination.
“Level 2” means that, as of any date of determination, the applicable Rating is
equal to BBB- (in the case of a Rating from S&P) or Baa3 (in the case of a
Rating from Moody’s), as applicable, as of such date of determination.
“Level 3” means that, as of any date of determination, the applicable Rating is
equal to BB+ (in the case of a Rating from S&P) or Ba1 (in the case of a Rating
from Moody’s), as applicable, as of such date of determination.
“Level 4” means that, as of any date of determination, the applicable Rating is
equal to BB (in the case of a Rating from S&P) or Ba2 (in the case of a Rating
from Moody’s), as applicable, as of such date of determination.
“Level 5” means that, as of any date of determination, the applicable Rating is
equal to or below BB- (in the case of a Rating from S&P) or Ba3 (in the case of
a Rating from Moody’s), as applicable, as of such date of determination.
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any interest of a vendor or lessor under any
conditional sale or other title retention agreement and any lease in the nature
thereof).
“Lien Release Event” means the occurrence of both of the following: (i) the
Ratings with respect to the Company are BBB-/Baa3 (or the equivalent) with a
stable outlook or better from two or more of S&P, Moody’s and Fitch and (ii) all
Advances under the Term Loan B Facility shall have been repaid in full and all
Term B Commitments shall have been terminated .
“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder which the Company or one or more of its
Restricted Subsidiaries has contractually committed to consummate, the terms of
which do not condition the Company’s or such Restricted Subsidiary’s, as
applicable, obligation to close such Permitted Acquisition or other Investment
on the availability of third-party financing.







--------------------------------------------------------------------------------





“Loan Document” means this Agreement, the Collateral Agreement, the other
Collateral Documents, any Note, any Extension Amendment, any Incremental
Facility Amendment, any Guarantor Joinder Agreement and any Intercreditor
Agreement.
“Loan Party” means the Company and the Guarantors.
“Majority Facility Lenders” means at any time, with respect to any Facility,
Lenders holding greater than 50% of the then aggregate unpaid principal amount
of the Advances held by all Lenders under a Facility, or, if no such principal
amount is then outstanding, Lenders having greater than 50% of the all of the
Commitments under such Facility (provided that, for purposes hereof, no
Defaulting Lender, shall be included in (a) the Lenders holding such amount of
the Advances or having such amount of the Commitments or (b) determining the
aggregate unpaid principal amount of the Advances or the total Commitments).
“Majority Lenders” means at any time Lenders holding greater than 50% of the sum
of (x) the then aggregate unpaid principal amount of the Advances held by all
Lenders and (y) the aggregate undrawn Commitments of all Lenders (provided that,
for purposes hereof, no Defaulting Lender, shall be included in (a) the Lenders
holding such amount of the Advances or having such amount of the Commitments or
(b) determining the aggregate unpaid principal amount of the Advances or the
undrawn Commitments).
“Maturity Date” means (i) with respect to the Revolving Facility, the Revolving
Commitment Termination Date, (ii) with respect to the Term Loan A Facilities,
the Tranche A1 Maturity Date or the Tranche A2 Maturity Date, as applicable,
(iii) with respect to the Term Loan B Facility, the Term Loan B Maturity Date,
(iv) with respect to any tranche of Extended Advances, the final maturity date
as specified in the applicable Extension Amendment for such tranche or (v) with
respect to each Incremental Facility, if any, the date specified as such in the
applicable Incremental Assumption Agreement.
“Merger Date” means the date of the consummation of the Acquisition.
“Mergers” means (i) the merger of Star First Merger Sub Inc. with and into the
Acquired Business, with the Acquired Business being the surviving entity (the
“First Merger”) and (ii) immediately after the First Merger, the merger of the
Acquired Business with and into Star Second Merger Sub LLC, with Star Second
Merger Sub LLC being the surviving entity, in each case subject to the terms and
conditions set forth in the Acquisition Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Pro Rata Administrative Agent.







--------------------------------------------------------------------------------





“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by the Company or any Guarantor, and the
improvements thereto, that (together with such improvements) has a book value of
$25,000,000 or more on the Closing Date or at the time of acquisition thereof by
the Company or any Guarantor or, with respect to real property owned by a
Restricted Subsidiary that becomes a Guarantor after the Closing Date, at the
time such Restricted Subsidiary becomes a Guarantor.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate of the
Company is making, or is obligated to make, contributions or has within any of
the preceding six plan years been obligated to make or accrue contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Company or an ERISA Affiliate and at least one Person other than the Company and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Company or an ERISA Affiliate could have liability under Section 4063, 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the Company or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event received by or paid to or for the account of the Company or any Restricted
Subsidiary) over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the asset subject to such Disposition or Casualty Event and
that is repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by the Company or such Restricted Subsidiary in connection with such Disposition
or Casualty Event (including attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith), (C) income taxes reasonably estimated to be
actually payable as a result of any gain recognized in connection therewith, and
(D) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP (subject to Section 1.04) and (y) any
liabilities associated with such asset or assets and retained by the Company or
any Restricted Subsidiary after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received







--------------------------------------------------------------------------------





upon the Disposition of any non-cash consideration received by the Company or
any Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve not reversed within three hundred and sixty-five (365) days after such
Disposition or Casualty Event, the amount of such reserve; and
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Company or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts and commissions, taxes
reasonably estimated to be actually payable and other out-of-pocket expenses,
incurred by the Company or such Restricted Subsidiary in connection with such
incurrence or issuance.
“New Consenting Lender” has the meaning set forth in Section 2.16(b).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders (or any other Class or group of Lenders other than the Majority
Lenders or the Majority Facility Lenders) in accordance with the terms of
Section 9.01 and (ii) has been approved by the Majority Lenders or the Majority
Facility Lenders, as applicable.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extending Lender” has the meaning set forth in Section 2.16(b).
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated by the SEC under the Securities Act and the Exchange
Act.
“Note” means a promissory note of the Company payable to any Lender of any
Class, in substantially the form of Exhibit J-1, J-2 or J-3, as applicable,
hereto and delivered pursuant to a request made under Section 2.14, evidencing
the aggregate indebtedness of the Company to such Lender resulting from the
Advances of such Class made or held by such Lender.
“Notice of Borrowing” has the meaning set forth in Section 2.02(a)(i).
“Notice of Conversion/Continuation” has the meaning set forth in Section 2.09.
“Notice of Swing Line Borrowing” has the meaning set forth in
Section 2.02(a)(ii).
“Obligations” mean the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any proceeding under any Debtor Relief Law, relating to the Company and its
Restricted Subsidiaries, whether or not







--------------------------------------------------------------------------------





a claim for post-filing or post-petition interest is allowed in such proceeding)
the Advances and all other obligations and liabilities owed by the Company and
its Restricted Subsidiaries to any Agent, any Arranger or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all fees, charges and disbursements of counsel to the Arrangers, the
Agents or any Lender that are required to be paid by the Company pursuant
hereto) or otherwise. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.
“Obligee Guarantor” has the meaning set forth in ýSection 7.07.
“Offered Amount” has the meaning set forth in ýSection 2.06(c)(iii)(D)(1).
“Offered Discount” has the meaning set forth in ýSection 2.06(c)(iii)(D)(1).
“Organizational Documents” means with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership or limited liability
company, includes any partnership agreement, operating agreement or limited
liability company agreements (as applicable) and any amendments to any of the
foregoing.
“Original Credit Agreement” means the Credit Agreement, dated as of November 27,
2015, as amended, restated and amended and restated, supplemented or otherwise
modified prior to the First Amendment Effective Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).
“Other Term Advances” means Other Term Loan A Advances or Other Term Loan B
Advances or both.







--------------------------------------------------------------------------------





“Other Term Loan A Advances” has the meaning set forth in Section 2.20(b).
“Other Term Loan B Advances” has the meaning set forth in Section 2.20(c).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning set forth in Section 9.07(d).
“Participant Register” has the meaning set forth in Section 9.07(d).
“Participating Lender” has the meaning set forth in ýSection 2.06(c)(iii)(C)(2).
“PBGC” means the U.S. Pension Benefit Guaranty Corporation.
“Pension Plan” means a Single Employer Plan or a Multiple Employer Plan or both.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit G.
“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person if (a) in the
case of any purchase or other acquisition of Equity Interests in a Person, such
Person will be, upon the consummation of such acquisition a Restricted
Subsidiary, in each case including as a result of a merger or consolidation
between any Subsidiary and such Person, or (b) in the case of any purchase or
other acquisition of other assets, such assets will be owned by the Company or a
Restricted Subsidiary; provided that, in each case, (i) no Potential Event of
Default exists or would result therefrom and (ii) on a pro forma basis, the
Consolidated Secured Net Leverage Ratio and the Consolidated Total Net Leverage
Ratio, in each case as of the last day of the most recent fiscal quarter of the
Company for which financial statements have been delivered pursuant to Section
5.01(b) prior to the consummation of such purchase or other acquisition do not
exceed 3.50:1:00 and 5.00:1:00, respectively.
“Permitted Disposition” means any of the following:
(a)    Dispositions of inventory in the ordinary course of business;
(b)    (i) licenses and sublicenses of intellectual property of the Company or
any of its Restricted Subsidiaries in the ordinary course of business and (ii)
the lapse or abandonment of intellectual property rights in the ordinary course
of business which, in the reasonable good faith determination of the Company,
are not material to the conduct of the business of the Company and its
Restricted Subsidiaries taken as a whole;







--------------------------------------------------------------------------------





(c)    sales, transfers and other Dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(d)    Dispositions of equipment and other property in the ordinary course of
business that is worn-out, damaged, obsolete, surplus or, in the judgment of the
Company, no longer useful or necessary in its business or that of any Restricted
Subsidiary;
(e)    sales, transfers and other Dispositions among the Company and its
Restricted Subsidiaries;
(f)    Dispositions that constitute Restricted Payments that are otherwise
permitted hereunder;
(g)    Dispositions permitted pursuant to ýýSection 5.02(h) hereof;
(h)    the Disposition of defaulted receivables and the compromise, settlement
and collection of receivables in the ordinary course of business or in
bankruptcy or other proceedings concerning the other account party thereon and
not as part of an accounts receivable financing transaction;
(i)    leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;
(j)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind which, in
the reasonable good faith determination of the Company, are not material to the
conduct of the business of the Company and its Restricted Subsidiaries taken as
a whole;
(k)    sales of inventory determined by the management of the Company not to be
saleable in the ordinary course of business of the Company or any of its
Restricted Subsidiaries;
(l)    foreclosures on assets or Dispositions of assets pursuant to Casualty
Events;
(m)    swaps of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Company and its Restricted
Subsidiaries as a whole, the aggregate fair market value of which not to exceed
$50,000,000;
(n)    Dispositions in the form of Investments permitted under ýSection 5.02(e);
(o)    the granting of any Liens permitted under ýSection 5.02(a);
(p)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property;







--------------------------------------------------------------------------------





(q)    additional Dispositions (other than Dispositions of all or substantially
all of the assets of the Company and its Restricted Subsidiaries, taken as a
whole); provided that, at the time of any such Disposition, after giving effect
thereto, the Consolidated Secured Net Leverage Ratio (or, following a Lien
Release Event, but prior to any subsequent Ratings Trigger Event, the
Consolidated Total Net Leverage Ratio) as of the last day of the most recent
fiscal quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01(b) (calculated on a pro forma basis) would be less than
2.50:1.00;
(r)    Dispositions or discounts without recourse of accounts receivable in the
ordinary course of business;
(s)    Dispositions of property pursuant to Sale-Leaseback Transactions;
provided that the fair market value of all property so Disposed of after the
Closing Date shall not exceed $100,000,000;
(t)    termination of leases, subleases, licenses and sublicenses in the
ordinary course of business and which do not materially interfere with the
business of the Company and its Restricted Subsidiaries taken as a whole;
(u)    other Dispositions so long as no Event of Default then exists or would
arise as a result of such transaction; provided that (i) such Disposition (other
than any Disposition of assets with fair market value of less than $10,000,000
as reasonably determined by the Company in good faith) shall be for fair market
value as reasonably determined by the Company in good faith and (ii) the Company
or any of its Restricted Subsidiaries shall receive not less than 75.0% of the
consideration therefor in the form of cash or Cash Equivalents (provided that
for the purposes of this clause (u)(ii), the following shall be deemed to be
cash: (A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Company or any of its Restricted Subsidiaries
(other than Subordinated Debt) and the valid release of the Company or such
Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
Disposition, (B) securities, notes or other obligations received by the Company
or any of its Restricted Subsidiaries from the transferee that are converted by
such Company or any of its Restricted Subsidiaries into cash or Cash Equivalents
within 180 days following the closing of such Disposition, (C) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Disposition, to the extent that the Company and each other Restricted
Subsidiary are released from any guarantee of payment of such Indebtedness in
connection with such Disposition and (D) aggregate Designated Noncash
Consideration received by the Company and any applicable Restricted Subsidiary
having an aggregate fair market value (determined as of the closing of the
applicable Disposition for which such Designated Noncash Consideration is
received) not to exceed $100,000,000); and
(v)    Dispositions of accounts receivable pursuant to limited recourse
receivables factoring or financing facilities (including any discount and/or
forgiveness thereof) or in connection with the collection or compromise thereof.







--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.
“Platform” has the meaning set forth in Section 9.02(g)(i).
“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.
“Prepayment Event” means:
(a)    any disposition (including pursuant to a Sale-Leaseback Transaction or by
way of merger or consolidation) of any asset of the Company or any Restricted
Subsidiary, including any sale or issuance to a Person other than the Company or
any Restricted Subsidiary of Equity Interests in any Subsidiary, other than (i)
dispositions described in clauses (a)-(t) and (v) of the definition of
“Permitted Disposition” and (ii) other dispositions resulting in aggregate Net
Cash Proceeds not exceeding $50,000,000 for any individual transactions or
series of related transactions;
(b)    any Casualty Event with respect to any asset of the Company or any
Restricted Subsidiary resulting in aggregate Net Cash Proceeds of $25,000,000 or
more; or
(c)    the incurrence by the Company or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by ýSection
5.02(b) other than Replacement Advances.
“Pro Rata Administrative Agent” has the meaning set forth in the recital of
parties.
“Pro Rata Facilities” means the Revolving Facility and the Term Loan A
Facilities.
“Public Lender” means any Lender that does not wish to receive Non-Public
Information with respect to the Company or its Subsidiaries or their respective
securities.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Lender” has the meaning set forth in Section 2.06(c)(iii)(D)(3).
“Ratable Share” of any amount means, with respect to any Lender under any
Facility at any time, the product of such amount times a fraction the numerator
of which is the amount of such Lender’s Commitment under such Facility at such
time (or, if such Commitments







--------------------------------------------------------------------------------





shall have been terminated pursuant to Section 2.05 or 6.01, such Lender’s
applicable Commitment as in effect immediately prior to such termination) and
the denominator of which is the aggregate amount of all Commitments under such
Facility at such time (or, if such Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the aggregate amount of all such Commitments
as in effect immediately prior to such termination).
“Rating” means as of any date, the corporate credit rating or corporate family
rating that has been most recently announced by S&P and/or Moody’s and/or,
solely for purposes of determining whether a Lien Release Event or Ratings
Trigger Event has occurred, Fitch, as the case may be, with respect to the
Company. For purposes of determining the Daily Margin and the Commitment Fee
Rate, (a) if any change in the Rating established by S&P or Moody’s shall result
in a change in the Level, the change in the Daily Margin and the Commitment Fee
Rate shall be effective as of the date on which such rating change is publicly
announced by S&P or Moody’s, as the case may be, (b) if Ratings are available
from only one of S&P or Moody’s, then the applicable Level shall be set by
reference to this one Rating, (c) if Ratings are available from each of S&P and
Moody’s and such Ratings fall within two different Levels, then the higher of
such Ratings shall apply, unless there is a split in such Ratings of more than
one Level, in which case the Level that is one Level higher than the Level of
the lower Rating shall apply, (d) if Ratings are unavailable from S&P and
Moody’s for any reason other than such agencies cease providing public debt
ratings generally for any day, then the applicable Level for such day shall be
deemed to be Level 5 and (e) if either of S&P or Moody’s change the basis on
which their ratings are established and or described, each reference in this
Agreement to a Rating announced by S&P or Moody’s, as the case may be, shall be
deemed to refer to the then equivalent rating established by S&P or Moody’s.
“Ratings Trigger Event” means the first date following a Lien Release Event on
which the Ratings with respect to the Company are BB+/Ba1 (or the equivalent)
with a stable outlook or lower (or not rated) from two or more of S&P, Moody’s
and Fitch.
“RBC” has the meaning set forth in the recital of parties.
“RCRA” has the meaning set forth in ýSection 4.01(m).
“Recipient” means (a) any Agent, (b) any Lender and (c) any SPC, as applicable.
“Refinancing” means the refinancing by the Company of substantially all of the
indebtedness for borrowed money of the Acquired Business and its subsidiaries
(other than the Remaining Acquired Business Debt).
“Refinancing Debt” means, in respect of any Indebtedness (the “Original Debt”),
any Indebtedness that extends, renews, replaces or refinances such Original Debt
(or any Refinancing Debt in respect thereof); provided that (a) the principal
amount of such Refinancing Debt shall not exceed the principal amount of such
Original Debt plus any interest, fees or premiums associated therewith, and
costs and expenses related to the incurrence of such Refinancing Debt; (b) the
stated final maturity of such Refinancing Debt







--------------------------------------------------------------------------------





shall not be earlier than, and the Weighted Average Life to Maturity of such
Refinancing Debt shall not be less than, that of such Original Debt; (c) such
Refinancing Debt shall not constitute an obligation (including pursuant to a
guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Debt) an obligor in respect of such Original Debt;
(d) if such Original Debt is unsecured, such Refinancing Debt shall be
unsecured; (e) if such Original Debt is secured, such Refinancing Debt shall not
be secured by any Lien on any asset other than the assets that secured such
Original Debt (or would have been required to secure such Original Debt pursuant
to the terms thereof); (f) if such Original Debt is subordinated in right of
payment to the Secured Obligations, such Refinancing Debt is subordinated in
right of payment to the Secured Obligations on terms, taken as a whole, at least
as favorable (as determined in good faith by the Company) to the Lenders as
those contained in the documentation governing such Original Debt; (g) if such
Original Debt is subject to an intercreditor agreement, a representative validly
acting on behalf of the holders of such Refinancing Debt shall become a party to
an intercreditor agreement no less favorable to the Secured Parties and (h) the
primary obligors and guarantors in respect of such Original Debt remain the same
(or constitute a subset thereof).
“Register” has the meaning set forth in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Remaining Acquired Business Debt” means the indebtedness for borrowed money of
the Acquired Business and its subsidiaries listed on Schedule 1.01(b) hereto.
“Removal Effective Date” has the meaning set forth in ýSection 8.06(b).
“Replaced Advances” has the meaning set forth in Section 9.01.
“Replaced Commitments” has the meaning set forth in Section 9.01.
“Replacement Advances” has the meaning set forth in Section 9.01.
“Replacement Commitments” has the meaning set forth in Section 9.01.
“Repricing Event” means each of (a) the prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Term Loan B Advances with
the Net Cash Proceeds of issuances, offerings or placements of Indebtedness
having an Effective Yield that is less than the Effective Yield applicable to
the Term Loan B Advances so prepaid, repaid, refinanced, substituted or replaced
and (b) any amendment, waiver or other modification to this Agreement that would
have the effect of reducing the Effective Yield applicable to the Term Loan B
Advances; provided that the primary purpose of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
was to reduce the Effective Yield applicable to the Term Loan B Advances;







--------------------------------------------------------------------------------





provided, further, that in no event shall any such prepayment, repayment,
refinancing, substitution, replacement amendment, waiver or other modification
in connection with a Change of Control, Investments and other transformation
transactions not permitted under this Agreement constitute a Repricing Event.
Any determination by the Term Loan B Administrative Agent of the Effective Yield
for purposes of this definition shall be conclusive and binding on all Term Loan
B Lenders, and the Term Loan B Administrative Agent shall have no liability to
any Person with respect to such determination absent bad faith, gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction.
“Resignation Effective Date” has the meaning set forth in ýSection 8.06(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.
“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
“Revolving Commitment” means as to any Revolving Lender (a) the U.S. Dollar
amount set forth opposite such Lender’s name on Schedule 1 hereto as such
Lender’s “Revolving Commitment”, (b) if such Lender has become a Lender
hereunder pursuant to an Incremental Assumption Agreement, the U.S. Dollar
amount set forth in such Incremental Assumption Agreement or (c) if such Lender
has entered into an Assignment and Assumption, the U.S. Dollar amount set forth
for such Lender in the Register maintained by the Pro Rata Administrative Agent
pursuant to Section 9.07(c), as such amount may be reduced pursuant to Section
2.05 or increased pursuant to Section 2.20.
“Revolving Commitment Termination Date” means, with respect to any Revolving
Lender or Swing Line Bank, the earlier of (i) November 2730, 20202021 or such
later date to which such date may be extended from time to time pursuant to
Section 2.16(a) with the consent of such Revolving Lender or Swing Line Bank (as
applicable) and (ii) the date of termination in whole of the Commitments of all
Lenders pursuant to Section 2.05 or 6.01.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time; provided that if the Revolving
Commitment Termination Date of some but less than all of the Revolving
Commitments or Revolving Loan Advances shall be extended pursuant to Section
2.16, thereafter the Revolving Commitments and/or Revolving Loan Advances in
respect of which such Revolving Commitment Termination Date was extended shall
constitute a separate Revolving Facility from the Revolving Commitments and/or
Revolving Loan Advances in respect of which no such extension was effected.







--------------------------------------------------------------------------------





“Revolving Lenders” means the Lenders listed on Schedule 1 as having a Revolving
Commitment and any other Person that shall have become party hereto with a
Revolving Commitment pursuant to an Incremental Assumption Agreement or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Revolving Loan Advance” means an advance by a Revolving Lender to the Company
as part of a Borrowing under the Revolving Facility and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Loan Advance).
“S&P” means Standard & Poor’s Ratings Group and any successor thereto.
“Sale-Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Restricted Subsidiary whereby the Company or such Restricted
Subsidiary sells or transfers such property to any Person and the Company or any
Restricted Subsidiary leases such property, or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred, from such Person or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or the European Union, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission and any successor agency.
“Secured Cash Management Bank” is defined in the Collateral Agreement.
“Secured Cash Management Obligations” is defined in the Collateral Agreement.
“Secured Debt” means, as of any date, Funded Debt of the Company and the
Restricted Subsidiaries outstanding as of such date that is secured by any Lien
on any asset of the Company or any Restricted Subsidiary.
“Secured Hedge Agreements” is defined in the Collateral Agreement.







--------------------------------------------------------------------------------





“Secured Hedge Bank” is defined in the Collateral Agreement.
“Secured Letter of Credit” is defined in the Collateral Agreement.
“Secured Letter of Credit Bank” is defined in the Collateral Agreement.
“Secured Obligations” is defined in the Collateral Agreement and if a Lien
Release Event has occurred and the Obligations remain unsecured, any reference
to Secured Obligations hereunder or in any other Loan Document will refer to the
Obligations.
“Secured Party” means any Agent, the Collateral Agent, the Swing Line Bank, any
Lender, any Secured Hedge Bank, any Secured Cash Management Bank or any Secured
Letter of Credit Bank.
“Seller” means the existing stockholders of SRA Companies, Inc.
“Senior Managing Agents” means Fifth Third Bank, an Ohio Banking Corporation,
JPMorgan Chase Bank, N.A., LloydsTD Bank plc, N.A., Mizuho Bank, Ltd., PNC Bank,
National Association, Sumitomo Mitsui Banking Corporation, SunTrust Bank and
U.S. Bank National Association.
“Significant Domestic Subsidiary” means a Significant Subsidiary that is a
Domestic Subsidiary and is not an Excluded Subsidiary.
“Significant Subsidiary” means, at any time, any Subsidiary of the Company which
accounts for more than 10% of consolidated revenue of the Company determined in
accordance with GAAP; provided that the aggregate revenues of all Restricted
Subsidiaries that are not Significant Subsidiaries (other than Excluded
Subsidiaries) may not exceed 20% of consolidated revenue of the Company,
collectively, at any time, determined in accordance with GAAP.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and its
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
an ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA in
the event such plan has been or were to be terminated.
“Solicited Discount Proration” has the meaning set forth in
ýSection 2.06(c)(iii)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning set forth in
ýSection 2.06(c)(iii)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Company
of Solicited Discounted Prepayment Offers made pursuant to
ýSection 2.06(c)(iii)(D) substantially in the form of Exhibit I-4.







--------------------------------------------------------------------------------





“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit I-5, submitted following the
applicable Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning set forth in
ýSection 2.06(c)(iii)(D)(1).
“Solvent” means, with respect to any Person, as of any date of determination,
(i) the sum of the debt (including contingent liabilities) of such Person and
its Subsidiaries, taken as a whole, does not exceed the fair value of the assets
(on a going concern basis) of such Person and its Subsidiaries, taken as a
whole, (ii) the present fair saleable value of the assets (on a going concern
basis) of such Person and its Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities of such Person
and its Subsidiaries, taken as a whole, on their debts as they become absolute
and matured in the ordinary course of business; (iii) the capital of such Person
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of such Person or its Subsidiaries, taken as a whole, contemplated
as of such date; and (iv) such Person and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business; provided that the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“SPC” has the meaning set forth in Section 2.19.
“Special Dividend” means (i) the distribution to be made by the Company to the
CSC shareholders who received shares of the Company in the Spin Transaction
promptly after the Spin Transaction and (ii) the repayment in full by the
Company to CSC of all principal and interest on the note of the Company payable
to CSC, in an aggregate amount (for (i) and (ii) combined) of approximately
$1,500,000,000 and in each case in connection with the Spin Transaction.
“Specified Consolidated Secured Net Leverage Ratio” means a Consolidated Secured
Net Leverage Ratio of (i) at any time prior to June 30, 2017, no more than
4.00:1.00, and (ii) at any time on or after June 30, 2017, no more than
3.75:1.00; provided that, during the 12-month period following the consummation
of any Permitted Acquisition, the Specified Consolidated Secured Net Leverage
Ratio shall mean a Consolidated Secured Net Leverage Ratio of no more than
4.00:1.00.
“Specified Consolidated Total Net Leverage Ratio” means a Consolidated Total Net
Leverage Ratio of (i) at any time prior to June 30, 2017, no more than
4.00:1.00, and (ii) at any time on or after June 30, 2017, no more than
3.75:1.00; provided that, during the 12-month period following the consummation
of any Permitted Acquisition, the Specified Consolidated Total Net Leverage
Ratio shall mean a Consolidated Total Net Leverage Ratio of no more than
4.00:1.00.







--------------------------------------------------------------------------------





“Specified Discount” has the meaning set forth in ýSection 2.06(c)(iii)(B)(III).
“Specified Discount Prepayment Amount” has the meaning set forth in
ýSection 2.06(c)(iii)(B)(III).
“Specified Discount Prepayment Notice” means a written notice of the Company
Offer of Specified Discount Prepayment made pursuant to ýSection 2.06(c)(iii)(B)
substantially in the form of Exhibit I-6.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit I-7, to a Specified
Discount Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning set forth in
ýSection 2.06(c)(iii)(B).
“Specified Discount Proration” has the meaning set forth in
ýSection 2.06(c)(iii)(B)(2).
“Specified Loan Party” means any Guarantor that is not a Qualified ECP
Guarantor.
“Specified Representations” means those representations made in
Sections 4.01(a)(i), 4.01(a)(ii), 4.01(a)(iii), 4.01(b), 4.01(d), 4.01(g),
4.01(i), 4.01(p) and 4.01(q) (with respect to Sections 2.15(b) and (c) only).
“Spin Transaction” means the distribution by CSC to its shareholders of the
common stock of the Company as described in the Form 10, and in accordance with
the separation agreement described therein and in other filings made by CSC with
the SEC prior to the Closing Date, with any changes thereto that are not
materially adverse to the Lenders (or that are consented to by the Agents).
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.
“SRA Material Adverse Effect” means any effect, change or circumstance,
individually or in the aggregate, that is, or would reasonably be expected to
be, materially adverse to: (a) the Acquired Business, its Subsidiaries, their
business, operations, assets, prospects, financial condition or results of
operations of the Acquired Business and its Subsidiaries, taken as a whole; or
(b) the ability of the Acquired Business to consummate the Transactions (as
defined in the Acquisition Agreement) and to perform its obligations under the
Acquisition Agreement and the Transaction Agreements (as defined in the
Acquisition Agreement); provided, however, that none of the following shall be
deemed to constitute, and none of the following shall be taken into account in
determining the occurrence of, a SRA Material Adverse Effect: any adverse
effect, change or circumstance, individually or in the aggregate, arising from
or relating to: (i) general business or economic







--------------------------------------------------------------------------------





conditions in the United States; (ii) national or international political or
social conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States; (iii)
financial, banking or securities markets; and (iv) changes in GAAP; provided
that, in the case of clauses (i), (ii), (iii) and (iv), such effects, changes or
circumstances shall be taken into account in determining whether a SRA Material
Adverse Effect exists or would reasonably be expected to exist, but only if the
Acquired Business and its Subsidiaries are disproportionately affected thereby
compared to other providers of information technology services to the United
States Federal Government.
“Submitted Amount” has the meaning set forth in ýSection 2.06(c)(iii)(C)(1).
“Submitted Discount” has the meaning set forth in ýSection 2.06(c)(iii)(C)(1).
“Subordinated Debt” means any Debt that has been subordinated in right of
payment to the prior payment in full of all of the Obligations pursuant to a
written agreement.
“Subsequent Tranche A2 Funding” has the meaning set forth in Section
2.01(c)(ii).
“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which at least 50% of the total voting power of shares
of stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.
“Substitute Financial Statements” has the meaning set forth in the definition of
“Applicable Margin”.
“Successor Company” has the meaning set forth in ýSection 5.02(h).
“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation.”
“Swing Line Advance” means an advance under the Swing Line Sub-Facility made in
U.S. Dollars as a Base Rate Advance pursuant to Section 2.01(b).
“Swing Line Bank” means, initially, each of The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Royal Bank of Canada, Bank of America, N.A. and The Bank of Nova Scotia or
its Affiliate, each in its capacity as provider of Swing Line Advances, and
additionally, any other Lender or its Affiliate that agrees to serve as a Swing
Line Bank and has provided the Company and the Pro Rata Administrative Agent
evidence of its Swing Line Commitment, or any successor swing line lender
hereunder.







--------------------------------------------------------------------------------





“Swing Line Commitment” means, for each Person serving as a Swing Line Bank on
the date hereofClosing Date, the U.S. Dollar amount set forth opposite such
Person’s name on Schedule 1 hereto as such Person’s “Swing Line Commitment”, and
for any other Swing Line Bank, such amount as shall be notified to the Pro Rata
Administrative Agent and the Company.
“Swing Line Sub-Facility” means an amount equal to the lesser of
(a) $100,000,000 and (b) the aggregate amount of the Commitments under the
Revolving Facility. The Swing Line Sub-Facility is part of, and not in addition
to, the Revolving Facility.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or other like charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Advance” means a Tranche A1 Advance, a Tranche A2 Advance, a Term Loan B
Advance, an Incremental Term Loan A Advance or an Incremental Term Loan B
Advance.
“Term Facilities” means the Term Loan A Facilities and the Term Loan B Facility.
“Term Lender” means a Tranche A1 Lender, a Tranche A2 Lender, an Incremental
Term Loan A Lender, a Term Loan B Lender or an Incremental Term Loan B Lender.
“Term Loan A Advance” means a Tranche A1 Advance, a Tranche A2 Advance or an
Incremental Term Loan A Advance.
“Term Loan A Facilities” means the Tranche A1 Facility and the Tranche A2
Facility.
“Term Loan B Administrative Agent” has the meaning set forth in the recital of
parties.
“Term Loan B Advance” means an advance made on the Merger Date pursuant to
Section 2.01(d). The aggregate amount of the Term Loan B Advances outstanding on
the First Amendment Effective Date, after giving effect to the prepayment of a
portion of the Term Loan B Facility on the First Amendment Effective Date, is
$466,328,381.52.
“Term Loan B Commitment” means, with respect to each Term Loan B Lender, the
commitment, if any, of such Term Loan B Lender to make a Term Loan B Advance
hereunder on the Merger Date. The initial aggregate amount of the Term Loan B
Lenders’ Commitments ison the Closing Date was $750,000,000.
“Term Loan B Facility” means the Term Loan B Facility provided hereunder.
“Term Loan B Lender” means a lender with a Term Loan B Commitment or Term Loan B
Advance.







--------------------------------------------------------------------------------





“Term Loan B Maturity Date” means November 2730, 20222023 or, if such date is
not a Business Day, the first Business Day thereafter (unless such next Business
Day is not in the same calendar month, in which case the next preceding Business
Day).
“Term Loan B Repayment Date” means the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first full
fiscal quarter ending after the Merger Date.
“Ticking Fee” has the meaning set forth in Section 2.04(c).
“Ticking Fee Payment Date” has the meaning set forth in Section 2.04(c).
“Ticking Fee Start Date” has the meaning set forth in Section 2.04(c).
“Trade Date” has the meaning set forth in Section 9.07(b)(i)(B).
“Tranche A1 Advance” means an advance made on the Closing Date pursuant to
Section 2.01(c)(i). The aggregate amount of the Tranche A1 Advances remaining
outstanding on the First Amendment Effective Date is $589,640,287.77.
“Tranche A1 Commitment” means, with respect to each Tranche A1 Lender, the
commitment, if any, of such Tranche A1 Lender to make a Tranche A1 Advance
hereunder on the Closing Date. The initial aggregate amount of the Tranche A1
Lenders’ Commitments is on the Closing Date was $600,000,000.
“Tranche A1 Facility” means the Tranche A1 Facility provided hereunder.
“Tranche A1 Lender” means a lender with a Tranche A1 Commitment or Tranche A1
Advance.
“Tranche A1 Maturity Date” means November 2730, 20182019 or, if such date is not
a Business Day, the first Business Day thereafter (unless such next Business Day
is not in the same calendar month, in which case the next preceding Business
Day).
“Tranche A2 Advance” means an advance made, converted or continued pursuant to
Section 2.01(c)(ii). The aggregate amount of the Tranche A2 Advances outstanding
on the First Amendment Effective Date, after giving effect to the making of the
Tranche A2 Advances on the First Amendment Effective Date, is $1,630,000,000.
“Tranche A2 Commitment” means, with respect to each Tranche A2 Lender, the
commitment, if any, of such Tranche A2 Lender to make a Tranche A2 Advance
hereunder on the Closing Date and the Merger Date. The initial aggregate amount
of the Tranche A2 Lenders’ Commitments ison the Closing Date was $1,450,000,000.
“Tranche A2 Facility” means the Tranche A2 Facility provided hereunder.







--------------------------------------------------------------------------------





“Tranche A2 Lender” means a lender with a Tranche A2 Commitment or Tranche A2
Advance.
“Tranche A2 Maturity Date” means November 2730, 20202021 or, if such date is not
a Business Day, the first Business Day thereafter (unless such next Business Day
is not in the same calendar month, in which case the next preceding Business
Day).
“Tranche A2 Repayment Date” means the last Business Day of each March, June,
September and December, commencing with the last Business Day of the first full
fiscal quarter ending after the Closing Date.
“Transaction Costs” means the fees, premiums and expenses incurred in connection
with the Transactions.
“Transactions” means, (a) the Spin Transaction, (b) the Special Dividend,
(c) the Acquisition, (d) the Refinancing, (e) the Company’s obtaining of the
Revolving Facility and borrowing all or a portion of the Advances available
under the Term Loan A Facilities on the Closing Date and (f) the Company’s
borrowing all of the Advances available under the Term Loan B Facility, and any
Advances available under the Term Loan A Facilities but not borrowed on the
Closing Date, on the Merger Date.
“Type”, when used in reference to any Advance or Borrowing, refers to whether
the rate of interest on such Advance, or on the Advances comprising such
Borrowing, is determined by reference to the Base Rate or the Eurocurrency Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.
“Unrestricted Subsidiary” means any Subsidiary of the Company then designated by
the Company as an Unrestricted Subsidiary pursuant to ýSection 5.01(m)
subsequent to the Closing Date.
“Unused Revolving Commitment” means, with respect to each Revolving Lender on
any date, (a) such Revolving Lender’s Revolving Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Loan Advances
made by such Revolving Lender (in its capacity as a Revolving Lender) and
outstanding at such time, plus (ii) such Revolving Lender’s Ratable Share of the
aggregate principal amount of all Swing Line Advances then outstanding.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.







--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.12(f)(ii)(B)(3).
“Voidable Transfer” has the meaning assigned to such term in Section 7.09.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining instalment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Company, the Guarantors and the Agents.
“Working Capital” means, at any time, Current Assets at such time minus Current
Liabilities at such time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Differential” has the meaning set forth in Section 2.20(c)(iii).
Section 1.02    Computation of Time Periods
. In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.
Section 1.03    Other Interpretive Provisions
. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.







--------------------------------------------------------------------------------





(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(h)    In connection with any action being taken solely in connection with a
Limited Condition Acquisition, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Total Net Leverage Ratio or the
Consolidated Secured Net Leverage Ratio; or
(ii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of consolidated total assets, if
any);
in each case, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder may be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
the Company are available, the Company could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Company has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in consolidated total assets of the Company or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken. If the Company has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to the incurrence of







--------------------------------------------------------------------------------





Indebtedness or Liens, or the making of Restricted Payments, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Company, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
on or following the relevant LCA Test Date and prior to the earlier of the date
on which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be tested by calculating the availability under such ratio or
basket on a pro forma basis (i) assuming such Limited Condition Acquisition and
other transactions in connection therewith have been consummated and (ii)
assuming such Limited Condition Acquisition and other transactions in connection
therewith have not been consummated.
In connection with any action being taken primarily in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Potential Event of Default or Event of
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition may, at the option of the Company, be
deemed satisfied, so long as no Potential Event of Default or Event of Default,
as applicable, exists on the date the definitive agreements for such Limited
Condition Acquisition are entered into. For the avoidance of doubt, if the
Company has exercised its option under this clause (h), and any Potential Event
of Default or Event of Default occurs following the date the definitive
agreements for the applicable Limited Condition Acquisition were entered into
and prior to the consummation of such Limited Condition Acquisition, any such
Potential Event of Default or Event of Default shall be deemed to not have
occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Acquisition is permitted
hereunder.
In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires compliance with any representations and warranties set
forth herein, such condition may, at the option of the Company, be deemed
satisfied, so long as the Company is in compliance with such representations and
warranties on the date the definitive agreements for such Limited Condition
Acquisition are entered into. For the avoidance of doubt, if the Company has
exercised its option under this clause (h), and any breach of a representation
or warranty occurs following the date the definitive agreements for the
applicable Limited Condition Acquisition were entered into and prior to the
consummation of such Limited Condition Acquisition, any such breach shall be
deemed to not have occurred for purposes of determining whether any action being
taken in connection with such Limited Condition Acquisition is permitted
hereunder.
Section 1.04    Accounting Terms
. All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e). All computations
determining compliance with financial covenants or terms, including definitions
used therein, shall be prepared in accordance with generally accepted accounting
principles in effect at the time of the preparation of, and in conformity with
those used to prepare, the historical financial statements delivered to the
Lenders pursuant to Section 4.01(e).







--------------------------------------------------------------------------------





If at any time the computations for determining compliance with financial
covenants or provisions relating thereto utilize generally accepted accounting
principles different than those then being utilized in the financial statements
being delivered to the Lenders, such financial statements shall be accompanied
by a reconciliation statement. If at any time any change in GAAP or the required
adoption by the Company of international financial reporting standards would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and either the Company or the Majority Lenders shall so request, the
Agents, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or the adoption of such international financial reporting
standards (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein or the adoption of such
international financial reporting standards and (ii) the Company shall provide
to the Agents and the Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or the adoption of such international
financial reporting standards. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, (a) whether a lease constitutes a capital
lease or an operating lease shall be determined based on GAAP as in effect on
the date hereofClosing Date, notwithstanding any modification or interpretative
change thereto after the date hereofClosing Date; provided that supplier and
sub-contractor arrangements and joint venture arrangements that are accounted as
capitalized leases pursuant to GAAP but where the supplier or partner, as
applicable, acts as a sub-contractor to the Company or its Affiliates, and where
the Company’s financial obligation under such sub-contracting arrangements
terminate in the event of a termination of the underlying customer contract
where the Company or its Affiliates act as the prime contractor shall not
constitute capital leases, and payments thereunder shall not constitute interest
expense, for any purpose under this Agreement and (b) all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Restricted Subsidiary thereof at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01    The Advances
.







--------------------------------------------------------------------------------





(a)    Revolving Facility. Each Revolving Lender of any Class severally agrees,
on the terms and conditions hereinafter set forth, to make Revolving Loan
Advances of such Class denominated in U.S. Dollars to the Company from time to
time on any Business Day during the period from the Closing Date until the
Revolving Commitment Termination Date of such Lender in respect of such Class in
an amount not to exceed such Revolving Lender’s Unused Revolving Commitment;
provided that the aggregate principal amount of all Revolving Loan Advances to
be made on the Closing Date shall not exceed $200,000,000. Each Borrowing under
the Revolving Facility shall be in an amount not less than the Borrowing Minimum
or the Borrowing Multiple in excess thereof and shall consist of Revolving Loan
Advances of the same Type and in the same currency made on the same day by the
Revolving Lenders ratably according to their respective Revolving Commitments.
Within the limits of each Revolving Lender’s Revolving Commitment of such Class,
the Company may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06 and reborrow under this Section 2.01(a).
(b)    Swing Line Advances. Each Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances denominated in
U.S. Dollars to the Company from time to time on any Business Day during the
period from the date hereofClosing Date until the Revolving Commitment
Termination Date applicable to such Swing Line Bank (i) in an aggregate amount
for each Swing Line Bank not to exceed at any time outstanding such Swing Line
Bank’s Swing Line Commitment, (ii) in an aggregate amount for all Swing Line
Banks not to exceed at any time outstanding the Swing Line Sub-Facility and
(iii) in an amount for each Borrowing of Swing Line Advances not to exceed the
Unused Revolving Commitments of the Revolving Lenders on such Business Day. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Borrowing under the Swing Line
Sub-Facility shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Swing Line Advances of
the same Type and on the same day by the Swing Line Banks ratably according to
their respective Swing Line Commitments. Within the limits of the Swing Line
Sub-Facility and within the limits referred to in this Section 2.01(b), the
Company may borrow under this Section 2.01(b), prepay pursuant to Section
2.06(d) and reborrow under this Section 2.01(b).
(c)    TranceTranche A1 Advances and Tranche A2 Advances.
(i)    Each Tranche A1 Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a Tranche A1 Advance to the Company on the
Closing Date in a principal amount not to exceed its Tranche A1 Commitment. The
Company may make only one borrowing of the full amount of the Tranche A1
Advances, which shall be made on the Closing Date. The Tranche A1 Advances may
from time to time consist of Eurocurrency Rate Advances or Base Rate Advances,
as determined by the Company and notified to the Agent in accordance with
Section 2.02.
(ii)    Each Tranche A2 Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a Tranche A2 Advance to the Company on the
Closing Date and the Merger Date in an aggregate principal amount not to exceed
its Tranche A2 Commitment. The Company may make one borrowing of the Tranche A2
Advances up to $960,000,000 on the







--------------------------------------------------------------------------------





Closing Date (the “Initial Tranche A2 Funding”) and a separate borrowing of the
Tranche A2 Advances of $490,000,000 on the Merger Date (the “Subsequent Tranche
A2 Funding”). Each Tranche A2 Lender severally agrees, on the terms and
conditions set forth herein and in the First Amendment, to make a Tranche A2
Advance to the Company on the First Amendment Effective Date in an aggregate
principal amount not to exceed its First Amendment Tranche A2 Commitment. The
Company may make only one borrowing of Tranche A2 Advances up to the full amount
of the First Amendment Tranche A2 Commitments on the First Amendment Effective
Date (the “First Amendment Tranche A2 Funding”). The Tranche A2 Advances may
from time to time consist of Eurocurrency Rate Advances or Base Rate Advances,
as determined by the Company and notified to the Agent in accordance with
Section 2.02.
(iii)    Any amount borrowed under this Section 2.01(c) and subsequently repaid
or prepaid may not be reborrowed. The Tranche A1 Commitments of each Tranche A1
Lender shall terminate immediately and without further action on the Closing
Date, after giving effect to the funding of such Lender’s Tranche A1 Commitment
on such date. An amount of the Tranche A2 Commitment of each Tranche A2 Lender
equal to its pro rata portion of the amount of the Initial Tranche A2 Funding
shall terminate immediately without further action on the Closing Date after
giving effect to such Lender’s funding of its portion of the Initial Tranche A2
Funding on such date. The remainder of the Tranche A2 Commitment of each Tranche
A2 Lender shall terminate immediately without further action on the Merger Date
after giving effect to such Lender’s funding of its portion of the Subsequent
Tranche A2 Funding on such date. The unfunded Tranche A2 Commitments shall
terminate in any event at 5:00 p.m. on April 1, 2016. The First Amendment
Tranche A2 Commitments of each Tranche A2 Lender shall terminate immediately and
without further action on the First Amendment Effective Date, after giving
effect to the funding of such Lender’s First Amendment Tranche A2 Commitment on
such date.
(d)    Term Loan B Advances.
(ii)    Each Term Loan B Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a Term Loan B Advance to the Company on the
Merger Date in a principal amount not to exceed its Term Loan B Commitment. The
Company may make only one borrowing of the full amount of the Term Loan B
Advances, which shall be made on the Merger Date. The Term Loan B Advances may
from time to time consist of Eurocurrency Rate Advances or Base Rate Advances,
as determined by the Company and notified to the Agent in accordance with
Section 2.02.
(ii)    Any amount borrowed under this Section 2.01(d) and subsequently repaid
or prepaid may not be reborrowed. The Term Loan B Commitments of each Term Loan
B Lender shall terminate immediately and without further action on the Merger
Date after giving effect to the funding of such Lender’s Term Loan B Commitment
on such date. The unfunded Term Loan B Commitments shall terminate in any event
at 5:00 p.m. on April 1, 2016.
Section 2.02    Making the Advances







--------------------------------------------------------------------------------





.
(a)    (i) Except as otherwise provided in Section 2.02(a)(ii), each Borrowing
shall be made on notice, given not later than (x) 10:00 a.m. (New York City
time) on the date of a proposed Borrowing consisting of Base Rate Advances and
(y) 12:00 noon (New York City time) on the third Business Day prior to the date
of a proposed Borrowing consisting of Eurocurrency Rate Advances, in each case
by the Company to the applicable Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier or electronic mail. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be (x) in the case of delivery to
the Pro Rata Administrative Agent, by electronic mail or telephone, confirmed
immediately in writing by hand delivery or electronic mail and (y) in the case
of delivery to the Term Loan B Administrative Agent, by telecopier or telephone,
confirmed immediately in writing by hand delivery or telecopier, in each case in
substantially the form of Exhibit A hereto, specifying therein the requested
(A) date of such Borrowing, (B) Facility of such Borrowing, (C) Type of Advances
comprising such Borrowing, (D) aggregate amount of such Borrowing, and (E) in
the case of a Borrowing comprised of Eurocurrency Rate Advances, the initial
Interest Period for each such Advance. The Company may, subject to the
conditions herein provided, borrow more than one Borrowing on any Business Day.
Each Appropriate Lender shall, before 1:00 p.m. (New York City time) in the case
of a Borrowing consisting of Base Rate Advances or before 11:00 a.m. (New York
City time) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
in each case on the requested date of such Borrowing, make available for the
account of its Applicable Lending Office to the applicable Agent at its
applicable address referred to in Section 9.02, in same day funds, such Lender’s
ratable portion of such Borrowing. Upon fulfillment of the applicable conditions
set forth in Section 3.01, 3.02 or 3.03, as applicable, the applicable Agent
will make such funds available to the Company in like funds as received by the
applicable Agent either by (1) crediting the account of the Company on the books
of the applicable Agent with the amount of such funds or (2) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the applicable Agent by the Company; provided,
however, that if the Company has an outstanding Swing Line Advance at the time
of a requested Borrowing of Revolving Loan Advances, the Pro Rata Administrative
Agent shall first make a portion of such funds equal to the aggregate principal
amount of any Swing Line Advances made to the Company by the Swing Line Banks or
held by any other Lender and outstanding on the date of such Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Banks and such other Lenders for repayment of such Swing Line
Advances.
(ii)    (A) Each Swing Line Advance shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Advance by the Company to the Pro Rata Administrative Agent (and the Pro Rata
Administrative Agent shall give prompt notice thereof to each Swing Line Bank),
each of which the Pro Rata Administrative Agent shall give prompt notice to the
Revolving Lenders. Each such notice of Swing Line Advances (a “Notice of Swing
Line Borrowing”) shall be by telephone, confirmed at once in writing by
electronic mail, or electronic mail, specifying therein the requested (1) date
of such Advance, (2) amount and currency of such Advance and (3)







--------------------------------------------------------------------------------





maturity of such Advance (which maturity shall be no later than the fifth
Business Day after the requested date of such Advance). Each Swing Line Advance
shall be a Base Rate Advance. Each Swing Line Bank shall, before 3:00 p.m. (New
York City time) on the date of such Swing Line Advance, make its pro rata share
of such Borrowing available to the Pro Rata Administrative Agent at the Pro Rata
Administrative Agent’s Administrative Agent Account, in same day funds. After
the Pro Rata Administrative Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article III, the Pro Rata
Administrative Agent will make such funds available to the Company at the Pro
Rata Administrative Agent’s address referred to in Section 9.02.
(B)    Upon written demand by any Swing Line Bank, with a copy of such demand to
the Pro Rata Administrative Agent, each other Revolving Lender (or, if some, but
less than all, of the Revolving Lenders shall have extended the Revolving
Commitment Termination Date with respect to their Revolving Commitments pursuant
to Section 2.16, only those Revolving Lenders with the latest Revolving
Commitment Termination Date then in effect) will purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other Lender,
such other Lender’s Ratable Share of such outstanding Swing Line Advance, by
making available for the account of its Applicable Lending Office to the Pro
Rata Administrative Agent for the account of such Swing Line Bank, by deposit to
the applicable Pro Rata Administrative Agent’s Administrative Agent Account, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender. The Company
hereby agrees to each such sale and assignment. Each Appropriate Lender agrees
to purchase its Ratable Share of an outstanding Swing Line Advance on (1) the
Business Day on which demand therefor is made by a Swing Line Bank, provided
that notice of such demand is given not later than 11:00 a.m. (New York City
time) on such Business Day or (2) the first Business Day next succeeding such
demand if notice of such demand is given after such time. Each Appropriate
Lender acknowledges and agrees that its obligation to purchase its Ratable Share
of Swing Line Advances pursuant to this paragraph is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of an Event of Default or a Potential Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any such assignment by a Swing Line
Bank to any other Appropriate Lender of a portion of a Swing Line Advance, such
Swing Line Bank represents and warrants to such other Lender that it is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, this Agreement or the Company. If and to the extent
that any Appropriate Lender shall not have so made the amount of such Swing Line
Advance available to the Pro Rata Administrative Agent, such Lender agrees to
pay to the Pro Rata Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date such Lender is
required to have made such amount available to the Pro Rata Administrative Agent
until the date such amount is paid to the Pro Rata Administrative Agent, at the
Federal Funds Rate. If such Lender shall pay to the Pro Rata Administrative
Agent such amount for the account of a Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance







--------------------------------------------------------------------------------





made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance held by such Swing Line
Bank shall be reduced by such amount on such Business Day.
(b)    Anything in subsection (a) above to the contrary notwithstanding,
(i)    the Company may not select Eurocurrency Rate Advances for any Borrowing
or with respect to the Conversion or continuance of any Borrowing if the
aggregate amount of such Borrowing or such Conversion or continuance is less
than the Borrowing Minimum;
(ii)    there shall be no more than (x) seven Interest Periods relating to any
Class of Eurocurrency Rate Advances outstanding under any Revolving Facility at
any time or (y) three Interest Periods relating to any Class of Eurocurrency
Rate Advances outstanding under any Term Facility at any time;
(iii)    if any Appropriate Lender shall notify the applicable Agent that the
introduction of or any change in or in the interpretation of any law or
regulation, in each case after the Closing Date, makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, the Commitment of such Lender to make Eurocurrency Rate
Advances or to Convert all or any portion of Base Rate Advances shall forthwith
be suspended until the applicable Agent shall notify the Company that such
Lender has determined that the circumstances causing such suspension no longer
exist and the Company shall prepay or Convert all Eurocurrency Rate Advances of
such Lender to Base Rate Advances, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Advances to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Rate Advances; to the extent that such
affected Eurocurrency Rate Advances become Base Rate Advances, all payments of
principal that would have been otherwise applied to such Eurocurrency Rate
Advances shall be applied instead to such Lender’s Base Rate Advances; provided
that if, at any time after a Lender gives notice under this
Section 2.02(b)(iii), such Lender determines that it may lawfully make
Eurocurrency Rate Advances, such Lender shall promptly give notice of that
determination to the Company and the applicable Agent. The Company’s right to
request, and such Lender’s obligation, if any, to make Eurocurrency Rate
Advances shall thereupon be restored; and
(iv)    if, with respect to any Facility, the Majority Facility Lenders shall
notify the applicable Agent that (A) the Eurocurrency Rate for Eurocurrency Rate
Advances comprising such Borrowing will not adequately reflect the cost to such
Majority Facility Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Borrowing or (B) deposits are not being
offered to banks in the applicable interbank market for the applicable amount
and Interest Period of such Borrowing or (C) reasonable and adequate means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, the
right of the Company to select Eurocurrency Rate Advances for such Borrowing or
any subsequent Borrowing under such Facility shall be suspended until the
applicable







--------------------------------------------------------------------------------





Agent shall notify the Company and the Appropriate Lenders that the
circumstances causing such suspension no longer exist and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the Company.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurocurrency Rate Advances, the Company shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing or by reason of the termination of hedging or other similar
arrangements, in each case when such Advance is not made on such date, including
without limitation, as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III. The Lender making demand for such
indemnification shall deliver to the Company concurrently with such demand a
written statement as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.
(d)    Unless any Agent shall have received notice from an Appropriate Lender at
least one hour prior to the time any Borrowing is due to be funded by the
Lenders that such Lender will not make available to such Agent such Lender’s
ratable portion of such Borrowing, such Agent may assume that such Lender has
made such portion available to it on the date of such Borrowing in accordance
with subsection (a) of this Section 2.02 and such Agent may, in reliance upon
such assumption, make available to the Company on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the applicable Agent, such Lender and the Company
severally agrees to repay to the applicable Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the applicable Agent, at (i) in the case of the Company, higher of (A)
the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by such Agent in respect of such
amount and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to any Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Appropriate Lender of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
Section 2.03    [Reserved]
.
Section 2.04    Fees
.







--------------------------------------------------------------------------------





(a)    Commitment Fees. The Company agrees to pay to the Pro Rata Administrative
Agent for the account of each Revolving Lender a commitment fee which shall
accrue at the Commitment Fee Rate on the daily amount of such Revolving Lender’s
Unused Revolving Commitment from the Closing Date, in the case of each Bank,
and, to the extent not paid by the Company to any other Revolving Lender in
respect of the same Revolving Commitment for the same period, from the effective
date specified in the Assignment and Assumption pursuant to which a successor to
any Bank or other Revolving Lender becomes a Revolving Lender hereunder, in each
case until the Revolving Commitment Termination Date of such Revolving Lender,
payable in arrears on the last day of each March, June, September and December
during the term of such Revolving Lender’s Revolving Commitment(s), commencing
December 31, 2015, and on the Revolving Commitment Termination Date of such
Revolving Lender; provided that no Defaulting Lender shall be entitled to
receive any commitment fee for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(b)    Agents’ Fees. The Company agrees to pay to each Agent the fees payable
pursuant to (i) the fee letter dated August 31, 2015 between the Company and
RBC, in the amounts and at the times specified in such letter and (ii) the fee
letter dated September 1, 2015 between the Company and BTMU, in the amounts and
at the times specified in such letter.
(c)    Ticking Fee. If any Tranche A2 Commitments shall be outstanding on the
date that is thirty (30) days after the Closing Date (the “Ticking Fee Start
Date”), the Company shall pay to the Pro Rata Administrative Agent, for the
ratable benefit and account of each applicable Tranche A2 Lender, a ticking fee
(the “Ticking Fee”) accruing from the Ticking Fee Start Date until the earlier
to occur of (i) the Merger Date and (ii) April 1, 2016 (such earlier date, the
“Ticking Fee Payment Date”), in an amount equal to 0.30% per annum of the
aggregate principal amount of the Tranche A2 Commitments that are not funded on
the Closing Date. The Ticking Fee shall be payable on the Ticking Fee Payment
Date.
Section 2.05    Optional Reduction of the Commitments
.
The Company shall have the right, upon at least three Business Days’ notice to
the Pro Rata Administrative Agent or the Term Loan B Administrative Agent, as
applicable, by the Company, to terminate in whole or permanently reduce ratably
in part the unused portions of the respective Revolving Commitments, Swing Line
Commitments or, prior to the Merger Date, the Tranche A2 Commitments or Term
Loan B Commitments of the Lenders in respect of any Facility, provided that the
aggregate amount of the Commitments of the Lenders under any Facility shall not
be reduced to an amount which is less than the aggregate principal amount of the
Advances then outstanding under such Facility, and provided, further, that each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof. A notice of reduction or termination
of the Commitments delivered by the Company pursuant to this Section 2.05 may
state that such notice is conditioned on the effectiveness of other credit
facilities or the availability of a source of funds for the prepayment in full
of the obligations under this







--------------------------------------------------------------------------------





Agreement, in which case, such notice may be revoked or extended by the Company
(by notice to the applicable Agent on or prior to the specified effective date)
if such condition is not satisfied.
Section 2.06    Repayment and Prepayment of Advances
.
(a)    Mandatory Repayment of Advances. The Company shall repay to the
applicable Agent:
(i)     with respect to a Revolving Facility of any Class, for the account of
the Revolving Lenders of such Class, the outstanding principal amount of the
Revolving Loan Advances of such Class made to it by each Lender under the
Revolving Facility of such Class on the Revolving Commitment Termination Date
with respect to such Class applicable to such Lender;
(ii)    with respect to the Term Loan A Facilities, (A) for the account of the
Tranche A1 Lenders, the outstanding principal amount of the Tranche A1 Advances
on the Tranche A1 Maturity Date; and (B) for the account of the Tranche A2
Lenders, (1) in a principal amount equal to 1.25% of the aggregate principal
amount of the Tranche A2 Advances made on the Closing Date and Merger
Date,outstanding on the First Amendment Effective Date (after giving effect to
the First Amendment Tranche A2 Funding) on each Tranche A2 Repayment Date after
the First Amendment Effective Date (which amounts shall be reduced as a result
of the application of voluntary or mandatory prepayments made pursuant to clause
(b) or (c) below in the order specified by the Company in the applicable notice
of prepayment; provided that if the Company fails to make any such
specification, any voluntary or mandatory prepayments made pursuant to clause
(b) or (c) below shall be applied in direct chronological order to all
then-remaining payments) and (2) the then outstanding principal amount of the
Tranche A2 Advances on the Tranche A2 Maturity Date; and
(iii)    with respect to the Term Loan B Facility, for the account of the Term
Loan B Lenders, (A) in a principal amount equal to 0.25% of the aggregate
principal amount of the Term Loan B Advances made on the Merger Date, on each
Term Loan B Repayment Date (which amounts shall be reduced as a result of the
application of voluntary or mandatory prepayments made pursuant to clause (b) or
(c) below in the order specified by the Company in the applicable notice of
prepayment; provided that if the Company fails to make any such specification,
any voluntary or mandatory prepayments made pursuant to clause (b) or (c) below
shall be applied in direct chronological order to all then-remaining payments)
and (B) the then outstanding principal amount of the Term Loan B Advances on the
Term Loan B Maturity Date.
(b)    Mandatory Prepayments.
(i)    Revolving Commitment Reductions. The Company shall from time to time
prepay the Advances under any Revolving Facility to the extent necessary so that
the sum of the aggregate principal amount of the Advances under such







--------------------------------------------------------------------------------





Revolving Facility then outstanding does not exceed the aggregate amount of the
Commitments of all of the Appropriate Lenders under such Revolving Facility then
in effect.
(ii)    Prepayment Events.
(A)    In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of the Company or any Restricted Subsidiary in respect of any
Prepayment Event following the Closing Date, the Company shall, within one
Business Day following the day such Net Cash Proceeds are received (or, in the
case of a Prepayment Event described in clauses (a) or (b) of the definition of
the term “Prepayment Event,” within five Business Days after such Net Cash
Proceeds are received), prepay Advances under the Term Facilities in an amount
equal to 100.0% of such Net Cash Proceeds; provided that, in the case of any
event described in clauses (a) or (b) of the definition of the term “Prepayment
Event,” if the Company shall, prior to the date of the required prepayment,
deliver to the Agents a certificate of an authorized officer of the Company to
the effect that the Company intends to cause the Net Cash Proceeds from such
event (or a portion thereof specified in such certificate) to be applied within
365 days after receipt of such Net Cash Proceeds to acquire assets to be used in
the business of the Company or the Restricted Subsidiaries, or to consummate any
Permitted Acquisition (or any other acquisition of all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person) permitted hereunder,
and certifying that no Event of Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Cash Proceeds from such event (or the portion of such Net Cash Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Cash Proceeds that have not been so applied by the end of such 365-day
period (or within a period of 180 days thereafter if by the end of such initial
365-day period the Company or one or more Restricted Subsidiaries shall have
entered into an agreement with a third party to acquire such assets, or to
consummate such Permitted Acquisition or other acquisition, with such Net Cash
Proceeds), at which time a prepayment shall be required in an amount equal to
the Net Cash Proceeds that have not been so applied (and no prepayment shall be
required to the extent the aggregate amount of such Net Cash Proceeds that are
not reinvested in accordance with this Section does not exceed $20,000,000 in
any fiscal year).
(B)    In the event that the Company has Excess Cash Flow for any fiscal year of
the Company commencing with the fiscal year ending on or about March 31, 2016,
the Company shall, not later than ninety (90) days following the end of such
fiscal year, prepay Advances under the Term Facilities in an amount equal to the
excess of (x) an amount equal to the ECF







--------------------------------------------------------------------------------





Percentage multiplied by Excess Cash Flow for such fiscal year over (y) the
amount of prepayments of Advances under the Term Facilities pursuant to ýSection
2.06(c) (including, in the case of Term Advances prepaid pursuant to ýSection
2.06(c)(iii), the actual purchase price paid in cash in respect of such
Advances) during such fiscal year (other than any such prepayment made with the
proceeds of Funded Debt (other than Revolving Loan Advances)).
(C)    Any mandatory prepayment of Term Advances to be made pursuant to Section
2.06(b)(ii) shall be applied pro rata to the Term Advances under the Term
Facilities then outstanding based on the aggregate principal amounts of
outstanding Advances of each Class under the Term Facilities; provided that to
the extent provided in the relevant Incremental Term Loan A Facility Amendment,
Incremental Term Loan B Facility Amendment or Extension Amendment, any Class of
Incremental Term Loan A Advances, Incremental Term Loan B Advances or Extended
Advances under the Term Loan A Facilities or the Term Loan B Facility may be
paid on a pro rata basis or less than pro rata basis with any other Class of
Advances under the Term Facilities.
(D)    Notwithstanding the foregoing, any Lender may elect, by notice to the
applicable Agent by telephone (confirmed by hand delivery or facsimile) at least
one Business Day (or such shorter period as may be established by each Agent)
prior to the required prepayment date, to decline all or any portion of any
prepayment of its Advances pursuant to this ýSection 2.06(b)(ii) (other than a
prepayment pursuant to clause (c) of the definition of “Prepayment Event,” which
may not be declined), in which case the aggregate amount of the payment that
would have been applied to prepay Advances but was so declined may be retained
by the Company and shall constitute “Declined Proceeds.”
(E)    To the extent practicable, the Company shall notify the applicable Agent
by telephone (confirmed by hand delivery or facsimile) of any mandatory
prepayment hereunder not later than 12:00 noon (New York City time) on the
Business Day of such prepayment, in the case of Base Rate Advances, and at least
two Business Days prior to such prepayment, in the case of Eurocurrency Rate
Advances, in each case stating the proposed date and aggregate principal amount
of the prepayment and a reasonably detailed calculation of the amount of such
prepayment. Each partial prepayment shall be in an aggregate principal amount
not less than the Borrowing Minimum and integral multiples of the Borrowing
Multiples in excess thereof, except as necessary to apply fully the required
amount of a mandatory prepayment. In the case of any such prepayment of any
Eurocurrency Rate Advance, the Company shall pay all accrued interest to the
date of such prepayment on the portion of such Eurocurrency Rate Advance being
prepaid and shall be







--------------------------------------------------------------------------------





obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b). Each notice of prepayment will specify the date and amount of
such prepayment and the Advances to be prepaid.
(F)    Foreign Prepayment Event. Notwithstanding anything to the contrary
contained in ýSection 2.06(b)(ii), mandatory prepayments arising from the
receipt of Net Cash Proceeds from any Prepayment Event with respect to, or the
Excess Cash Flow attributable to, any Foreign Subsidiary (each, a “Foreign
Mandatory Prepayment Event”) shall not be required (x) to the extent the making
of any such Foreign Mandatory Prepayment Event (or the repatriation of funds to
effect such payment) would give rise to a material adverse Tax consequence (as
determined in good faith by the Company) or (y) so long as the applicable local
law will not permit repatriation thereof to the United States (the Company
hereby agreeing to use commercially reasonable efforts to cause the applicable
Foreign Subsidiary to promptly file any required forms, obtain any necessary
consents and take all similar actions reasonably required by the applicable
local law to permit such repatriation); provided that if such repatriation of
any such affected Net Cash Proceeds or Excess Cash Flow is later permitted under
applicable law, such repatriation will, subject to clause (x) above, be effected
as promptly as practicable and such repatriated Net Cash Proceeds or Excess Cash
Flow, as applicable, will be promptly after such repatriation applied to the
repayment of the Advances under the Term Facilities pursuant to ýSection
2.06(b)(ii) to the extent provided herein.
(c)    Voluntary Prepayments of Borrowings.
(i)    Subject to clause (ii) below, the Company may, on any Business Day, upon
notice to the applicable Agent provided not later than 12:00 noon (New York City
time) on such Business Day, in the case of Base Rate Advances, and at least two
Business Days’ notice to the applicable Agent, in the case of Eurocurrency Rate
Advances, in each case stating the proposed date and aggregate principal amount
of the prepayment, prepay the Advances of any Class, and if such notice is given
the Company shall prepay such stated amount; provided, however, that (A) each
partial prepayment shall be in an aggregate principal amount not less than the
Borrowing Minimum and integral multiples of the Borrowing Multiple in excess
thereof, (B) in the case of any such prepayment of any Eurocurrency Rate
Advance, the Company shall pay all accrued interest to the date of such
prepayment on the portion of such Eurocurrency Rate Advance being prepaid and
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b) and (C) without limiting the Company’s obligations under Section
9.04(b), a notice of prepayment may be conditioned on the effectiveness of other
credit facilities or the availability of a source of funds for such prepayment
in which case such notice may be revoked or extended by the Company (by notice
to the applicable Agent on or prior to the specified







--------------------------------------------------------------------------------





prepayment date) if such condition is not satisfied. Each notice of prepayment
will specify the date and amount of such prepayment and the Advances to be
prepaid.
(ii)    In the event any Term Loan B Advances are subject to a Repricing Event
prior to the twelvesix month anniversary of the ClosingFirst Amendment Effective
Date, a Term Loan B Lender whose Term Loan B Advances are prepaid or repaid in
whole or in part, or which is required to assign any of its Term Loan B Advances
pursuant to ýSection 2.17, in connection with such Repricing Event or which
holds a Term Loan B Advance the Effective Yield of which is reduced as a result
of a Repricing Event shall be paid an amount equal to 1.00% of the aggregate
principal amount of such Term Loan B Lender’s Term Loan B Advances so prepaid,
repaid, assigned or repriced.
(iii)    Notwithstanding anything in any Loan Document to the contrary, so long
as no Event of Default has occurred and is continuing and no proceeds of
Revolving Loan Advances are applied to fund any such repayment, any Company
Party may prepay the outstanding Term Advances (which shall, for the avoidance
of doubt, be automatically and permanently canceled immediately upon such
prepayment) (or the Company or any of its Subsidiaries may purchase such
outstanding Term Advances and immediately cancel them) on the following basis:
(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term Advances at a discount to par pursuant to a Company Offer of Specified
Discount Prepayment, Company Solicitation of Discount Range Prepayment Offers or
Company Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Advance Prepayment”), in each case made in accordance with this
ýSection 2.06(c)(iii).
(B)    (I) Any Company Party may from time to time offer to make a Discounted
Term Advance Prepayment by providing the Auction Agent with five (5) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (II) any such offer shall be made available, at the sole discretion of the
Company Party, to (x) each Term Lender and/or (y) each Term Lender with respect
to any Class of Term Advances on an individual tranche basis, (III) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Advances subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Advances to
be prepaid (it being understood that different Specified Discounts and/or
Specified Discount Prepayment Amounts may be offered with respect to different
tranches of Term Advances and, in such event, each such offer will be treated as
a separate offer pursuant to the terms of this ýSection 2.06(c)(iii)), (IV) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than







--------------------------------------------------------------------------------





$10,000,000 and whole increments of $1,000,000 in excess thereof and (V) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.
(New York City time), on the third Business Day after the date of delivery of
such notice to such Lenders (the “Specified Discount Prepayment Response Date”).
(1)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Advances at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term Advances to be prepaid at such offered discount. Each acceptance
of a Discounted Term Advance Prepayment by a Discount Prepayment Accepting
Lender shall be irrevocable. Any Term Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Company Offer of Specified Discount Prepayment.
(2)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Advances
pursuant to this paragraph ý(B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Advances
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection ý(1) above; provided that if the aggregate principal amount of
Term Advances accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the







--------------------------------------------------------------------------------





Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Advance Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Advances to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Advances of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the Company Party and such
Term Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Company Party shall be
due and payable by such Company Party on the Discounted Prepayment Effective
Date in accordance with subsection ý(F) below (subject to subsection ý(J)
below).
(C)    (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Company
Party, to (x) each Term Lender and/or (y) each Term Lender with respect to any
Class of Term Advances on an individual tranche basis, (II) any such notice
shall specify the maximum aggregate principal amount of the relevant Term
Advances (the “Discount Range Prepayment Amount”), the tranche or tranches of
Term Advances subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the principal amount of such Term
Advances with respect to each relevant tranche of Term Advances willing to be
prepaid by such Company Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Advances and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section 2.06(c)(iii)),
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by a Company Party shall remain outstanding through
the Discount Range Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Discount Range Prepayment
Notice and a form of the Discount Range Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m. (New York City time), on the third Business Day after the date of delivery
of such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted







--------------------------------------------------------------------------------





Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Advances of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Advances
(the “Submitted Amount”) such Term Lender is willing to have prepaid at the
Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is not
received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Advance Prepayment
of any of its Term Advances at any discount to their par value within the
Discount Range.
(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Advances to be prepaid at such Applicable Discount
in accordance with this subsection (C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Advance Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
the sum of all Submitted Amounts. Each Term Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Advances equal to its Submitted Amount (subject
to any required proration pursuant to the following subsection ý(3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).
(3)    If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Advances of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than or equal to the Applicable Discount exceeds the Discount
Range Prepayment Amount, prepayment of the







--------------------------------------------------------------------------------





principal amount of the relevant Term Advances for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Advance Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Advances to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection ý(F) below (subject to subsection ý(J) below).
(D)    (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Company Party, to (x) each Term Lender and/or (y) each Lender with respect to
any Class of Term Advances on an individual tranche basis, (II) any such notice
shall specify the maximum aggregate amount of the Term Advances (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Advances the
Company is willing to prepay at a discount (it being understood that different
Solicited Discounted Prepayment Amounts may be offered with respect to different
tranches of Term Advances and, in such event, each such offer will be treated as
a separate offer pursuant to the terms of this ý Section 2.06(c)(iii)(D)), (III)
the Solicited Discounted Prepayment Amount shall be in an







--------------------------------------------------------------------------------





aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by a Company Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time), on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Advance and the maximum aggregate principal amount and tranches
of such Term Advances (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Advances at any discount.
(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection ý(2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three







--------------------------------------------------------------------------------





Business Days after receipt of an Acceptance and Prepayment Notice (the
“Discounted Prepayment Determination Date”), the Auction Agent will determine
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) the aggregate
principal amount and the tranches of Term Advances (the “Acceptable Prepayment
Amount”) to be prepaid by the relevant Company Party at the Acceptable Discount
in accordance with this ýSection 2.06(c)(iii)(D). If the Company Party elects to
accept any Acceptable Discount, then the Company Party agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Term Lender that has submitted a Solicited Discounted Prepayment
Offer with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Advances equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Company Party will prepay outstanding Term
Advances pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Advances for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Advance Prepayment
and the tranches to be prepaid, (II) each Term Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Term Advances and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and







--------------------------------------------------------------------------------





the tranches of such Term Lender to be prepaid at the Acceptable Discount on
such date, and (IV) if applicable, each Identified Qualifying Lender of the
Solicited Discount Proration. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to such Company Party and Term Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to such Company Party shall be due and
payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection ý(F) below (subject to subsection ý(J) below).
(E)    In connection with any Discounted Term Advance Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Advance Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.
(F)    If any Term Advance is prepaid in accordance with paragraphs ý(B) through
(D) above, a Company Party shall prepay such Term Advances on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the applicable Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
applicable Agent’s office in immediately available funds not later than 11:00
a.m. (New York City time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Advances on a pro rata basis across such installments. The
Term Advances so prepaid shall be accompanied by all accrued and unpaid interest
on the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Advances
pursuant to this ýSection 2.06(c)(iii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate principal amount of the tranches and installments of the relevant
Term Advances outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Term Advances prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Advance Prepayment.
In connection with each prepayment pursuant to this ýSection 2.06(c)(iii), the
relevant Company Party shall waive any right to bring any action against the
applicable Agent, in its capacity as such, in connection with any such
Discounted Term Advance Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Advance Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.06(c)(iii),







--------------------------------------------------------------------------------





established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Company.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this ýSection 2.06(c)(iii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this
ýSection 2.06(c)(iii) by itself or through any Affiliate of the Auction Agent
and expressly consents to any such delegation of duties by the Auction Agent to
such Affiliate and the performance of such delegated duties by such Affiliate.
The exculpatory provisions pursuant to this Agreement shall apply to each
Affiliate of the Auction Agent and its respective activities in connection with
any Discounted Term Advance Prepayment provided for in this
ýSection 2.06(c)(iii) as well as activities of the Auction Agent.
(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Advance Prepayment and rescind the applicable Specified Discount Prepayment
Notice, Discount Range Prepayment Notice or Solicited Discounted Prepayment
Notice therefor at its discretion at any time on or prior to the applicable
Specified Discount Prepayment Response Date (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Company Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.06(c)(iii)
shall not constitute a Potential Event of Default or Event of Default under
ýSection 6.01 or otherwise).
(d)    Repayment of Swing Line Advances. The Company shall repay to the Pro Rata
Administrative Agent for the ratable account of each Swing Line Bank and each
other Lender which holds a Swing Line Advance the outstanding principal amount
of each Swing Line Advance held by it on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than five Business Days after the requested date of such Borrowing)
and the Revolving Commitment Termination Date applicable to such Swing Line Bank
or such Lender.
Section 2.07    Interest on Advances







--------------------------------------------------------------------------------





. The Company shall pay interest accrued on the principal amount of each Advance
made to it outstanding from time to time from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the sum of the Base Rate in effect from time to time
plus the Applicable Margin, payable in arrears on the last day of each March,
June, September and December during the term of this Agreement, commencing
December 31, 2015, and on the Maturity Date of the applicable Lender; provided
that the Agents may, upon the request of the Majority Lenders, require that the
Company pay interest (“Base Rate Default Interest”) on any amount of principal,
interest, fees and other amounts payable under this Agreement (including,
without limitation, the principal amount of Base Rate Advances, but excluding
the principal amount of Eurocurrency Rate Advances) which is not paid when due
(whether at stated maturity, by acceleration or otherwise) from the date on
which such amount is due until such amount is paid in full, payable on demand,
at a rate per annum equal at all times to 2% per annum above the Base Rate in
effect from time to time plus the Applicable Margin; provided, however, that
following the making of the request or the granting of the consent specified by
Section 6.01 to authorize any Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, or upon acceleration of the Advances
(pursuant to a vote of the Majority Lenders or by process of law upon the
occurrence of an Event of Default under Section 6.01(e)), Base Rate Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Majority Lenders.
(b)    Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the sum of the Eurocurrency Rate for such Interest Period plus the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
day which occurs during such Interest Period three months from the first day of
such Interest Period; provided that the Agents may, upon the request of the
Majority Lenders, require that the Company pay interest (“Eurocurrency Default
Interest”) on any principal amount of any Eurocurrency Rate Advance which is not
paid when due (whether at stated maturity, by acceleration or otherwise) from
the date on which such amount is due until such amount is paid in full, payable
on demand, at a rate per annum equal at all times to (i) during the Interest
Period applicable to such Eurocurrency Rate Advance, 2% per annum above the rate
per annum required to be paid on such amount immediately prior to the date on
which such amount became due and (ii) after the expiration of such Interest
Period, 2% per annum above the Base Rate in effect from time to time plus the
Applicable Margin; provided, however, that following the making of the request
or the granting of the consent specified by Section 6.01 to authorize any Agent
to declare the Advances due and payable pursuant to the provisions of
Section 6.01, or upon acceleration of the Advances (pursuant to a vote of the
Majority Lenders or by process of law upon the occurrence of an Event of Default
under Section 6.01(e)), Eurocurrency Default Interest shall accrue and be
payable hereunder whether or not previously required by the Majority Lenders.
(c)    [Reserved].







--------------------------------------------------------------------------------





(d)    Reserves on Eurocurrency Rate Advances. The Company shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency Liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Advance made to the
Company equal to the actual costs of such reserves allocated to such Advance by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Advance, provided that the Company shall have
received at least 10 days’ prior notice (with a copy to the applicable Agent) of
such additional interest from such Lender. If a Lender fails to give notice 10
days prior to the relevant interest payment date, such additional interest shall
be due and payable 10 days from receipt of such notice.
Section 2.08    Interest Rate Determination
. Each Agent shall give prompt notice to the Company and the Lenders of the
applicable interest rate determined by such Agent for purposes of
Section 2.07(a) or 2.07(b).
Section 2.09    Voluntary Conversion or Continuation of Advances
.
(a)    The Company may on any Business Day, upon notice given to the applicable
Agent not later than 12:00 noon (New York City time) on the third Business Day
prior to the date of the proposed Conversion or continuance (a “Notice of
Conversion/Continuation”) and subject to the provisions of Section 2.02(b),
(i) Convert Advances of one Type comprising the same Borrowing into Advances of
another Type and (ii) upon the expiration of any Interest Period applicable to
Advances which are Eurocurrency Rate Advances made to the Company, continue all
(or, subject to Section 2.02(b), any portion of) such Advances as Eurocurrency
Rate Advances and the succeeding Interest Period(s) of such continued Advances
shall commence on the last day of the Interest Period of the Advances to be
continued; provided, however, that any Conversion of any Eurocurrency Rate
Advances into Base Rate Advances shall be made on, and only on, the last day of
an Interest Period for such Eurocurrency Rate Advances. Each such Notice of
Conversion/Continuation shall, within the restrictions specified above, specify
(A) the date of such continuation or Conversion, (B) the Advances (or, subject
to Section 2.02(b), any portion thereof) to be continued or Converted, (C) if
such continuation is of, or such Conversion is into, Eurocurrency Rate Advances,
the duration of the Interest Period for each such Advance and (D) that no
Potential Event of Default or Event of Default has occurred and is continuing.
The Company may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Advances comprising such Borrowing, and
the Advances comprising each such portion shall be considered a separate
Borrowing.
(b)    If upon the expiration of the then existing Interest Period applicable to
any Advance which is a Eurocurrency Rate Advance made to the Company, the
Company shall not have delivered a Notice of Conversion/Continuation in
accordance with this Section 2.09, then (i) in the case of any Revolving Loan
Advance, such Advance shall upon such expiration automatically be Converted to a
Base Rate Advance and (ii) in the case of any Term Advance, such Advance shall,







--------------------------------------------------------------------------------





upon such expiration, automatically be continued as a Eurocurrency Rate Advance
with an Interest Period of one month.
(c)    After the occurrence of and during the continuance of a Potential Event
of Default or an Event of Default, the Company may not elect to have an Advance
be made or continued as, or Converted into, a Eurocurrency Rate Advance after
the expiration of any interest rate then in effect for that Advance.
Section 2.10    Increased Costs
.
(a)    If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements in the case of
Eurocurrency Rate Advances payable under Section 2.07(d)) in or in the
interpretation of any law or regulation, in each case after the Closing Date, or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
issued after the Closing Date, there shall be any increase in the cost (other
than with respect to Indemnified Taxes or Excluded Taxes) to any Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Advances
made to the Company, then the Company shall from time to time, upon demand by
such Lender (with a copy of such demand to the applicable Agent), pay to the
applicable Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A reasonably detailed
certificate as to the amount and manner of calculation of such increased cost,
submitted to the Company and the applicable Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case issued after the Closing
Date, affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the applicable Agent), the Company shall immediately pay to the
applicable Agent for the account of such Lender, from time to time as specified
by such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A reasonably
detailed certificate as to such amounts and the manner of calculation thereof
submitted to the Company and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error. For the avoidance of doubt and
notwithstanding anything in this Section to the contrary, this Section 2.10(b)
shall apply to all requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act, regardless of the date adopted, issued, promulgated or
implemented and this Section 2.10(b) shall apply to all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory







--------------------------------------------------------------------------------





authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued or implemented.
(c)    If a Lender shall change its Applicable Lending Office, such Lender shall
not be entitled to receive any greater payment under Sections 2.10 and 2.12 than
the amount such Lender would have been entitled to receive if it had not changed
its Applicable Lending Office, unless such change was made at the request of the
Company or at a time when the circumstances giving rise to such greater payment
did not exist.
Section 2.11    Payments and Computations
.
(a)    The Company shall make each payment hereunder not later than 1:00 p.m.
(New York City time) on the day when due in U.S. Dollars to the applicable Agent
at its address referred to in Section 9.02 in same day funds, without setoff,
deduction or counterclaim. Subject to the immediately succeeding sentence, each
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or commitment fees ratably (other than, to
the extent the applicable Maturity Date is not the same for all Appropriate
Lenders, pursuant to Section 2.06(a)) to the Appropriate Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon receipt of principal or interest paid after an
Event of Default and an acceleration or a deemed acceleration of amounts due
hereunder, each Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest ratably in accordance
with each Lender’s outstanding Advances to the Lenders for the account of their
respective Applicable Lending Offices. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Assumption, each Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b)    All computations of interest based on the Base Rate determined by
reference to BTMU’s base rate or RBC’s base rate, as applicable, shall be made
by the applicable Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate and of commitment fees, if applicable, shall be made by the
applicable Agent on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or such fees are payable. Each determination
by either Agent of an interest rate hereunder shall be conclusive and binding
for all purposes, absent manifest error.
(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided, however, if such extension would cause payment







--------------------------------------------------------------------------------





of interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless an Agent shall have received notice from the Company prior to the
date on which any payment is due to the Lenders hereunder that the Company will
not make such payment in full, such Agent may assume that the Company has made
such payment in full to such Agent on such date and such Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Company shall not have so made such payment in full to the applicable Agent,
each Lender shall repay to such Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the applicable Agent, at the Federal Funds Rate.
Section 2.12    Taxes
.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the relevant Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of either Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Indemnification by the Company. The Company shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, in each case attributable to any payment made by or on account of any
obligation of the Company, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the calculation of the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the applicable
Agent), or by any Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.







--------------------------------------------------------------------------------





(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
applicable Agent, within 10 days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that the Company has
not already indemnified such Agent for such Indemnified Taxes and without
limiting the obligation of the Company to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by such
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by an Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes each Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by such Agent to the
Lender from any other source against any amount due to such Agent under this
paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company or any Guarantor to a Governmental Authority pursuant to this
Section 2.12, the Company or the relevant Guarantor shall deliver to the
applicable Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the applicable Agent, at the time or
times reasonably requested by the Company or the applicable Agent, such properly
completed and executed documentation reasonably requested by the Company or the
applicable Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the applicable Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or such Agent as will enable the Company or such Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.12(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
applicable Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or such Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;







--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or such Agent), whichever
of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or such Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the applicable Agent to determine the
withholding or deduction required to be made; and







--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the applicable Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or such Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the applicable Agent as may
be necessary for the Company and such Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this AgreementClosing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the applicable Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund or credit (in
lieu of a refund) in respect of any Taxes as to which it has been indemnified
pursuant to this Section 2.12 (including by the payment of additional amounts
pursuant to this Section 2.12), it shall pay to the indemnifying party an amount
equal to such refund or the benefit of such credit (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) in
the event that such indemnified party is required to repay such refund or credit
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund or credit had never
been paid. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
(h)    Survival. Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Company contained in this
Section 2.12, and the agreements and obligations of all Persons under Section
2.12(g), shall survive the payment in full of principal and interest hereunder.
Section 2.13    Sharing of Payments, Etc.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other obligations







--------------------------------------------------------------------------------





hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Advances under any Facility and accrued interest thereon
or other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
applicable Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other
Appropriate Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Appropriate Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Advances and other amounts owing them; provided
that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Restricted Subsidiary thereof (as to which the provisions of this paragraph
shall apply).
Upon the acceleration or deemed acceleration of the Advances, the obligation of
the Lenders to purchase participations in Advances and other obligations shall
apply to all other Lenders, irrespective of Facility. The Company consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company in the amount of such participation.
Section 2.14    Evidence of Debt
.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. The Company agrees that upon notice by any Lender to the
Company (with a copy of such notice to the applicable Agent) to the effect that
a Note or other evidence of indebtedness is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances under a Facility owing to, or to be made by, such
Lender, the Company shall promptly execute and deliver to such Lender Notes or
other evidence of such indebtedness, in form and substance reasonably
satisfactory to the Company and such Lender, payable to such Lender in a
principal amount equal to the Commitment of such Lender under such Facility;
provided, however, that the execution and delivery of such Note or other
evidence of indebtedness shall not be a condition precedent to the making of any
Advance under this Agreement.







--------------------------------------------------------------------------------





(b)    The Register maintained by each Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date, amount and tenor, as
applicable, of each Borrowing, the Facility of such Borrowing, the Type of
Advances comprising such Borrowing, and the Interest Period applicable thereto,
(ii) the terms of each Assignment and Assumption delivered to and accepted by
it, if any, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Company to each Lender hereunder, and (iv) the
amount of any sum received by such Agent from the Company hereunder and each
Lender’s share thereof.
(c)    The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.15    Use of Proceeds
.
(a)    Advances shall be used by the Company:
(i)    with respect to the Revolving Facility, for acquisitions and for general
corporate purposes (including to pay a portion of the funding of the Acquisition
on the Merger Date);
(ii)    with respect to the Tranche A1 Facility and the Initial Tranche A2
Funding, (x) to pay the Special Dividend, (y) to pay a portion of the
Transaction Costs and (z) for general corporate purposes; and
(iii)    with respect to the Subsequent Tranche A2 Funding and the Term Loan B
Facility, (x) to pay a portion of the Transaction Costs, (y) to pay a portion of
the funding of the Acquisition and the Refinancing and (z) for general corporate
purposes.; and
(iv)    with respect to the First Amendment Tranche A2 Funding, (x) to prepay a
portion of Term Loan B Facility on the First Amendment Effective Date, (y) to
pay a portion of the fees and expenses incurred in connection with the First
Amendment and (z) for general corporate purposes.
(b)    No portion of the proceeds of any Advances under this Agreement shall be
used by the Company or any of its Restricted Subsidiaries in any manner which
might cause the Advances or the application of such proceeds to violate, or
require any Lender to make any filing or take any other action under, Regulation
U or Regulation X of the Board of Governors of the Federal Reserve System.
(c)    The Company will not request any Borrowing, and the Company shall not
knowingly use, and shall procure that its Restricted Subsidiaries and their
respective directors, officers, employees and agents shall not knowingly use,
the proceeds of any Borrowing (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose







--------------------------------------------------------------------------------





of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
Section 2.16    Extension of the Maturity Date
.
(a)    The Company may, from time to time, request that (i) in the case of the
Revolving Facility, the Revolving Commitment Termination Date or (ii) in the
case of any Term Advances of any Class, the Maturity Date in respect of such
Advances of such Class be extended to such date as the Company shall specify in
the applicable Extension Request, in each case by delivering to the applicable
Agent a copy of an extension request signed by the Company (an “Extension
Request”) in substantially the form of Exhibit D hereto; provided that at the
time of such request and as of the date of any such extension of any such
Revolving Commitment Termination Date and/or Maturity Date (each, an “Extension”
and each group of Commitments or Advances so extended, as well as any Advances
of the same Class not so extended, each being a separate “tranche”), (A) the
representations and warranties of the Company contained in Article IV are
correct in all material respects (except those representations and warranties
qualified by materiality, which shall be true and correct) on and as of such
date, as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates only to an earlier date, in which
case they were correct in all material respects (except those representations
and warranties qualified by materiality, which shall be true and correct) as of
such earlier date, and (B) no Potential Event of Default or Event of Default has
occurred and is continuing. The applicable Agent shall promptly notify each
Appropriate Lender of its receipt of such Extension Request. On or prior to the
fifteenth day (the “Determination Date”) after the date upon which an Extension
Request was submitted by the Company, each Appropriate Lender shall notify the
applicable Agent and the Company of its willingness or unwillingness to extend
the applicable Revolving Commitment Termination Date and/or Maturity Date
hereunder from the applicable Revolving Commitment Termination Date and/or
Maturity Date. Any Appropriate Lender that shall fail to so notify the
applicable Agent and the Company, on or prior to the Determination Date, shall
be deemed to have declined to so extend.
(b)    In the event that, on or prior to the Determination Date, Appropriate
Lenders representing 50% or more of the aggregate amount of (i) in the case of
any Revolving Facility, the Commitments or (ii) in the case of any Term
Facility, the Advances of all Appropriate Lenders, in each case then in effect
in respect of the applicable Class shall consent to such extension, the
applicable Agent shall so advise the Appropriate Lenders and the Company and the
Revolving Commitment Termination Date and/or Maturity Date of each such
consenting Appropriate Lender (each a “Consenting Lender”) shall be extended to
the date indicated in the Extension Request. Thereafter, (i) for each Consenting
Lender, the term “Revolving Commitment Termination Date” or “Maturity Date” with
respect to the applicable Class as used herein and in any Note executed and
delivered by the Company pursuant to Section 2.14 hereof shall at all times
refer to such date indicated in the Extension Request, unless it is later
extended pursuant to this Section 2.16, and (ii) for each Lender that is not a
Consenting Lender (each a “Non-Extending Lender”) the term







--------------------------------------------------------------------------------





“Revolving Commitment Termination Date” or “Maturity Date” with respect to the
applicable Class shall at all times, subject to the following proviso, refer to
the date which was the Revolving Commitment Termination Date or Maturity Date of
such Lender in respect of such Facility then in effect prior to the delivery to
the applicable Agent of such Extension Request unless it is later extended
pursuant to this Section 2.16; provided that, after the Determination Date with
respect to any Extension Request and prior to the Revolving Commitment
Termination Date or Maturity Date with respect to the applicable Class then
applicable to such Non-Extending Lender (or its direct or indirect assignee(s)),
a Non-Extending Lender (or any direct or indirect assignee of (i) in the case of
any Revolving Facility, Commitments of a Non-Extending Lender or (ii) in the
case of any Term Facility, Advances of any Non-Extending Lender) (each a “New
Consenting Lender”) may, with the written consent of the Borrower, elect, by
written notice to such effect to the applicable Agent, to extend the Revolving
Commitment Termination Date and/or Maturity Date of its Commitments and/or Term
Advances of the applicable Class, as applicable, to the date indicated in the
applicable Extension Request and thereafter, for such New Consenting Lender, the
term “Revolving Commitment Termination Date” or “Maturity Date” with respect to
the applicable Class as used herein and in any Note executed and delivered by
the Company pursuant to Section 2.14 hereof shall at all times refer to such
date indicated in the applicable Extension Request, unless it is later extended
pursuant to this Section 2.16. In the event that, as of the Determination Date,
the Consenting Lenders represent less than 50% of the aggregate amount of (i) in
the case of any Revolving Facility, the Commitments or (ii) in the case of any
Term Facility, the Advances of all Appropriate Lenders then in effect under the
applicable Facility, the Agent shall so advise the Appropriate Lenders and the
Company, and none of the Lenders’ Revolving Commitment Termination Date and/or
Maturity Date shall be extended to the date indicated in the Extension Request
and each Appropriate Lender’s Revolving Commitment Termination Date and/or
Maturity Date shall (unless later extended pursuant to this Section 2.16)
continue to be the date which was the Revolving Commitment Termination Date
and/or Maturity Date of such Lender in respect of such Facility immediately
prior to the delivery to the Agent of such Extension Request.
Section 2.17    Mitigation Obligations; Replacement of Lenders; Non-Ratable
Termination of Commitments and Prepayments of Certain Lenders
.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12, or if any Lender gives the
applicable Agent any notice under Section 2.02(b)(iii) that it is unlawful for
such Lender to make or maintain Eurocurrency Rate Advances, then such Lender
shall (at the request of the Company) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.10 or Section 2.12, or eliminate such unlawfulness, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.







--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12, or if any Lender gives the applicable
Agent any notice under Section 2.02(b)(iii) that it is unlawful for such Lender
to make or maintain Eurocurrency Rate Advances, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.17(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender with respect to an amendment, consent or waiver requiring
the approval of all Lenders or of all affected Lenders (or all Lenders or all
affected Lenders of any Class) in accordance with the terms of Section 9.01,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the applicable Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.10, Section 2.12 or
Section 9.04) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Company shall have paid to the applicable Agent the assignment fee
(if any) specified in Section 9.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    in the case of any such assignment resulting from a notice of
unlawfulness under Section 2.02(b)(iii), the assignee will not be subject to
such unlawfulness;
(v)    such assignment does not conflict with applicable law;
(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vii)    no Potential Event of Default or Event of Default shall have occurred
and be continuing.







--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
(c)    Non-Ratable Termination of Commitments and Prepayment of Certain Lenders.
If any Lender requests compensation under Section 2.10 and the Majority Lenders
are not also doing the same, or if the Company is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12 and the Company
is not also required to make such payments to the Majority Lenders, or if any
Lender gives any Agent any notice under Section 2.02(b)(iii) that it is unlawful
for such Lender to make or maintain Eurocurrency Rate Advances and the Majority
Lenders have not also provided such notice, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.17(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, upon notice to such Lender and the applicable
Agent:
(i) with respect to the Revolving Facility, terminate the Commitments of such
Lender in full; provided that (x) such Lender shall have received payment of an
amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to such Lender hereunder and
under the other Loan Documents (including any amounts under Section 9.04(b));
and (y) no Potential Event of Default or Event of Default shall have occurred
and be continuing; and
(ii) with respect to the Term Loan A Facilities and the Term Loan B Facility,
prepay the Advances of such Lender in full, together with accrued interest
thereon, accrued fees and all other amounts payable to such Lender hereunder and
under the other Loan Documents (including any amounts under Section 9.04(b));
provided that no Potential Event of Default or Event of Default shall have
occurred and be continuing.
The Commitments or Advances, as applicable, of a Lender may not be terminated or
so prepaid if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to terminate such Commitment
or make such prepayment, as applicable, cease to apply.
Section 2.18    Defaulting Lenders
.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) from the Company or any Guarantor for the account of a
Defaulting Lender under this







--------------------------------------------------------------------------------





Agreement will not be required to be paid or distributed to such Defaulting
Lender, but will instead be applied at such time or times as may be determined
by the applicable Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to either Agent under this Agreement; second, to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
applicable Agent; and third, if so determined by the applicable Agent and the
Company, held in an account as cash collateral for future funding obligations of
the Defaulting Lender in respect of any Advances under this Agreement. If such
Lender is still a Defaulting Lender and any amounts remain in such account on
the date that the Commitments are terminated and all payment obligations of the
Company hereunder are paid in full, then such amounts will be applied by the
applicable Agent to the making of payments in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to either
Agent hereunder; second, with respect to the Revolving Facility, to the payment
of any amounts owing by such Defaulting Lender to any Swing Line Bank hereunder;
third, to the funding of any Advance in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the applicable Agent; fourth, to the payment of any amounts owing
to the Lenders or the Swing Line Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or any Swing Line Bank against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, to the payment of any amounts owing to
the Company or any Guarantor as a result of any judgment of a court of competent
jurisdiction obtained by the Company or any Guarantor against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct;
provided that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.18
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(ii)    Certain Fees. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.18, performance by the Company or any Guarantor of its obligations shall not
be excused or otherwise modified as a result of the operation of this Section
2.18. The rights and remedies against a Defaulting Lender under this Section
2.18 are in addition to any other rights and remedies which the Company, any
Guarantor, any Agent or any Lender may have against such Defaulting Lender.
(iii)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Swing Line Advances shall be reallocated
among the Non-Defaulting Lenders under the Revolving Facility in accordance with
their respective Ratable Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only







--------------------------------------------------------------------------------





to the extent that (x) no Potential Event of Default or Event of Default exists
at the time of such reallocation (and, unless the Company shall have otherwise
notified the Agent at such time, the Company shall be deemed to have represented
and warranted that such condition is satisfied at such time), and (y) such
reallocated participation does not, as to any Revolving Lender, exceed such
Lender’s Unused Revolving Commitment. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(iv)    Repayment of Swing Line Advances. If the reallocation described in
clause (iii) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under law, prepay Swing Line Advances in an amount equal to the amount of the
participation of the Defaulting Lenders.
(b)    Defaulting Lender Cure. If the Company and the applicable Agent agree in
writing in their reasonable determination that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, such Agent will so notify the
applicable parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the applicable Agent may determine to be
necessary to cause the Advances to be funded and held on a pro rata basis by the
Appropriate Lenders in accordance with their Ratable Share of the applicable
Facility or Facilities, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company or any Guarantor
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
(c)    New Swing Line Advances. So long as any Revolving Lender is a Defaulting
Lender, no Swing Line Bank shall be required to fund any Swing Line Advances
unless the participations of Defaulting Lenders in such Swing Line Advances have
been fully reallocated in accordance with Section 2.18(a)(iii).
Section 2.19    Special Purpose Funding Vehicles
.
(a)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by an SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Advance, the Granting Lender shall be obligated to fund
such Advance pursuant to the terms hereof. The funding of an Advance by an SPC
hereunder shall utilize the







--------------------------------------------------------------------------------





Commitment of the Granting Lender to the same extent, and as if, such Advance
were funded by such Granting Lender. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or payment under this Agreement for which a
Lender would otherwise be liable for so long as, and to the extent, the Granting
Lender provides such indemnity or makes such payment. Notwithstanding anything
to the contrary contained in this Agreement, any SPC may disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee to such SPC.
(b)    Each Granting Lender, acting solely for this purpose on the Company’s
behalf, shall maintain a register comparable to the Register maintained by the
Agent pursuant to Section 9.07(c) for purpose of recording the funding of
Advances by SPCs.
(c)    Assignments of and participations in Advances funded by SPCs shall be
subject to the provisions of Section 9.07.
(d)    Notwithstanding anything to the contrary in this Agreement, (i)
the Company shall not be required to pay any amount under Sections 2.10, 2.12 or
2.17 that is greater than the amount which the Company would have been required
to pay had such SPC not provided the Company with any part of any Advance of
such Granting Lender and (ii) an SPC shall not be entitled to any benefits under
Section 2.12 unless such SPC agrees to be subject to the provisions of Sections
2.10(c), 2.12(d), 2.12(f), 2.12(g) and 2.17 as if it were an assignee (as of the
date it funds its first Advance hereunder) under Section 9.07.
Section 2.20    Incremental Commitments
.
(a)    Incremental Revolving Increases.
(i)    The Company may, by written notice to the Pro Rata Administrative Agent
from time to time prior to the Revolving Commitment Termination Date, request
Incremental Revolving Commitments in an amount not to exceed the Incremental
Revolving Amount from one or more Incremental Revolving Lenders (which may
include any existing Lender) willing to provide such Incremental Revolving
Advances in their sole discretion; provided that each Incremental Revolving
Lender (which is not an existing Lender) shall be subject to the approval
requirements of Section 9.07. Such notice shall set forth (A) the amount of the
Incremental Revolving Commitments being requested (which shall be in multiples
of $10,000,000) and (B) the date on which such Incremental Revolving Commitments
are requested to become effective (the “Increased Revolver Amount Date”). No
Lender shall be obligated to increase its Revolving Commitments pursuant to this
Section 2.20(a) unless it so agrees.
(ii)    The Company and each Incremental Revolving Lender shall execute and
deliver to the Pro Rata Administrative Agent an agreement in form and substance
reasonably satisfactory to the Pro Rata Administrative Agent (each, an
“Incremental Revolving Assumption Agreement”) to evidence the Incremental
Revolving Commitment of such







--------------------------------------------------------------------------------





Incremental Revolving Lender. Each Incremental Revolving Assumption Agreement
shall specify the terms of the Incremental Revolving Advances to be made
thereunder; provided, that except as provided in clause (C) of the proviso
below, the Incremental Revolving Advances thereunder shall be made on terms and
conditions identical to the terms and conditions of the existing Revolving
Facility with the latest Revolving Commitment Termination Date; provided that
(A) the Incremental Revolving Advances shall rank pari passu in right of payment
with all other Advances, (B) such Incremental Revolving Facility shall be
included in the existing Revolving Facility with the latest Revolving Commitment
Termination Date and (C) in the event that the Applicable Margin for such
Incremental Revolving Facility is greater than the Applicable Margin for the
existing Revolving Facility with the latest Revolving Commitment Termination
Date, then the Applicable Margin for the existing Revolving Facility with the
latest Revolving Commitment Termination Date shall be increased to the extent
necessary so that the Applicable Margin for the Incremental Revolving Facility
is not greater than the Applicable Margin for such Revolving Facility; provided,
further, that in determining the Applicable Margin applicable to an Incremental
Revolving Facility (x) upfront, arrangement or commitment fees payable to the
Lenders providing such Incremental Facility or any arrangers (or their
Affiliates) of such loans shall be excluded and (y) if any Eurocurrency Rate
“floor” is applicable to such Incremental Revolving Facility, then the
definition of “Eurocurrency Rate” shall be amended to include a comparable
“floor” applicable to Advances under the existing Revolving Facility in which
such Incremental Revolving Facility is to be included. The Pro Rata
Administrative Agent shall promptly notify each Revolving Lender as to the
effectiveness of each Incremental Revolving Assumption Agreement.
(iii)    On any Increased Revolver Amount Date with respect to any Revolving
Facility of any Class, (A) in the event any Revolving Loan Advances of such
Class under the relevant Revolving Facility of such Class are then outstanding,
(x) each applicable Incremental Revolving Lender shall make available to the Pro
Rata Administrative Agent such amounts in immediately available funds as the Pro
Rata Administrative Agent shall determine are necessary in order to cause, after
giving effect to such increased Revolving Commitments and the application of
such amounts to prepay Revolving Loan Advances of such Class under the relevant
Revolving Facility of such Class of other relevant Revolving Lenders under the
relevant Revolving Facility of such Class, the Revolving Loan Advances of such
Class under the relevant Revolving Facility of such Class to be held ratably by
Revolving Lenders of such Class under the relevant Revolving Facility of such
Class in accordance with their respective Revolving Commitments under the
relevant Revolving Facility of such Class after giving effect to such increase,
(y) the Company shall be deemed to have prepaid and reborrowed all outstanding
Revolving Loan Advances of such Class under the relevant Revolving Facility of
such Class and (z) the Company shall pay to the relevant Revolving Lenders of
such Class the amounts, if any, payable under Section 9.04(b) as a result of
such prepayment and (B) in the event any Swing Line Advances of such Class under
the relevant Revolving Facility of such Class are then outstanding,
participations in such Swing Line Advances pursuant to Section 2.02(a)(ii)(B)
shall be reallocated so as to cause such participations to be held ratably by
Revolving Lenders of such Class under the relevant Revolving Facility of such
Class in accordance with their respective Revolving







--------------------------------------------------------------------------------





Commitments under the relevant Revolving Facility of such Class after giving
effect to such increase.
(b)    Incremental Term Loan A Commitments.
(i)    The Company may, by written notice to the Pro Rata Administrative Agent
from time to time prior to the latest Maturity Date then in effect under the
Term Loan A Facilities, request Incremental Term Loan A Commitments under the
Term Loan A Facilities in an amount not to exceed the sum of (x) the Incremental
Shared Term Amount plus (y) such additional amount that would not, after giving
effect on a pro forma basis to the incurrence thereof cause the Consolidated
Secured Net Leverage Ratio (or, following a Lien Release Event, but prior to any
subsequent Ratings Trigger Event, the Consolidated Total Net Leverage Ratio)
(without netting the cash and Cash Equivalents constituting proceeds of the
applicable Incremental Term Loan A Facilities) as at the end of the most
recently ended fiscal quarter of the Company for which financial statements are
available to exceed 3.50:1.00 from one or more Incremental Term Loan A Lenders
(which may include any existing Lender) willing to provide such Incremental Term
Loan A Advances in their sole discretion; provided that each Incremental Term
Loan A Lender (which is not an existing Lender) shall be subject to the approval
requirements of Section 9.07. Such notice shall set forth (A) the amount of the
Incremental Term Loan A Commitments being requested (which shall be in multiples
of $10,000,000), (B) the date on which such Incremental Term Loan A Commitments
are requested to become effective (C) the terms of such Incremental Term Loan A
Commitments and (D) whether such Incremental Term Loan A Commitments are to be
on the same terms as the existing Term Loan A Advances of any Class or
commitments to make term advances on terms different from the existing Term Loan
A Advances of such Class (“Other Term Loan A Advances”). The designation of
Commitments as Tranche A1 Commitments or Tranche A2 Commitments shall be made
pursuant to an amendment (each, an “Incremental Term Loan A Facility Amendment”)
to this Agreement and, as appropriate, the other Loan Documents, executed by the
Company, the Pro Rata Administrative Agent and each applicable Incremental Term
Loan A Lender. No Lender shall be obligated to increase its Tranche A1
Commitments or Tranche A2 Commitments pursuant to this Section 2.20(b) unless it
so agrees.
(ii)    The Company and each Incremental Term Loan A Lender shall execute and
deliver to the Pro Rata Administrative Agent an agreement in form and substance
reasonably satisfactory to such Agent (each, an “Incremental Term Loan A
Assumption Agreement”) to evidence the Incremental Term Loan A Commitment of
such Incremental Term Loan A Lender. Each Incremental Term Loan A Assumption
Agreement shall specify the terms of the Incremental Term Loan A Advances to be
made thereunder, and the Incremental Term Loan A Advances thereunder shall be
made on terms and conditions agreed to by the Company and the applicable
Incremental Term Loan A Lenders, and acceptable to the Pro Rata Administrative
Agent. The Pro Rata Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Term Loan A Assumption Agreement.
(c)    Incremental Term Loan B Facility Commitments.







--------------------------------------------------------------------------------





(i)    The Company may, by written notice to the Term Loan B Administrative
Agent from time to time prior to the latest Maturity Date then in effect under
the Term Loan B Facility, increase the aggregate principal amount of any Class
of Term Loan B Advances or enter into one or more tranches of term loans under
the Term Loan B Facility (each an “Incremental Term Loan B Commitment”) in an
amount not to exceed the sum of (x) Incremental Shared Term Amount plus (y) such
additional amount that would not, after giving effect on a pro forma basis to
the incurrence thereof cause the Consolidated Secured Net Leverage Ratio (or,
following a Lien Release Event, but prior to any subsequent Ratings Trigger
Event, the Consolidated Total Net Leverage Ratio) (without netting the cash and
Cash Equivalents constituting proceeds of the applicable Incremental Term Loan B
Facilities) as at the end of the most recently ended fiscal quarter of the
Company for which financial statements are available to exceed 3.50:1.00 from
one or more Incremental Term Loan B Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loan B Advances in their sole
discretion; provided that each Incremental Term Loan B Lender (which is not an
existing Lender) shall be subject to the approval requirements of Section 9.07.
Such notice shall set forth (A) the amount of the Incremental Term Loan B
Commitments being requested (which shall be in multiples of $10,000,000),
(B) the date on which such Incremental Term Loan B Commitments are requested to
become effective, (C) the terms of such Incremental Term Loan B Commitments and
(D) whether such Incremental Term Loan B Commitments are to be on the same terms
as the existing Term Loan B Advances of any Class or commitments to make term
advances on terms different from the existing Term Loan B Advances of any Class
(“Other Term Loan B Advances”). The designation of Commitments as Term Loan B
Commitments shall be made pursuant to an amendment (each, an “Incremental Term
Loan B Facility Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Company, the Term Loan B Administrative Agent
and each applicable Incremental Term Loan B Lender. No Lender shall be obligated
to increase its Term Loan B Commitments pursuant to this Section 2.20(c) unless
it so agrees.
(ii)    The Company and each Incremental Term Loan B Lender shall execute and
deliver to the Term Loan B Administrative Agent an agreement in form and
substance reasonably satisfactory to such Agent (each, an “Incremental Term Loan
B Assumption Agreement”) to evidence the Incremental Term Loan B Commitment of
such Incremental Term Loan B Lender. The Term Loan B Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan B Assumption Agreement.
(iii)    The terms and conditions of any Incremental Term Loan B Facility shall
be, except as otherwise set forth herein or in the applicable Incremental Term
Loan B Facility Amendment, identical to those of the Term Loan B Advances, as
applicable; provided that (A) if the Effective Yield for any Incremental Term
Loan B Advances exceeds the Effective Yield for the Term Loan B Advances by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”), then the Applicable Margin for
the Term Loan B Advances shall automatically be increased by the Yield
Differential, effective upon the making of such Incremental Term Loan B
Advances, (B) no Incremental Term Loan B Maturity Date shall be earlier than the
Term Loan B Maturity







--------------------------------------------------------------------------------





Date, (C) the Weighted Average Life to Maturity of any Incremental Term Loan B
Advances shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loan B Advances, (D) the Incremental Term Loan B Advances
will rank pari passu in right of payment and with respect to security with the
Term Loan B Advances and none of the obligors or guarantors with respect thereto
shall be a Person that is not the Company or a Guarantor, (E) the Incremental
Term Loan B Advances may participate on a pro rata basis (or on a basis that is
less than pro rata) in any mandatory prepayments of the Term Loan B Advances,
but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to Term Loan B Advances and (F) to the extent
the terms of the Incremental Term Loan B Advances are inconsistent with the
terms of the Term Loan B Advances (except as set forth in clauses ý(A), ý(B) and
ý(C) above), such terms, taken as a whole, no less favorable to the Company, as
determined by the Company in good faith, than the terms of Term Loan B Facility
and shall be reasonably satisfactory to the Term Loan B Administrative Agent.
(d)    The effectiveness of any Incremental Revolving Assumption Agreement,
Incremental Term Loan A Facility Amendment or Incremental Term Loan B Facility
Amendment and the Incremental Revolving Commitment, Incremental Term Loan A
Commitment or Incremental Term Loan B Commitment thereunder, shall, in addition
to the conditions set forth in Section 2.20, be subject to the satisfaction on
the date thereof of the following conditions: (i) to the extent reasonably
requested by the Agent, the Agent shall have received (A) customary legal
opinions addressed to the applicable Agent, the Collateral Agent and the
Lenders, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Agent and (B) reaffirmation agreements
and/or such amendments to the Collateral Documents (including modifications to
the Mortgages), as may be reasonably requested by the Agent in order to ensure
that the enforceability of the Collateral Documents and the perfection and
priority of the Liens thereunder are preserved and maintained, (ii) no Potential
Event of Default or Event of Default shall have occurred and be continuing or
would exist after giving effect to such Incremental Commitments or at the time
of the making of such Incremental Advances (or, subject to Section 1.03(h), if
the proceeds of any Incremental Term Loan A Facility or Incremental Term Loan B
Facility are being used to finance a Limited Condition Acquisition, no Event of
Default under Section 6.01(e) shall have occurred and be continuing or would
exist after giving effect to such Incremental Term Loan A Commitments or
Incremental Term Loan B Commitments at the time of the making of such
Incremental Advances) and (iii) after giving effect to such Incremental
Commitments and at the time of the making of such Incremental Advances, the
conditions of Section 3.03(b)(i) shall be satisfied (it being understood that
all references to “such date” or similar language in such Section 3.03(b)(i)
shall be deemed to refer to the effective date of such Incremental Commitments
or the date of such Incremental Advances, as applicable); provided that, subject
to Section 1.03(h), if the proceeds of any Incremental Term Loan A Facility or
Incremental Term Loan B Facility are being used to finance a Limited Condition
Acquisition, (x) the reference in Section 3.03(b)(i) to the accuracy of the
representations and warranties shall refer to the accuracy of the
representations and warranties that constitute Specified Representations and the
representations and warranties in the relevant acquisition agreement the breach
of which would permit the buyer to terminate its obligations thereunder or
decline to consummate such







--------------------------------------------------------------------------------





Limited Condition Acquisition and (y) the reference to “material adverse effect”
in the Specified Representations shall be understood for this purpose to refer
to “Material Adverse Effect” or similar definition as defined in the relevant
acquisition agreement governing such Limited Condition Acquisition. For the
avoidance of doubt, Incremental Commitments and Incremental Advances established
pursuant to this Section 2.20 may only be secured by Liens on Collateral on
which a Lien has also been granted securing the other Obligations on a pari
passu basis.
(e)    Each of the parties hereto hereby agrees that the applicable Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Advances, when originally made, are included in each Borrowing of
outstanding Advances under the Revolving Facility on a pro rata basis.
(f)    Notwithstanding the terms of Section 9.01, any Incremental Revolving
Assumption Agreement, Incremental Term Loan A Facility Amendment or Incremental
Term Loan B Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the applicable Agent and
the Company, to implement the provisions of this Section 2.20, a copy of which
shall be made available to each Lender.
ARTICLE III
CONDITIONS OF LENDING
Section 3.01    Condition Precedent to Closing Date
. The obligations of the Lenders to make the Tranche A1 Advances and the Initial
Tranche A2 Funding hereunder and the availability of the Revolving Facility on
the Closing Date shall become effective on the first date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.01:
(a)    The Pro Rata Administrative Agent (or its counsel) shall have received
the following:
(i)    From each party hereto and thereto either (a) a counterpart of this
Agreement and each other Loan Document signed on behalf of such party or (b)
written evidence satisfactory to the Pro Rata Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Agreement) that such party has signed a counterpart of this Agreement and
each other Loan Document to which it is a party;
(ii)    Copies of (a) the resolutions of the Board of Directors or similar
governing body of each of the Company and each Guarantor, approving this
Agreement, and (b) all documents evidencing other necessary corporate or limited
liability company action, as the case may be, and governmental approvals, if
any, with respect to this Agreement, in each case certified as of the Closing
Date by the Secretary or an Assistant Secretary or other authorized officer of
the Company or such Guarantor, as applicable;







--------------------------------------------------------------------------------





(iii)    A certificate of the Secretary or an Assistant Secretary or other
authorized officer of each of the Company and each Guarantor, dated the Closing
Date, certifying the names and true signatures of the officers of the Company
and such Guarantor, as the case may be, authorized to sign this Agreement and
the other documents to be delivered by the Company or such Guarantor hereunder;
(iv)    A certificate of the Secretary or an Assistant Secretary or other
authorized officer of each of the Company and each Guarantor, dated the Closing
Date, attaching and certifying the correctness and completeness of the copies of
Company’s and such Guarantor’s Certificate of Incorporation and Bylaws or
Certificate of Formation and Limited Liability Company Agreement, together, in
each case, with a good standing certificate from the state of its organization,
each to be dated a recent date prior to the Closing Date;
(v)    Legal opinions of (i) Davis Polk & Wardwell LLP, New York counsel to the
Loan Parties, dated the Closing Date, substantially in the form of Exhibit C-1
hereto and (ii) Woodburn and Wedge, special Nevada counsel to the Loan Parties,
dated the Closing Date, substantially in the form of Exhibit C-2 hereto;
(vi)    A certificate of an authorized officer of the Company, dated the Closing
Date, stating that (a) the Specified Representations are true and correct in all
material respects (except those Specified Representations that are qualified by
materiality, which shall be true and correct), (b) the Company is in compliance
with its obligations under Section 2.15(c), (c) the Spin Transaction shall be
consummated substantially concurrently with the closing of the Pro Rata
Facilities and (d) the Revolving Facility shall not be drawn on such date in an
amount exceeding $200,000,000 after giving effect to the Spin Transaction;
(vii)    A Notice of Borrowing in accordance with Section 2.02;
(viii)    (a) Audited consolidated balance sheets and related consolidated
statements of income, shareholders’ equity and cash flows of the Company for the
three most recently completed fiscal years of the Company ended at least 90 days
prior to the Closing Date, (b) unaudited consolidated balance sheets and related
consolidated statements of income, shareholders’ equity and cash flows of the
Company for each subsequent fiscal quarter (other than the fourth fiscal quarter
of the Company’s fiscal year) ended at least 60 days prior to the Closing Date;
provided that the requirements of clauses (a) and (b) shall be deemed satisfied
by the filing by the Company of its applicable Form 10-K and Form 10-Q or Form
10 or S-1, as the case may be, containing such financial statements within the
time periods specified in such clauses and (c) (x) a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company (1) as of, and for the twelve-month period ending on, April 3, 2015 and
(2) as of, and for the fiscal quarter (and the corresponding portion of the
fiscal year) ended at least 60 days prior to the Closing Date, in each case
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such income statements) and (y) a detailed
business plan or projections of the Company and its Subsidiaries for the period
from the Closing Date through the fiscal year of the Company ended on or about
March 31, 2020, in form and substance reasonably satisfactory to the Arrangers;
and







--------------------------------------------------------------------------------





(ix)    No later than five Business Days in advance of the Closing Date, all
documentation and other information reasonably requested with respect to the
Company and any Guarantor in writing by any Lender at least ten Business Days in
advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
(b)    The Collateral and Guarantee Requirement shall have been satisfied with
respect to each Loan Party and the Agents shall have received a completed
Perfection Certificate dated the Closing Date and executed by an authorized
officer of the Company, together with all attachments contemplated thereby;
provided, however, that the delivery of any document(s) or instrument(s)
necessary to satisfy the Collateral and Guarantee Requirement (except (A) for
the execution and delivery of the Collateral Documents (other than any Mortgage)
and (B) to the extent that a Lien on Collateral may be perfected by (x) the
filing of a financing statement under the UCC or (y) the delivery of
certificates evidencing Equity Interests in any Subsidiary of the Company owned
by any Loan Party that constitutes Collateral and constitutes a “certificated
security” within the meaning of Section 8-102(a)(4) of the UCC) will not
constitute conditions precedent to the Advances on the Closing Date after the
Company’s use of commercially reasonable efforts to provide such items on or
prior to the Closing Date; provided that (1) certificates required to be
delivered pursuant to clause (y) above may, with the consent of the Pro Rata
Administrative Agent, be delivered in such period after the Closing Date as the
Pro Rata Administrative Agent may agree and (2) the Company shall deliver, or
cause to be delivered, such documents and instruments, or take or cause to be
taken such other actions, as may be required to perfect such security interests
within thirty (30) days or, with respect to any Mortgaged Property and the items
required by clause (e) of the definition of Collateral and Guarantee Requirement
relating thereto, ninety (90) days after the Closing Date (subject, in each
case, to extensions approved by the Pro Rata Administrative Agent in its
reasonable discretion).
(c)    The Agents shall have received all fees and other amounts previously
agreed in writing by the Arrangers and the Company to be due and payable on or
prior to the Closing Date, including, to the extent invoiced at least two
Business Days prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company under any Loan
Document.
The Pro Rata Administrative Agent shall notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
Section 3.02    Conditions Precedent to Merger Date
. The obligations of the Lenders to make the Subsequent Tranche A2 Funding
hereunder and the loans under the Term Loan B Facility, in each case on the
Merger Date, shall become effective on the first date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.01):
(a)    The Agents (or their counsel) shall have received the following:







--------------------------------------------------------------------------------





(i)    A certificate of an authorized officer of the Company, dated the Merger
Date, stating that (a) the Specified Representations are true and correct in all
material respects (except those Specified Representations that are qualified by
materiality, which shall be true and correct), (b) the Company is in compliance
with its obligations under Section 2.15(c) and (c) the representations made by
the Seller with respect to the Acquired Business in the Acquisition Agreement
that are material to the interests of the Lenders, but only to the extent that
the Company has (or a Subsidiary of the Company has) the right to terminate its
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, as a result of a breach of
such representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) are true and correct in all material respects (except those
Acquisition Agreement Representations that are qualified by materiality, which
shall be true and correct);
(ii)    A certificate of an authorized officer of the Company, dated the Merger
Date, stating that the Acquisition shall be consummated substantially
concurrently with the Subsequent Tranche A2 Funding and the funding of the Term
Loan B Facility in accordance with the terms and conditions of the Acquisition
Agreement without waiver or amendment thereto agreed to by the Company that in
each case are materially adverse to the Lenders and the Arrangers (in their
capacity as such) without the consent of the Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed), it being understood that none of
the following are materially adverse to the Lenders: (A) a reduction of less
than 10% in the consideration payable under the Acquisition Agreement and (B) an
increase in such purchase price amount funded solely by proceeds of equity or
cash on the balance sheet;
(iii)    (a) audited consolidated balance sheets and related consolidated
statements of income, shareholders’ equity and cash flows of the Acquired
Business for the three most recently completed fiscal years of the Acquired
Business ended at least 90 days prior to the Merger Date and (b) unaudited
consolidated balance sheets and related consolidated statements of income,
shareholders’ equity and cash flows of the Acquired Business for each subsequent
fiscal quarter (other than the fourth fiscal quarter of the Acquired Business’
fiscal year) ended at least 45 days prior to the Merger Date; provided that the
requirements of clauses (a) and (b) shall be deemed satisfied by the filing by
the Acquired Business of its applicable Form 10-K and Form 10-Q or Form 10 or
S-1, as the case may be, containing such financial statements within the time
periods specified in such clauses;
(iv)    a certificate from an authorized financial officer of the Company in the
form of Exhibit H certifying as to the solvency of the Company and its
Subsidiaries on a consolidated basis after giving effect to the Transactions;
and
(v)    A Notice of Borrowing in accordance with Section 2.02.
(b)    The Refinancing shall be consummated substantially concurrently with the
initial funding of the Subsequent Tranche A2 Funding and the Term Loan B
Facility and all related guaranties and security interests shall be terminated
and released to the reasonable satisfaction of the Agents.







--------------------------------------------------------------------------------





(c)     Between June 30, 2015 and the Merger Date, no SRA Material Adverse
Effect shall have occurred.
(d)    The Collateral and Guarantee Requirement shall have been satisfied with
respect to the Acquired Business; provided, however, that the delivery of any
document(s) or instrument(s) necessary to satisfy the Collateral and Guarantee
Requirement (except (A) for the execution and delivery of the Collateral
Documents (other than any Mortgage) and (B) to the extent that a Lien on
Collateral may be perfected by (x) the filing of a financing statement under the
UCC or (y) the delivery of certificates evidencing Equity Interests in any
Subsidiary of the Company owned by any Loan Party that constitutes Collateral
and constitutes a “certificated security” within the meaning of Section
8-102(a)(4) of the UCC) will not constitute conditions precedent to the Advances
on the Merger Date after the Company’s use of commercially reasonable efforts to
provide such items on or prior to the Merger Date; provided that
(1) certificates required to be delivered pursuant to clause (y) above may, with
the consent of the Pro Rata Administrative Agent, be delivered within such
period after the Merger Date as the Pro Rata Administrative Agent may agree and
(2) the Company shall deliver, or cause to be delivered, such documents and
instruments, or take or cause to be taken such other actions, as may be required
to perfect such security interests within thirty (30) days or, with respect to
any Mortgaged Property and the items required by clause (e) of the definition of
Collateral and Guarantee Requirement relating thereto, ninety (90) days after
the Merger Date (subject, in each case, to extensions approved by the Pro Rata
Administrative Agent in its reasonable discretion).
(e)    The Agents shall have received all fees and other amounts previously
agreed in writing by the Arrangers and the Company to be due and payable on or
prior to the Merger Date, including, to the extent invoiced at least two
Business Days prior to the Merger Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company under any Loan
Document.
The Agents shall notify the Company and the Lenders of the Merger Date, and such
notice shall be conclusive and binding.
Section 3.03    Conditions Precedent to Each Borrowing
. The obligation of each Revolving Lender and Swing Line Bank to make an Advance
on the occasion of any Borrowing (other than, with respect to Section 3.03(b),
on the Closing Date and the Merger Date) is subject to the following conditions
precedent:
(a)    The Pro Rata Administrative Agent shall have received a Notice of
Borrowing with respect thereto in accordance with Section 2.02; and
(b)    On the date of such Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing and the acceptance by
the Company of the proceeds of such Borrowing shall constitute a representation
and warranty by the Company that on the date of such Borrowing such statements
are true):







--------------------------------------------------------------------------------





(i)    The representations and warranties of the Company contained in Article IV
are correct in all material respects (except those representations and
warranties qualified by materiality, which shall be true and correct) on and as
of the date of such Borrowing, before and immediately after giving effect to
such Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates only to an earlier date, in which case they were true
and correct in all material respects (except those representations qualified by
materiality, which were true and correct) as of such earlier date; and
(ii)    No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Potential Event of Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Company and the Guarantors
. Each of the Company and each Guarantor represent and warrant on the date of
each extension of credit hereunder as follows:
(a)    Due Organization, etc. (i) Each of the Company and each Guarantor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. (ii) Each of the Company and, to the extent
applicable, each Guarantor is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
material adverse effect on the business, financial condition or operations of
the Company and the Subsidiaries, taken as a whole. (iii) Each Restricted
Subsidiary that is a Significant Subsidiary of the Company is duly organized and
validly existing under the laws of the jurisdiction of its incorporation or
formation. (iv) Each Restricted Subsidiary is duly qualified to do business in
all other jurisdictions which require such qualification, except to the extent
that failure to so qualify would not have a material adverse effect on the
business, financial condition or operations of the Company and the Restricted
Subsidiaries, taken as a whole.
(b)    Due Authorization, etc. The execution, delivery and performance by the
Company and each Guarantor of this Agreement and the other Loan Documents are
within the Company’s and each Guarantor’s corporate or limited liability company
powers, as the case may be, have been duly authorized by all necessary corporate
or limited liability company action, as the case may be, and do not contravene
(i) the Company’s or any Guarantor’s certificate of incorporation or bylaws or
certificate of formation or limited liability company agreement or (ii) any law
or any material contractual restriction binding on or affecting the Company or
any Guarantor, as the case may be.







--------------------------------------------------------------------------------





(c)    Governmental Consent. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Company or
any Guarantor of this Agreement except for those which have been obtained prior
to the Closing Date and remain in full force and effect.
(d)    Validity. This Agreement is a valid and binding obligation of each Loan
Party, and each other Loan Document is a valid and binding agreement of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms, subject to the effect of applicable bankruptcy, insolvency,
arrangement, moratorium and other similar laws affecting creditors’ rights
generally, concepts of reasonableness and to the application of general
principles of equity.
(e)    Condition of the Company. The combined balance sheet of the Computer
Sciences GS Business of CSC as at April 3, 2015, and the related combined
statements of operations, comprehensive income, changes in parent equity and
cash flows for the fiscal year then ended, copies of which have been furnished
to each Lender, fairly present the combined financial condition of the Computer
Sciences GS Business of CSC as at such date and the combined results of the
operations and cash flows of the Computer Sciences GS Business of CSC for the
fiscal year ended on such date, all in accordance with GAAP consistently applied
and giving pro forma effect to the Spin Transaction as described in the Form 10.
There has been no material adverse change in the business, financial condition
or operations of the Company and the Subsidiaries, taken as a whole, since April
3, 2015.
(f)    Litigation. There is no pending or (to the knowledge of the Company)
threatened investigation, action or proceeding against the Company or any of its
Restricted Subsidiaries before any court, governmental agency or arbitrator
which (i) except as disclosed in the Exchange Act Reports filed prior to the
Closing Date, would, if adversely determined, reasonably be expected to have a
material adverse effect on the business, financial condition or operations of
the Company and the Subsidiaries, taken as a whole, or (ii) purports to affect
the legality, validity or enforceability of this Agreement.
(g)    Margin Regulations. No proceeds of any Advance will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any manner that violates or would
cause a violation of Regulation U or Regulation X.
(h)    Payment of Taxes. Except as disclosed in the Exchange Act Reports prior
to the Closing Date, the Company and each of its Restricted Subsidiaries that
are Significant Subsidiaries have filed or caused to be filed all Tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
Taxes shown thereon to be due, including interest and penalties, except (i) for
such Taxes as are being contested in good faith and by proper proceedings and
with respect to which appropriate reserves are being maintained by the Company
or any such Subsidiary, as the case may be and (ii) to the extent that the
failure to file such returns or pay such Taxes would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of the Company and the Subsidiaries, taken as a whole.







--------------------------------------------------------------------------------





(i)    Governmental Regulation. None of the Company or any Guarantor is required
to register as an investment company under the Investment Company Act of 1940,
as amended.
(j)    ERISA. Except as disclosed in the Exchange Act Reports filed prior to the
Closing Date:
(i)    no ERISA Event has occurred or is reasonably expected to occur (other
than for premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to the Company or its ERISA Affiliates of more
than $200,000,000 over the amount previously reflected for any such liabilities,
in accordance with GAAP, on the financial statements delivered pursuant to
Section 4.01(e);
(ii)    Schedule B (Actuarial Information) to the most recently completed annual
report (Form 5500 Series) for each Pension Plan, copies of which have been filed
with the IRS and furnished to the Agents, is complete and, to the best knowledge
of the Company, accurate, and since the date of such Schedule B there has been
no change in the funding status of any such Pension Plan except any change that
would not reasonably be expected to have a material adverse effect on the
business, financial condition or operations of the Company and the Subsidiaries,
taken as a whole;
(iii)    as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to the Company
or any of its ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan, when aggregated with such potential liability for a complete withdrawal
for all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed $200,000,000;
(iv)    the Company and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of the Company and the Subsidiaries, taken as a whole;
(v)    each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a determination letter from the IRS that the
Employee Benefit Plan is so qualified (or a timely application for such a
determination letter is pending), and to the best of the Company’s knowledge,
the Employee Benefit Plan has not been operated in any way that would result in
the Employee Benefit Plan no longer being so qualified except as would not
reasonably be expected to have a material adverse effect on the business,
financial condition or operations of the Company and the Subsidiaries, taken as
a whole; and
(vi)    neither the Company nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent, in
reorganization or has been terminated or has been determined to be in
“endangered” or “critical” status,







--------------------------------------------------------------------------------





within the meaning of Title IV of ERISA, and, to the best knowledge of the
Company, no Multiemployer Plan is reasonably expected to be insolvent, in
reorganization or to be terminated or to be determined to be in “endangered” or
“critical” status within the meaning of Title IV of ERISA, in each case,
resulting in a liability to the Company or its ERISA Affiliates of more than
$200,000,000.
(k)    Disclosure. The documents, certificates and written materials furnished
to the Agents or any Lender by or on behalf of the Company and/or the Guarantors
for use in connection with the transactions contemplated in this Agreement,
taken as a whole with other documents, certificates and written materials
furnished contemporaneously therewith, do not contain any untrue statement of
fact or omit to state a material fact (known to the Company or the Guarantors,
as the case may be, in the case of any documents, certificates or written
statements not furnished by it) necessary in order to make the statements
contained therein not misleading in light of the circumstances under which the
same were made.
(l)    Insurance. The Company and its Restricted Subsidiaries (i) maintain
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as are usually insured by companies engaged
in similar businesses or (ii) maintain a plan or plans of self-insurance to such
extent and covering such risks as is usual for companies of comparable size
engaged in the same or similar business, which plans shall include, among other
things, adequate reserves for the risks that are self-insured.
(m)    Environmental Matters. (i) The Company and each of its Restricted
Subsidiaries is in compliance with all Environmental Laws except to the extent
any non-compliance would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole, and (ii) there has been no “release or
threatened release of a hazardous substance” (as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq.) or any other release, emission or discharge into the
environment of any hazardous or toxic substance, pollutant or other materials
from the Company’s or its Restricted Subsidiaries’ property other than as
permitted under applicable Environmental Law and other than those which would
not have a material adverse effect on the business, financial condition or
operations of the Company and the Restricted Subsidiaries, taken as a whole.
Other than disposals for which the Company has been indemnified in full, all
“hazardous waste” (as defined by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq. and the regulations thereunder, 40 CFR Part 261 (“RCRA”))
generated at the Company’s or any Restricted Subsidiaries’ properties have in
the past been and shall continue to be disposed of at sites which maintain valid
permits under RCRA and any applicable state or local Environmental Law, except
to the extent where the failure to so dispose would not reasonably be expected
have a material adverse effect on the business, financial condition or
operations of the Company and the Restricted Subsidiaries, taken as a whole.
(n)    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and to the knowledge







--------------------------------------------------------------------------------





of the Company its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Company, any Subsidiary or to the knowledge of the Company any
of the directors or officers of the Company, (b) to the knowledge of the Company
or such Subsidiary, any director or officer of any Subsidiary of the Company or
(c) to the knowledge of the Company, any employee or agent of the Company or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.
(o)    Collateral Matters. Except as otherwise contemplated hereby or under any
other Loan Documents and subject to limitations set forth in the Collateral and
Guarantee Requirement, once executed and delivered, the Collateral Agreement
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral (as defined
therein) and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the UCC) is delivered to the Collateral
Agent, together with instruments of transfer duly endorsed in blank, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral to the extent perfection can be obtained by such
delivery, prior and superior in right of any other Person and (ii) when
financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral (as defined therein) to the extent
perfection can be obtained by filing UCC financing statements.
(p)    Solvency. The Company and its Subsidiaries, on a consolidated basis, both
immediately before and immediately after the consummation of the Transactions to
occur on each of the Closing Date and the Merger Date, will be Solvent.
(q)    Use of Proceeds. The Company will use the proceeds of the Advances only
in accordance with Section 2.15.
ARTICLE V
COVENANTS
Section 5.01    Affirmative Covenants of the Loan Parties
. Each of the Company and, with respect to Section 5.01(a), Section 5.01(c),
Section 5.01(d), Section 5.01(e), Section 5.01(f), Section 5.01(h), Section
5.01(i), Section 5.01(j), Section 5.01(k), and Section 5.01(n) to the extent
such Section relates to such Guarantor, each Guarantor covenants and agrees that
each of the Company and each Guarantor will, unless and until all of the
Advances shall have been paid in full and all of the Commitments of the Lenders
shall have terminated, unless Majority Lenders shall otherwise consent in
writing:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
except to the extent







--------------------------------------------------------------------------------





any non-compliance would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Restricted Subsidiaries, taken as a whole, such compliance to include, without
limitation, (x) complying with all Environmental Laws and (y) paying before the
same become delinquent all Taxes imposed upon it or upon its property except to
the extent contested in good faith and by proper proceedings and with respect to
which appropriate reserves are being maintained.
(b)    Reporting Requirements. Furnish to the Agents (for distribution to each
Lender):
(i)    as soon as available and in any event within 60 days of the end of each
of the first three fiscal quarters of each fiscal year of the Company, a copy of
the quarterly report (x) for such quarter for the Company, containing a
consolidated balance sheet and consolidated statements of income and (y) for the
period consisting of the fiscal year then elapsed, for the Company, containing
consolidated statements of stockholders’ equity and cash flows;
(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a copy of the consolidated annual audit report
for such year for the Company, containing financial statements (including a
consolidated balance sheet, consolidated statements of income, retained earnings
and cash flows of the Company) for such year, accompanied by an opinion of
Deloitte & Touche or other nationally recognized independent public accountants.
The opinion shall be unqualified (as to going concern, scope of audit and
disagreements over the accounting or other treatment of offsets) and shall state
that such consolidated financial statements present fairly the consolidated
financial position of the Company as at the dates indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
applied, on a basis consistent with prior years (except as stated therein and
except that no comparison to prior years shall be required for the financial
statements at, and for the period ending, on or about March 31, 2016) and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
(iii)    together with each delivery of the report of the Company pursuant to
clause (i) or clause (ii) above, a compliance certificate for the quarter or
year, as applicable, executed by an authorized financial officer of the Company
(A) stating, in the case of the financial statements delivered under
Section 5.01(b)(i) for such quarter, that such financial statements fairly
present the financial condition of the Company and its Subsidiaries as at the
dates indicated and the results of operations of the Company and its
Subsidiaries and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise stated
therein), subject to the absence of footnotes and changes resulting from audit
and normal year-end adjustment, (B) stating that such authorized financial
officer has reviewed the terms of this Agreement and has made, or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and financial condition of the Company and its Subsidiaries during
the accounting period covered







--------------------------------------------------------------------------------





by such financial statements and that such authorized financial officer does not
have knowledge of the existence, as at the date of the compliance certificate,
of any condition or event that constitutes an Event of Default or a Potential
Event of Default or, if any such condition or event exists, specifying the
nature thereof and what action the Company has taken, is taking and proposes to
take with respect thereto, (C) demonstrating in reasonable detail compliance at
the end of such accounting periods with the restrictions contained in
Section 5.02(m) and (D) if there are any Unrestricted Subsidiaries, setting
forth financial information in detail reasonably satisfactory to the Agents for
the applicable period for such Unrestricted Subsidiaries;
(iv)    promptly, and in any event within five days, after any authorized
financial officer of the Company becomes aware of the occurrence of a Potential
Event of Default or Event of Default continuing on the date of such statement, a
statement of an authorized financial officer of the Company setting forth
details of such Potential Event of Default or Event of Default and the action
which the Company has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports that the Company or any of its
Restricted Subsidiaries sends to its stockholders generally, and copies of all
regular, periodic and special reports, and all registration statements, that the
Company or any of its Restricted Subsidiaries files with the SEC or any
governmental authority that may be substituted therefor, or with any national
securities exchange;
(vi)    promptly after the commencement thereof, notice of all material actions,
suits and proceedings before any court or government department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Company or any of its Restricted Subsidiaries, of the type described in
Section 4.01(f);
(vii)    promptly after the occurrence thereof, notice of (A) any event which
makes any of the representations contained in Section 4.01(m) inaccurate or
(B) the receipt by the Company of any notice, order, directive or other
communication from a governmental authority alleging violations of or
noncompliance with any Environmental Law which would reasonably be expected to
have a material adverse effect on the business, financial condition or
operations of the Company and the Restricted Subsidiaries, taken as a whole;
(viii)    promptly after any change in any Rating, a notice of such change,
which notice shall specify the new Rating, the date on which such change was
publicly announced by S&P or Moody’s, as the case may be, and such other
information with respect to such change as any Lender through the Agents may
reasonably request; and
(ix)    such other information respecting the business, financial condition or
operations of the Company and the Subsidiaries as any Lender through the Agents
may from time to time reasonably request.







--------------------------------------------------------------------------------





In lieu of furnishing to the Agents paper copies of the documents required to be
delivered pursuant to Sections 5.01(b)(i), (ii), (v), (vi), (viii) and (ix), to
the extent such documents are filed with the SEC or, in the case of clause
(viii), posted on the Company’s Internet website, the Company shall notify the
Agents when such documents are so filed or so posted and may make such documents
available to the Agents and Lenders at its Internet website located at
http://www.csra.com and through the SEC’s EDGAR system. Notwithstanding the
foregoing, the Company shall deliver paper copies of such documents to any
Lender that requests the Company to deliver such paper copies.
(c)    Corporate Existence, Etc. Maintain, and cause each of its Restricted
Subsidiaries that are Significant Subsidiaries to maintain, at all times, its
fundamental business and preserve and keep in full force and effect its
corporate existence and all material rights, franchises and licenses necessary
or desirable in the normal conduct of its business, in each case as applicable,
except as permitted under Section 5.02(b) and except if, in the reasonable
business judgment of the Company, it is in the business interest of the Company
or such Restricted Subsidiary not to preserve and maintain such legal existence
(except with respect to the Company), rights (charter and statutory), franchises
and licenses, and such failure to preserve the same would not reasonably be
expected to have a material adverse effect on the business, financial condition
or operations of the Company and the Restricted Subsidiaries, taken as a whole.
(d)    Maintenance of Insurance. Maintain, and cause each of its Restricted
Subsidiaries that are Significant Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as are usually insured by companies engaged in similar
businesses. Notwithstanding the foregoing, the Company and such Restricted
Subsidiaries may maintain a plan or plans of self-insurance to such extent and
covering such risks as is usual for companies of comparable size engaged in the
same or similar business, which plans shall include, among other things,
adequate reserves for the risks that are self-insured. On request the Company
will advise the Agents and the Lenders concerning any such plan or plans for
self-insurance.
(e)    Visitation Rights. At any reasonable time and from time to time during
normal business hours and with reasonable prior notice, permit the Agents or any
of the Lenders or any agents or representatives thereof (at their sole cost and
expense), to visit the properties of, the Company and any of its Restricted
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and any of its Restricted Subsidiaries with any of their officers, employees, or
if an Event of Default is continuing, with their independent certified public
accountants.
(f)    Keeping of Books. Keep, and will cause each of its Restricted
Subsidiaries that are Significant Subsidiaries to keep, in all material
respects, proper books of record and account in accordance with GAAP.
(g)    Additional Guarantors. Notify the Agents at the time that any Person
becomes a Significant Domestic Subsidiary, and promptly thereafter (and in any
event within 30 days (or such longer period as the Agents may reasonably agree)
after (i) in the case of any Subsidiary that is acquired by the Company or any
Restricted Subsidiary after the Closing Date and is a Significant Domestic
Subsidiary on the date of such acquisition, the date such Subsidiary is
acquired, (ii) in







--------------------------------------------------------------------------------





the case of any Subsidiary of the Company or any Restricted Subsidiary that
becomes a Significant Domestic Subsidiary as a result of a material transfer of
assets to such Subsidiary, the date of such transfer and (iii) in the case of
any Subsidiary of the Company or any Restricted Subsidiary that becomes a
Significant Domestic Subsidiary (other than as described in clause (ii)), the
date on which financial statements have been delivered pursuant to
Section 5.01(b)(i) or 5.01(b)(ii) indicating that such Subsidiary is a
Significant Domestic Subsidiary), cause such Person to (a) become a Guarantor by
executing and delivering to the Agents a Guarantor Joinder Agreement and (b)
deliver to the Agents documents of the types referred to in clauses (a)(ii),
(a)(iii), (a)(iv) and (a)(v) of Section 3.01, all in form, content and scope
reasonably satisfactory to the Agents; provided that no legal opinions shall be
required with respect to Star Second Merger Sub LLC or Sterling Parent LLC.
(h)    Further Assurances. ExecuteUnless and until a Lien Release Event has
occurred (and a subsequent Ratings Trigger Event has not yet occurred), execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents) that are required under the Collateral Documents or this Agreement to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times (subject to the last paragraph of the Collateral and Guarantee Requirement
definition), including (i) to the fullest extent permitted by applicable law,
subject any Loan Party’s properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Collateral Document. The
Company shall provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.
(i)     Information Regarding Collateral. Unless and until a Lien Release Event
has occurred (and a subsequent Ratings Trigger Event has not yet occurred):
(i)     Information Regarding Collateral. (i) Furnish to the Collateral Agent
promptly (and in any event within fifteen (15) Business Days thereof (or such
greater time as the Collateral Agent may agree)) written notice of any change in
(A) the legal name of the Company or any Guarantor, as set forth in its
Organizational Documents, (B) the jurisdiction of organization or the form of
organization of the Company or any Guarantor (including as a result of any
merger or consolidation), (C) the location of the chief executive office of the
Company or any Guarantor or (D) the organizational identification number, if
any, and the Federal Taxpayer Identification Number of the Company or such
Guarantor, in each case, only with respect to any Guarantor organized under the
laws of a jurisdiction that requires such information to be set forth on the
face of a UCC financing statement, of such Guarantor. The Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are







--------------------------------------------------------------------------------





required in order for the Collateral Agent to continue to have a valid, legal
and perfected security interest in all the Collateral affected thereby.
(ii)    If (A) any material assets are acquired by the Company or any Guarantor
after the Closing Date (other than (x) assets constituting Collateral under the
Collateral Documents that become subject to the Lien of the Collateral Documents
upon the acquisition thereof or (y) Excluded Assets), (B) any Guarantor has
executed a Guarantor Joinder Agreement as required by Section 5.01(g) or (C) any
Mortgaged Property is acquired by the Company or any Guarantor after the Closing
Date, the Company will promptly notify the Collateral Agent thereof and will
cause such assets (including the assets of such new Guarantor) to be subjected
to a Lien securing the Secured Obligations and will take such actions as shall
be necessary or reasonably requested by any Agent to satisfy the Collateral and
Guarantee Requirement, including, without limitation, to grant and perfect such
Lien, all at the expense of the Company and, in the case of clauses (A) and (B),
all to the extent required by the Collateral Documents.
(iii)    Following the first date after a Lien Release Event on which a Ratings
Trigger Event has occurred, the Company will promptly, and in any event within
30 days (or, in the case of any Mortgaged Property, 90 days) or such longer
period as the Agents may reasonably agree, (i) execute and deliver, and cause
each Guarantor to execute and deliver, to the Agents security documents, in form
and substance substantially similar to the Collateral Documents in effect
immediately prior to the most recent Lien Release Event, to the extent
applicable, pursuant to which the Company and each Guarantor shall grant to the
Collateral Agent, for the benefit of the holders of the Secured Obligations, a
security interest in all property (and types of property) of such Person that
constituted Collateral under the Collateral Documents as in effect immediately
prior to such Lien Release Event and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions shall be necessary or reasonably
requested by any Agent to grant and perfect such Liens, including actions taken
in connection with the Liens granted on the Closing Date or actions of the type
described in Sections 5.01(g), 5.01(i) and 5.01(h), all at the expense of the
Company.
(j)    Certain Post-Closing Collateral Obligations. Deliver each of the items
set forth in subsection (e) of the definition of Collateral and Guarantee
Requirement within ninety (90) days (or such longer period as the Pro Rata
Administrative Agent may agree) of (i) the Closing Date with respect to each
Mortgaged Property of the Company and its Restricted Subsidiaries and (ii) the
Merger Date with respect to each Mortgaged Property of the Acquired Business, in
each case subject to the last paragraph of the Collateral and Guarantee
Requirement definition.
(k)    Maintenance of Properties. Keep and maintain, and cause each Restricted
Subsidiary to keep and maintain, all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
material adverse effect on the business, financial condition or operations of
the Company and the Subsidiaries, taken as a whole.
(l)    Maintenance of Ratings. Use commercially reasonable efforts to maintain
continuously in effect a public corporate rating from S&P and a public corporate
family rating from







--------------------------------------------------------------------------------





Moody’s, in each case in respect of the Company, and a public rating of the Term
Loan B Facility by each of S&P and Moody’s, it being understood that there is no
obligation to maintain any particular rating at any time.
(m)    Designation of Restricted Subsidiaries. The Company may at any time
designate (or redesignate) any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Potential Event of
Default shall have occurred and be continuing and (ii) immediately after giving
effect to such designation, the Company shall be in compliance on a pro forma
basis with the financial covenants set forth in ýSection 5.02(m), and, as a
condition precedent to the effectiveness of any such designation, the Company
shall deliver to the Agents a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such financial covenants. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute (A) an Investment by the Company therein at the date of
designation in an amount equal to the fair market value of the Company’s or its
Restricted Subsidiaries’ (as applicable) Investments therein and (B) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the making, incurrence or granting,
as applicable, at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable.
(n)    Payment of Obligations. Pay or discharge, and cause each of its
Restricted Subsidiaries to timely pay, discharge or otherwise satisfy, as the
same shall become due and payable, all of its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (1) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (2) the failure to pay
or discharge the same would not reasonably be expected, individually or in the
aggregate, to have a material adverse effect on the business, financial
condition or operations of the Company and the Restricted Subsidiaries, taken as
a whole.
Section 5.02    Negative Covenants of the Loan Parties
. Each of the Loan Parties covenants and agrees that, unless and until all of
the Advances shall have been paid in full and the Commitments of all of the
Lenders shall have terminated, unless Majority Lenders shall otherwise consent
in writing:
(a)    Liens, Etc. The Company will not create or suffer to exist, or permit any
of its Restricted Subsidiaries to create or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
provided, however that the foregoing restriction shall not apply to the
following Liens which are permitted:
(i)    Liens pursuant to any Loan Document;
(ii)    Customary Permitted Liens;







--------------------------------------------------------------------------------





(iii)    Liens in favor of the United States to secure amounts paid to the
Company or any of its Restricted Subsidiaries as advance or progress payments
under government contracts entered into by it so long as such Liens cover only
(x) special bank accounts into which only such advance or progress payments are
deposited and (y) supplies covered by such government contracts and material and
other property acquired for or allocated to the performance of such government
contracts;
(iv)    attachment, judgment and other similar Liens arising in connection with
legal proceedings, provided that any such judgment does not constitute an Event
of Default;
(v)    Liens on accounts receivable and related assets resulting from the sale
of such accounts receivable;
(vi)    Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary or is merged into or amalgamated with or into or
consolidated with the Company or any Restricted Subsidiary (other than any such
Lien created in contemplation of such acquisition, merger or amalgamation);
(vii)    purchase money Liens upon or in any asset acquired or held by the
Company or any Restricted Subsidiary that is a Significant Subsidiary (including
any capital interest in any Person) to secure the purchase price of such asset
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition of or construction of improvements on or with respect to any such
asset (provided that the amount of Indebtedness secured by such Lien does not
exceed 100% of the purchase price of such asset and transaction costs relating
to such acquisition or the costs of such construction) and Liens existing on any
asset at the time of its acquisition (other than any such Lien created in
contemplation of such acquisition) and the interest of the lessor thereof in any
asset that is subject to a Capital Lease; provided that to the extent the Liens
permitted pursuant to this clause (vii) secure obligations that constitute
Indebtedness, the aggregate principal amount of such Indebtedness shall not
exceed the greater of (x) $150,000,000175,000,000 and (y) 3.0% of the
consolidated total assets of the Company determined in accordance with GAAP at
the time such Indebtedness is incurred;
(viii)    Liens on deposits securing obligations under cash pooling and notional
pooling arrangements;
(ix)    Liens, other than Liens described in clauses (i) through (viii) and in
clauses (x) through (xvii), to secure Indebtedness not in excess of the greater
of (x) $75,000,000 and (y) 2.0% of consolidated total assets of the Company,
determined in accordance with GAAP, at the time such Lien is incurred;
(x)    Liens resulting from any extension, renewal or replacement (or successive
extensions, renewals or replacements), in whole or in part, of any Indebtedness
secured by any Lien referred to in clauses (v) and (vi) so long as (x) the
aggregate principal amount of any such Indebtedness shall not increase as a
result of any such extension, renewal or replacement and (y) Liens resulting
from any such extension, renewal or replacement shall







--------------------------------------------------------------------------------





cover only such property which secured the Indebtedness that is being extended,
renewed or replaced;
(xi)    Liens securing Indebtedness owing to the Company or any of its
Restricted Subsidiaries;
(xii)    Liens on assets of Restricted Subsidiaries that are Foreign
Subsidiaries securing Indebtedness or other obligations of such Subsidiary
permitted by Section 5.02(b)(xv);
(xiii)    Liens existing, or provided for under binding contracts existing, on
the Closing Date, and that are, to the extent any such Lien exceeds,
individually, $10,000,000 set forth on Schedule 5.02(a);
(xiv)    Liens on the Collateral to secure Indebtedness permitted under Section
5.02(b)(xvi); provided that the representative of the holders of any such
Indebtedness becomes party to (x) if such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Secured Obligations, the Junior Lien Intercreditor Agreement (if any)
as a “Senior Representative” (or similar term, in each case, as defined in the
Junior Lien Intercreditor Agreement) and the First Lien Intercreditor Agreement
and (y) if such Indebtedness is secured by the Collateral on a junior priority
basis to the Liens securing the Secured Obligations, the Junior Lien
Intercreditor Agreement as a “Junior Lien Representative” (or similar term, in
each case, as defined in the Junior Lien Intercreditor Agreement);
(xv)    Liens securing Indebtedness permitted under Section 5.02(b)(xix);
(xvi)    Liens on Call or Defeasance Deposits securing Called or Defeased Debt;
and
(xvii)    Liens securing Indebtedness permitted by Section 5.02(b)(ii); provided
that no such Lien shall extend to any property or assets, other than property
and assets that were subject to the Liens securing such Original Debt and
improvements and accessions to such property.
(b)    Debt. The Company will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume, guarantee, suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness; provided, however
that the foregoing restriction shall not apply to the following Indebtedness
which is permitted:
(i)    Indebtedness incurred under this Agreement and the other Loan Documents;
(ii)    Refinancing Debt issued or incurred (including by means of the extension
or renewal of existing Indebtedness) to refinance, refund, extend, defease,
discharge, renew or replace Indebtedness incurred pursuant to Sections
5.02(b)(iii), 5.02(b)(v), 5.02(b)(vii) and 5.02(b)(xiv);







--------------------------------------------------------------------------------





(iii)    Indebtedness outstanding on the Closing Date and, to the extent any
such Indebtedness exceeds, individually, $10,000,000 set forth on Schedule
5.02(b);
(iv)    Indebtedness of the Company or any Restricted Subsidiary to the Company
or any Restricted Subsidiary;
(v)    purchase money Indebtedness of the Company or any Restricted Subsidiary
to finance the acquisition of any real or personal property, including Capital
Leases, and any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided, however, that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (v) shall not exceed the greater of (x)
$150,000,000175,000,000 and (y) 3.0% of the consolidated total assets of the
Company determined in accordance with GAAP at the time such Indebtedness is
incurred;
(vi)    Indebtedness arising from agreements of the Company or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price, earnouts, deferred purchase price or similar obligations with respect to
any Permitted Acquisition or other acquisition permitted under ýýSection 5.02(e)
or any Disposition permitted by ýýSection 5.02(f);
(vii)    Indebtedness of the Company or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition or other acquisition permitted
hereunder so long as such Indebtedness is not incurred in contemplation of such
Permitted Acquisition or other acquisition;
(viii)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations (including, in
each case, letters of credit or bank guarantees and similar instruments issued
to provide such bonds, guaranties and similar obligations), in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations incurred in the ordinary course of
business;
(ix)    Indebtedness consisting of (x) the financing of insurance premiums or
(y) take or pay obligations contained in supply arrangements, in each case
incurred in the ordinary course of business;
(x)    Indebtedness arising from a guarantee of any Indebtedness otherwise
permitted hereunder to the extent the Person providing such guarantee is not
prohibited from directly incurring such Indebtedness; provided that if the
Indebtedness being guaranteed is subordinated to the Secured Obligations, such
guarantee shall be subordinated to the guarantee of the Secured Obligations on
reasonably equivalent terms;
(xi)    other unsecured Indebtedness of the Company or any Guarantor so long as
after giving effect to such Indebtedness and the use of proceeds thereof, the
Consolidated Total Net Leverage Ratio (calculated on a pro forma basis) as of
the last day of the most







--------------------------------------------------------------------------------





recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(b) is not greater than 5.00:1.00;
(xii)     any other Indebtedness or contingent obligations set forth or
described in the Form 10 as being outstanding after giving effect to the Spin
Transaction;
(xiii)    Indebtedness in respect of netting services, overdraft protections
deposit and checking accounts, in each case incurred in the ordinary course of
business;
(xiv)    other Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $250,000,000 at any time outstanding or (y) 5.0% of consolidated
total assets of the Company determined in accordance with GAAP at the time of
the incurrence thereof;
(xv)    Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries
(x) incurred to provide consideration for, or to provide all or any portion of
the funds or credit support utilized to consummate, a Permitted Acquisition or
other acquisition permitted hereunder or (y) incurred in an aggregate principal
amount outstanding at any one time not to exceed $50,000,000 (measured at the
time of incurrence);
(xvi)    secured or unsecured Indebtedness for borrowed money of the Company or
any Guarantor that is secured; provided that, if secured, such Indebtedness may
not be incurred following a Lien Release Event and prior to any subsequent
Ratings Trigger Event and may be secured only on a pari passu or junior basis to
the Liens on the Collateral securing the Secured Obligations; provided, further,
that, at the time of any such incurrence of Indebtedness, after giving effect
thereto, the Consolidated Secured Net Leverage Ratio as of the last day of the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01(b) (calculated on a pro forma basis) is
not greater than 3.50:1.00;the Specified Consolidated Secured Net Leverage Ratio
(or, following a Lien Release Event, but prior to any subsequent Ratings Trigger
Event, the Consolidated Total Net Leverage Ratio as of such day is not greater
than the Specified Consolidated Total Net Leverage Ratio);
(xvii)    to the extent constituting Indebtedness, obligations arising under the
Acquisition Agreement;
(xviii)    Called or Defeased Debt;
(xix)    Indebtedness incurred by the Company or any Restricted Subsidiary in
respect of letters of credit, bank guarantees or similar instruments issued or
incurred in the ordinary course of business or consistent with industry practice
in an aggregate principal amount not to exceed $100,000,000 at any time;
(xx)    to the extent constituting Indebtedness, obligations under cash pooling
and notional pooling arrangements;







--------------------------------------------------------------------------------





(xxi)    Indebtedness in respect of Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes; and
(xxii)    all premiums (if any), interest, fees, expenses, charges and
additional or contingent interest on obligations described in clauses (i)
through (xxi) above.
(c)    Transactions with Affiliates. The Company will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate (other than, in the case of the Company, any
Restricted Subsidiary and, in the case of a Restricted Subsidiary, the Company
or any other Restricted Subsidiary) other than upon fair and reasonable terms
not materially less favorable to the Company and its Restricted Subsidiaries
taken as a whole than would be obtained in a comparable arm’s-length transaction
with a Person other than an Affiliate, except (i) agreements and transactions
with and payments to officers, directors and shareholders that are either (A)
entered into in the ordinary course of business and not prohibited by any of the
other provisions of this Agreement, or (B) entered into outside the ordinary
course of business, approved by the directors or equity holders of the Company,
and not prohibited by any of the other provisions of this Agreement or in
violation of any law, rule or regulation, (ii) any issuance of securities, or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment arrangements, stock options, stock ownership
plans, including restricted stock plans, stock grants, directed share programs
and other equity based plans and the granting and stockholder rights of
registration rights approved by the Company, (iii) the Company or any Restricted
Subsidiary may enter into any indemnification agreement or any similar
arrangement with directors, officers, consultants and employees of the Company
or any Restricted Subsidiary in the ordinary course of business and may pay fees
and indemnities to directors, officers, consultants and employees of the Company
or any Restricted Subsidiary in the ordinary course of business, (iv) (A) any
purchase by the Company of Equity Interests of the Company or any contribution
by the Company to the equity capital of the Company and (B) any acquisition of
Equity Interests of the Company and any contribution by any equity holder of the
Company to the equity capital of Company, (v) Restricted Payments permitted by
Section 5.02(d) and Investments permitted by Section 5.02(e), (vi) the
Transactions and (vii) the incurrence of intercompany Indebtedness permitted by
Section 5.02(b).
(d)    Restricted Payments. The Company will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment; provided, however that the foregoing
restriction shall not apply to the following Restricted Payments which are
permitted:
(i)    the Company or any of its Restricted Subsidiaries may declare and pay or
make Restricted Payments that are payable solely in additional Equity Interests
that are not Disqualified Equity Interests (or warrants, options or other rights
to acquire additional shares of its Equity Interests);
(ii)     any Restricted Subsidiary of the Company may declare and pay or make
Restricted Payments to the holders of its Equity Interests in accordance with
the provisions of its Organizational Documents;







--------------------------------------------------------------------------------





(iii)     the Company may effect the Transactions;
(iv)    the Company or any Restricted Subsidiary may pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of it or any direct or indirect parent thereof held by any future,
present or former employee, director, manager, officer or consultant (or any
affiliates, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Company (or any direct or indirect parent of the Company) or
any of its Restricted Subsidiaries pursuant to any employee, management,
director or manager equity plan, employee, management, director or manager stock
option plan or any other employee, management, director or manager benefit plan
or any agreement (including any stock subscription or shareholder agreement)
with any employee, director, manager, officer or consultant of the Company or
any Restricted Subsidiary; provided that such payments do not exceed $25,000,000
in any calendar year; provided, further that any unused portion of the preceding
basket for any calendar year may be carried forward to succeeding calendar
years, so long as the aggregate amount of all Restricted Payments made pursuant
to this subsection ý(d) in any calendar year (after giving effect to such carry
forward) shall not exceed $50,000,000;
(v)    so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing as of the date such Restricted Payment is declared,
the Company or any of its Restricted Subsidiaries may make additional Restricted
Payments, in cash or in kind, in an amount (or with a value) not to exceed the
Available Amount; provided that, at the time of any such Restricted Payment made
with a portion of the Available Amount set forth in clause ý(b) of the
definition thereof, after giving effect thereto, the Consolidated Secured Net
Leverage Ratio (or, following a Lien Release Event, but prior to any subsequent
Ratings Trigger Event, the Consolidated Total Net Leverage Ratio) as of the last
day of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 5.01(b) (calculated on a pro
forma basis) would not exceed 3.50:1.00;
(vi)    the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Company in exchange for, or out of the proceeds of the
substantially concurrent issuance or sale (other than to a Restricted Subsidiary
or to an employee stock ownership plan) of Equity Interests of the Company
(other than Disqualified Equity Interest) so long as the proceeds thereof are
excluded from the Available Amount;
(vii)    repurchases of Equity Interests deemed to occur (i) upon exercise of
stock options, stock appreciation rights or warrants if such Equity Interests
represent a portion of the exercise price of such options, stock appreciation
rights or warrants or (ii) for purposes of satisfying any required tax
withholding obligation upon the exercise or vesting of a grant or award that was
granted or awarded to an employee or director;
(viii)    the repurchase, redemption or other acquisition for value of Equity
Interests of the Company deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse







--------------------------------------------------------------------------------





share split, merger, consolidation, amalgamation or other business combination
of the Company or its Restricted Subsidiaries, in each case, permitted under
this Agreement;
(ix)    so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing as of the date such Restricted Payment is declared,
the Company or any of its Restricted Subsidiaries may make additional Restricted
Payments, in cash or in kind; provided that, at the time of any such Restricted
Payment, after giving effect thereto, the Consolidated Secured Net Leverage
Ratio (or, following a Lien Release Event, but prior to any subsequent Ratings
Trigger Event, the Consolidated Total Net Leverage Ratio) as of the last day of
the most recent fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(b)(i) or 5.01(b)(ii) (calculated on
a pro forma basis) would not exceed 2.50:1.00; and
(x)    the Company may pay ordinary cash dividends to holders of its Equity
Interests in an annual aggregate amount not to exceed $50,000,00075,000,000.
(e)    Investments. The Company will not, and will not permit any Restricted
Subsidiary to, directly or indirectly make any Investments; provided, however
that the foregoing restriction shall not apply to the following Investments
which are permitted:
(i)    Investments in cash and Cash Equivalents;
(ii)    Investments that constitute a Permitted Acquisition or that are acquired
in connection with a Permitted Acquisition;
(iii)    Investments made by the Company in any Restricted Subsidiary or made by
any Restricted Subsidiary in the Company or any other Restricted Subsidiary;
(iv)    any guarantee by the Company or any Restricted Subsidiary of
Indebtedness or other obligations of the Company or any Restricted Subsidiary
that is not prohibited by Section 5.02(b).
(v)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case incurred in the ordinary course of business;
(vi)    the Transactions;
(vii)    deposits, prepayments and other credits to suppliers, lessors and
landlords made in the ordinary course of business;
(viii)    advances by the Company or any Restricted Subsidiary to employees in
the ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;
(ix)    Investments made as a result of the receipt of noncash consideration
from a sale, transfer or other disposition of assets permitted under ýSection
5.02(f);







--------------------------------------------------------------------------------





(x)    Investments constituting deposits described in clause (c) of the
definition of “Customary Permitted Liens” and endorsements of instruments for
collection or deposit in the ordinary course of business;
(xi)    Investments from the Available Amount;
(xii)    other Investments in an aggregate amount not to exceed the greater of
(x) $750,000,000 and (y) 10.0% of consolidated total assets of the Company
determined in accordance with GAAP at the time of the incurrence thereof;
(xiii)    Investments made in connection with, or out of the proceeds of, an
issuance or sale (other than to a Restricted Subsidiary or to an employee stock
ownership plan) of Equity Interests of the Company (other than Disqualified
Equity Interest) so long as the proceeds thereof are excluded from the Available
Amount; and
(xiv)    the Company or any of its Restricted Subsidiaries may make additional
Investments; provided that, at the time of any such Investment, after giving
effect thereto, the Consolidated Secured Net Leverage Ratio (or, following a
Lien Release Event, but prior to any subsequent Ratings Trigger Event, the
Consolidated Total Net Leverage Ratio) as of the last day of the most recent
fiscal quarter of the Company for which financial statements have been delivered
pursuant to Section 5.01(b) (calculated on a pro forma basis) would not exceed
2.50:1.00.
(f)    Dispositions. The Company will not, and will not permit any of its
Restricted Subsidiaries to, make any Disposition, except Permitted Dispositions.
(g)    Negative Pledge, Burdensome Agreements. The Company will not, and will
not permit any of its Restricted Subsidiaries to, enter into or permit to exist
any Contractual Obligation (other than any Loan Document) that limits (a) the
ability of the Company or any Guarantor to create, incur, assume or suffer to
exist Liens on any property of the Company or any Guarantor for the benefit of
the Secured Parties to secure the Secured Obligations or (b) the ability of any
Restricted Subsidiary to (x) make Restricted Payments in respect of any Equity
Interests of such Restricted Subsidiary held by, or pay any Indebtedness owed
to, the Company or any other Restricted Subsidiary, (y) make loans or advances
to, or other Investments in, the Company or any other Restricted Subsidiary or
(z) transfer any of its properties to the Company or any other Restricted
Subsidiary, except, in the case of clauses (a) and (b), as applicable, for such
restrictions that exist under or by reason of (i) applicable law, (ii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (iii) any document existing on the Closing Date that (to the
extent not otherwise permitted by this ýSection 5.02(g)) is listed on Schedule
5.02(g) hereto, (iv) customary provisions restricting the assignment of any
licensing agreement entered into in the ordinary course of business,
(v) customary restrictions affecting only a Restricted Subsidiary that is an
Excluded Subsidiary of the Company under any agreement or instrument governing
any of the Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 5.02(b), (vi) any document relating to Indebtedness or any other
obligation secured by a consensual Lien permitted by a Section 5.02(a), insofar
as the provisions thereof limit grants of junior liens on the assets securing
such Indebtedness or obligation, (vii) any operating lease or capital lease,
insofar







--------------------------------------------------------------------------------





as the provisions thereof limit grants of a security interest in, or other
assignments of, the related leasehold interest or assets subject thereto to any
other Person, so long as such restrictions relate solely to the leasehold
interest and assets subject thereto, (viii) any document relating to
Indebtedness or other obligations permitted hereunder that are secured by the
Collateral on a pari passu or junior basis pursuant to Liens permitted
hereunder, or relating to Indebtedness permitted under Section 5.02(b)(xvi), in
each case to the extent that such document requires that a Lien be granted (on a
pari passu or junior basis, as applicable) to secure such Indebtedness or other
obligations on any property or assets on which a Lien is granted to secure the
Obligations, (ix) any encumbrances or restrictions imposed by any amendments or
refinancing of the agreements referred to in clauses (ii), (iii), (iv), (v),
(vi), (vii), (viii) and (x) that are otherwise permitted by the Loan Documents;
provided that such amendments or refinancings are no more restrictive, taken as
a whole, as determined in good faith by the Company, with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing,
and (x) any encumbrances or restrictions imposed by the Organizational Documents
of a Subsidiary that is not a Guarantor.
(h)    Restrictions on Fundamental Changes. The Company will not, and will not
permit any of its Restricted Subsidiaries to, merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole (whether now owned or hereafter
acquired), to any Person (other than the Company or any Restricted Subsidiary,
so long as (x), if required to do so pursuant to Section 5.01(g), such
Restricted Subsidiary becomes a Guarantor pursuant to Section 5.01(g)
simultaneously with such transaction, (y) such parties comply with Section
5.01(i) to the extent applicable and (z) with respect to any merger or
consolidation that involves a Loan Party, a Loan Party is the surviving entity),
or enter into any partnership, joint venture, syndicate, pool or other
combination, except that (a) a merger or consolidation shall be permitted to the
extent that (i) no Potential Event of Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) in the case of any
consolidation or merger involving a Guarantor, either (A) such Guarantor (or
another Guarantor) shall be the surviving entity or (B) simultaneously with such
consolidation or merger, the continuing or surviving Person shall become a
Guarantor and the Loan Parties shall comply with Section 5.01(g) and Section
5.01(i) in connection therewith and (iii) in the case of any consolidation or
merger involving the Company, either (A) the Company is the surviving entity or
(B) if the Person surviving or resulting from such consolidation or merger is
not the Company (such surviving corporation, the “Successor Company”), (1) the
Successor Company shall be an entity organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia, (2) the
Successor Company shall have assumed the obligations of the Company hereunder in
an agreement or instrument reasonably satisfactory in form and substance to the
Agents and the Successor Company shall have delivered, for the benefit of the
Lenders and the Agents, such other documents as may reasonably be requested,
including, without limitation, information in respect of “know your customer”
and similar requirements, an incumbency certificate and an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Majority Lenders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof, (3) each Guarantor, unless it is the
Successor Company, shall have confirmed that its guarantee shall apply to the
Successor Company’s obligations under the Loan Documents and (4) each Guarantor,
unless it is







--------------------------------------------------------------------------------





the Successor Company, shall have, by a supplement to the Collateral Agreement
and other applicable Collateral Documents, confirmed that its obligations
thereunder shall apply to its guarantee of the Successor Company’s obligations
under the Loan Documents; provided, further, that if the foregoing conditions
are satisfied, the Successor Company will succeed to, and be substituted for,
the Company under this Agreement and the other Loan Documents, and (b)
Dispositions permitted by Section 5.02(f) may be effected by mergers and
consolidations.
(i)    Change in Nature of Business. The Company will not, and will not permit
any of its Restricted Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Company
and the Restricted Subsidiaries on the Closing Date or any business(es) or any
other activities that are reasonably similar, ancillary, incidental,
complimentary or related to, or a reasonable extension, development or expansion
of, the business conducted or proposed to be conducted by the Company and the
Restricted Subsidiaries on the Closing Date.
(j)    Prepayments of Subordinated Debt. The Company will not, and will not
permit any of its Restricted Subsidiaries to, voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Subordinated Debt, except:
(i)    as long as no Event of Default then exists, regularly scheduled or
mandatory repayments, repurchases, redemptions or defeasances of Subordinated
Debt;
(ii)     Refinancing Debt of any such Subordinated Debt;
(iii)     as long as no Event of Default exists or would result therefrom,
prepayments, redemptions, purchases, defeasances or other payments of
Subordinated Debt in an aggregate principal amount not to exceed $50,000,000;
(iv)     the conversion (or exchange) of any Subordinated Debt to, or the
payment of any Subordinated Debt from the proceeds of the issuance of, Equity
Interests (other than Disqualified Equity Interests) so long as the proceeds
thereof are excluded from the Available Amount;
(v)    so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing or would result therefrom, additional prepayments,
redemptions, purchases, defeasances or other payments of Subordinated Debt not
to exceed the Available Amount; provided that at the time thereof and after
giving effect thereto, the Consolidated Secured Net Leverage Ratio (or,
following a Lien Release Event, but prior to any subsequent Ratings Trigger
Event, the Consolidated Total Net Leverage Ratio) as of the last day of the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(b)(i) or 5.01(b)(ii) (calculated on a pro
forma basis) would not exceed 3.50:1.00; and
(vi)    so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing or would result therefrom, other prepayments,
redemptions,







--------------------------------------------------------------------------------





purchases, defeasances or other payments of Subordinated Debt so long as, at the
time thereof and after giving effect thereto, the Consolidated Secured Net
Leverage Ratio (or, following a Lien Release Event, but prior to any subsequent
Ratings Trigger Event, the Consolidated Total Net Leverage Ratio) as of the last
day of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 5.01(b)(i) or 5.01(b)(ii)
(calculated on a pro forma basis) would not exceed 2.50:1.00.
(k)    Accounting Changes. The Company will not, and will not permit any of its
Restricted Subsidiaries to, make any change in its fiscal year; provided that
the Company shall be permitted to (i) make a single change in fiscal year during
the term of this Agreement and (ii) change its fiscal year to end at March 31
for each fiscal year and, in each such case the Company and the Agents will, and
are hereby authorized by the Lenders to, make any adjustments to this Agreement
that are necessary to reflect such change in fiscal year.
(l)    Modification of Certain Agreements. The Company will not, and will not
permit any of its Restricted Subsidiaries to, amend, modify or change in any
manner materially adverse to the interests of the Lenders, as determined in good
faith by the Company, (x) any term or condition or any Subordinated Debt having
an aggregate outstanding principal amount greater than $50,000,000 (other than
as a result of any Refinancing Debt in respect thereof) without the consent of
the Agents (which consent shall not be unreasonably withheld or delayed);
provided, however that no amendment, modification or change of any term or
condition of any Subordinated Debt that is otherwise expressly permitted by any
subordination provisions set forth in the applicable Subordinated Debt or any
other stand-alone subordination agreement in respect thereof and, in each case
connected to an Agent shall be deemed to be materially adverse to the interests
of the Lenders or (y) the Company’s or any Guarantor’s Organizational Documents.
(m)    Financial Covenants. Without the written consent of the Majority Facility
Lenders under the Pro Rata Facilities:
(i)    Minimum Interest Coverage Ratio. The Company will not permit at the end
of any quarterly financial reporting period the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the period of four consecutive fiscal quarters
ending on the last day of such quarterly financial reporting period, taken as a
single period, to be less than 3.00:1.00.
(ii)    Consolidated Total Debt to Consolidated EBITDA Ratio. The Company will
not permit at the end of any quarterly financial reporting period the
Consolidated Total Net Leverage Ratio to exceed (i) from the Closing Date to the
first full quarterly financial reporting period ending at least eighteen months
after the Closing Date, 4.00:1.00 and (ii) for any financial reporting period
thereafter, 3.50:1.00.A) at any time prior to a Lien Release Event or on and
after a Ratings Trigger Event subsequent thereto, 4.50:1.00 or (B) on or after a
Lien Release Event, but prior to a Ratings Trigger Event subsequent thereto, (1)
at any time prior to June 30, 2017, 4.00:1.00 and (2) at any time on or after
June 30, 2017, 3.75 (or, in the case of this clause (2), 4.00:1.00 during the
12-month period following the consummation of any Permitted Acquisition).







--------------------------------------------------------------------------------





(iii)    Consolidated Secured Debt to Consolidated EBITDA Ratio. The Company
will not permit at the end of any quarterly financial reporting period the
Consolidated Secured Net Leverage Ratio to exceed the Specified Consolidated
Secured Net Leverage Ratio.
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01    Events of Default
. If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    The Company or any Guarantor shall fail to pay any principal of any
Advance when the same becomes due and payable or the Company or any Guarantor
shall fail to pay any interest on any Advance or any fees or other amounts
payable hereunder within five days of the date due; or
(b)    Any representation or warranty made by the Company and/or any Guarantor
herein or in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed made; or
(c)    The Company or any Guarantor shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 2.15, Section 5.01(c) (with
respect to the existence of the Company) or Section 5.02; provided that a
Potential Event of Default or Event of Default that results from a failure of
the Company to comply with Section 5.02(m) shall not constitute a Potential
Event of Default or Event of Default for purposes of the Term Loan B Facility or
any other facility other than the Pro Rata Facilities unless and until the date
upon which the Majority Lenders under the Pro Rata Facilities have actually
terminated all Revolving Commitments, Tranche A1 Commitments and Tranche A2
Commitments and declared all Revolving Loan Advances, Tranche A1 Advances and
Tranche A2 Advances to be immediately due and payable in accordance with this
Agreement, or (ii) any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if the failure to perform or
observe such other term, covenant or agreement shall remain unremedied for 30
days after the earlier to occur of (i) written notice thereof having been given
to the Company by the applicable Agent at the request of any Lender or (ii)
actual knowledge thereof by the Company of such failure; or
(d)    (i) The Company or any of its Restricted Subsidiaries that are
Significant Subsidiaries shall fail to pay any principal of or premium or
interest on any of its Indebtedness or any payment obligations in respect of
guarantees of the Company or any such Significant Subsidiary of Indebtedness
owed to any Person other than the Company and the Restricted Subsidiaries which
is outstanding in a principal amount of at least $200,000,000 in the aggregate
(but excluding Indebtedness arising under this Agreement), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness or guarantee; or any other event shall occur or
condition shall exist under any







--------------------------------------------------------------------------------





agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment or by a required
prepayment of insurance proceeds or by a required prepayment as a result of
formulas based on asset sales or excess cash flow), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or (ii) there occurs under any Hedge Agreement an Early Termination Date (as
defined, or as such comparable term may be used and defined, in such Hedge
Agreement) resulting from (A) any event of default under such Hedge Agreement as
to which the Company or any Subsidiary is the “Defaulting Party” (as defined, or
as such comparable term may be used and defined, in such Hedge Agreement) or
(B) any “Termination Event” (as defined, or as such comparable term may be used
and defined, in such Hedge Agreement) under such Hedge Agreement as to which the
Company or any Subsidiary is an Affected Party (as defined, or as such
comparable term may be used and defined, in such Hedge Agreement) and, in either
event, the Hedge Termination Value owed by the Company or any Subsidiary as a
result thereof is at least $200,000,000; or
(e)    The Company or any of its Restricted Subsidiaries that are Significant
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company or any of its Restricted Subsidiaries that
are Significant Subsidiaries seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for a substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
of its Restricted Subsidiaries that are Significant Subsidiaries shall take any
corporate or partnership action to authorize any of the actions set forth above
in this subsection (e); or
(f)    Any judgment or order for the payment of money in excess of $200,000,000
shall be rendered against the Company or any of its Restricted Subsidiaries that
are Significant Subsidiaries and is not promptly paid by the Company or any of
its Restricted Subsidiaries that are Significant Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not be an Event of Default under this Section
6.01(f) if and to the extent that (i) the amount of such judgment or order is
covered by a valid and binding policy of insurance covering payment thereof,
(ii) such insurer shall be rated at least “A-” by A.M. Best Company and the
Company deems the claims recovery







--------------------------------------------------------------------------------





as “probable” in its financial statements and (iii) such insurer has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or
(g)    (i)    There occurs one or more ERISA Events which individually or in the
aggregate results in liability to the Company or any of its ERISA Affiliates in
excess of $200,000,000 over the amount previously reflected for any such
liabilities, in accordance with GAAP, on the financial statements delivered
pursuant to Section 4.01(e); or
(ii)    The Company or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred an aggregate Withdrawal
Liability for all years to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Company and its ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), exceeds $200,000,000; or
(iii)    The Company or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent, in
reorganization or is being terminated or has been determined to be in
“endangered” or “critical” status, within the meaning of Title IV or ERISA, if
as a result of such event the aggregate annual contributions of the Company and
its ERISA Affiliates to all Multiemployer Plans that are then insolvent, in
reorganization or being terminated or have been determined to be in endangered
or critical status have been or will be increased over the amounts contributed
to such Multiemployer Plans for the plan year of such Multiemployer Plan
immediately preceding the plan year in which the event occurs by an amount
exceeding, in each case, resulting in a liability to the Company or its ERISA
Affiliates of more than $200,000,000; or
(h)    the occurrence of a Change of Control; or
(i)    any provision of Article VII shall for any reason cease to be valid and
binding on or enforceable against any Guarantor or any Guarantor shall so state
in writing; or
(j)    the Lien on any material portion of the Collateral purported to be
created under the Collateral Documents shall cease to be, or shall be asserted
by the Company or any Guarantor in writing not to be, a valid and perfected
Lien, with the priority required by the applicable Collateral Document, except
(i) as a result of the sale or other disposition of the applicable Collateral in
a transaction permitted under the Loan Documents, (ii) as a result of the
Collateral Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Collateral
Documents, (iii) as a result of the Pro Rata Administrative Agent’s failure to
file UCC continuation statements, (iv) as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (v) as a result of
acts or omissions of the Agents or any Lender;
then, and in any such event, the Agents (i) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Company, declare the
Commitments and the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate (other







--------------------------------------------------------------------------------





than the obligations of the Lenders to fund their participations in Swing Line
Advances), and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Company, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are here expressly waived by
the Company and each Guarantor; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Company under
the Bankruptcy Code, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Company and each Guarantor.
Section 6.02    Application of Funds
. After the exercise of remedies provided for in Section 6.01, subject to any
Intercreditor Agreement then in effect, any amounts received on account of the
Secured Obligations will be applied by the Agents in the following order:
(a)    First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest, but including attorney’s fees payable under Section 9.04 and amounts
payable under Section 2.10 and Section 2.12) payable to each Agent in its
capacity as such;
(b)    Second, to payment of that portion of the Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest, but including attorney’s fees payable under Section 9.04 and amounts
payable under Section 2.10 and Section 2.12) payable to the Lenders, ratably
among them in proportion to the amounts described in this clause Second payable
to them;
(c)    Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Advances, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
(d)    Fourth, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Advances and Secured Obligations under
Secured Hedge Agreements, Secured Cash Management Obligations and Secured
Letters of Credit, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;
(e)    Fifth, to the payment of all other Secured Obligations of the Loan
Parties that are due and payable to the Agents and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Secured Obligations owing to the Agents and the other Secured Parties on such
date; and
(f)    Last, the balance, if any, after all of the Secured Obligations have been
paid in full (other than (i) contingent obligations for indemnity, expense
reimbursement, tax gross-up or yield protection for which no claim has been made
and (ii) Secured Obligations under Secured







--------------------------------------------------------------------------------





Hedge Agreements, Secured Letters of Credit and Secured Cash Management
Obligations to the extent not currently due), to the Company or as otherwise
required by law.
ARTICLE VII
GUARANTY
Section 7.01    Unconditional Guaranty
. Each Guarantor (for purposes of this Article VII, “Guarantor” shall also
include the Company with respect to the Secured Obligations to the extent that
the Company is not the primary obligor with respect thereto) hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
a surety, to the Agent, for the benefit of the Lenders and their respective
successors, indorsees, transferees and assigns, the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Company and each
Guarantor now or hereafter existing under or in respect of this Agreement and
each other Loan Document (including, without limitation, any extensions,
modifications, substitutions, amendments, renewals of or future increases in any
or all of the foregoing obligations, whether or not contemplated or provided for
by the Loan Documents) and any other Secured Obligations, whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by any Agent or any Lender in enforcing any rights under this Agreement. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Company or any Guarantor, as the case may be, to any Agent
or any Lender under or in respect of this Agreement and the other Loan Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Company or any Guarantor, as the case may be.
Section 7.02    Guaranty Absolute
. (a) Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of this Agreement and each other Loan
Document, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Agent or
any Lender with respect thereto. The obligations of each Guarantor under or in
respect of the guarantee under this Article VII (this “Guaranty”) are
independent of the Guaranteed Obligations or any other obligations of the
Company or any other Guarantor, as the case may be, under or in respect of this
Agreement and the other Loan Documents, and a separate action or actions may be
brought and prosecuted against any Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Company or any
Guarantor, as the case may be, or whether the Company or any Guarantor, as the
case may be, is joined in any such action or actions, and any failure by any
Agent or any Lender to bring any such action, to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Company, any
Guarantor or any other Person or to realize upon any such guarantees or to
exercise any rights of







--------------------------------------------------------------------------------





setoff or any release of the Company, any Guarantor or any other Person or
guarantee or right of setoff, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Agent or any
Lender against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
(i)    any lack of validity or enforceability against the Company or any
Guarantor, as the case may be, of this Agreement, any other Loan Document or any
agreement or instrument relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
the Company or any Guarantor, as the case may be, under or in respect of this
Agreement and the other Loan Documents, or any other amendment, supplement,
modification or waiver of or any consent to departure from this Agreement or any
other Loan Document, including, without limitation, any renewal, extension or
acceleration, or any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Company or any of its Restricted
Subsidiaries or otherwise;
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(iv)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of the Company or any Guarantor, as the case may be, under this
Agreement and the other Loan Documents or any other assets of the Company or any
of its Restricted Subsidiaries;
(v)    any change, restructuring or termination of the corporate structure or
existence of the Company or any of its Restricted Subsidiaries;
(vi)    any failure of any Agent or any Lender to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company, any Guarantor
or any of their respective Subsidiaries now or hereafter known to such Agent or
such Lender (each Guarantor waiving any duty on the part of the Agents and the
Lenders to disclose such information);
(vii)    any settlement, compromise, release, discharge of, or acceptance or
refusal of any payment or performance with respect to or reduction of liability
of the Company, any other Guarantor or other guarantor or surety with respect to
the Guaranteed Obligations, or any subordination of the Guaranteed Obligations
to any other obligations;







--------------------------------------------------------------------------------





(viii)      any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Loan Document, at law, in equity or otherwise) with respect to
the Guaranteed Obligations or any agreement relating thereto, or with respect to
any other guaranty of the payment of the Guaranteed Obligations; or
(ix)    any other circumstance (including, without limitation, to the fullest
extent permitted under applicable law, any statute of limitations) or any
existence of or reliance on any representation by any Agent or any Lender that
might in any manner or to any extent vary the risk of the Company or any other
Guarantor, as the case may be, as an obligor in respect of the Guaranteed
Obligations or otherwise constitute a defense available to, or a discharge of,
the Company, any Guarantor or any other guarantor or surety.
No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by any Agent or any Lender from the
Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment, remain liable for the Guaranteed Obligations
until the full discharge of the Guaranteed Obligations.
Section 7.03    Waivers and Acknowledgments
. (a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, marshaling, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Agent or any Lender protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against the Company, any other Guarantor or any
other Person or any collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against the Company, any other Guarantor,
any other guarantor or any other Person or any collateral and (ii) any defense
based on any right of set-off, limitation, discharge, termination or
counterclaim against or in respect of the obligations of such Guarantor
hereunder, including, without limitation, failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury.







--------------------------------------------------------------------------------





(d)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Agent or any Lender to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company or any of its
Restricted Subsidiaries now or hereafter known by such Agent or such Lender.
Each Guarantor has adequate means to obtain information from the Company and
each Guarantor on a continuing basis concerning the financial condition of the
Company and each Guarantor and its ability to perform its obligations under the
Loan Documents, and each Guarantor assumes responsibility for being and keeping
informed of the financial condition of the Company, each Guarantor and their
respective Subsidiaries and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.
(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
Section 7.04    Subrogation
. Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Company, any
other Guarantor or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under or in
respect of this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Agent or any Lender against
the Company, any other Guarantor or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Company, any other Guarantor or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash (other than
(i) contingent obligations for indemnity, expense reimbursement, tax gross-up or
yield protection for which no claim has been made and (ii) Secured Obligations
under Secured Hedge Agreements, Secured Letters of Credit and Secured Cash
Management Obligations to the extent not currently due) and the aggregate
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty (other than
(i) contingent obligations for indemnity, expense reimbursement, tax gross-up or
yield protection for which no claim has been made and (ii) Secured Obligations
under Secured Hedge Agreements, Secured Letters of Credit and Secured Cash
Management Obligations to the extent not currently due) and (b) the latest final
maturity of the Advances then in effect, such amount shall be received and held
in trust for the benefit of the Agents and the Lenders, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the applicable Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance







--------------------------------------------------------------------------------





with the terms of this Agreement and the other Loan Documents. If (i) any
Guarantor shall make payment to any Agent or any Lender of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash (other
than (i) contingent obligations for indemnity, expense reimbursement, tax
gross-up or yield protection for which no claim has been made and (ii) Secured
Obligations under Secured Hedge Agreements, Secured Letters of Credit and
Secured Cash Management Obligations to the extent not currently due) and
(iii) the latest final maturity of the Advances then in effect shall have
occurred, the Agents and the Lenders will, at any Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.
Section 7.05    Continuing Guaranty; Assignments
. (a) This Guaranty is a continuing guaranty of payment and performance and not
merely of collectability and shall (A) except as set forth in Section 7.05(b),
remain in full force and effect until the later of (i) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty (other than (i) contingent obligations for indemnity, expense
reimbursement, tax gross-up or yield protection for which no claim has been made
and (ii) Secured Obligations under Secured Hedge Agreements, Secured Letters of
Credit and Secured Cash Management Obligations to the extent not currently due)
and (ii) the latest final maturity of the Advances then in effect, (B) be
binding upon each Guarantor, its successors and assigns and (C) inure to the
benefit of and be enforceable by the Agents and the Lenders and their
successors, transferees and assigns. Without limiting the generality of
clause (C) of the immediately preceding sentence, any Agent or any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments and the Advances owing to it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Agent or such Lender herein or otherwise, in each case as and to
the extent provided in Section 8.06 or 9.07, as the case may be.
(b) The guaranty of a Guarantor or its successor in interest, as the case may
be, hereunder shall automatically be discharged and released without any further
action by any Agent, Lender or other Person in accordance with Section 9.08.
Section 7.06    Limitation on Obligations of Guarantors
. (a) Anything in this Agreement to the contrary notwithstanding, the right of
recovery against each Guarantor under this Article VII shall not exceed $1.00
less than the lowest amount which would render such Guarantor’s obligations
under this Article VII void or voidable under applicable law, including, without
limitation, the Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to the
guaranty set forth herein and the obligations of each Guarantor hereunder. To
effectuate the foregoing, the obligations of the Guarantors hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under Section







--------------------------------------------------------------------------------





548 of the United States Bankruptcy Code or any comparable provisions of
applicable law. To the fullest extent permitted by applicable law, this Section
7.06 shall be for the benefit solely of creditors and representatives of
creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Equity Interest in such Guarantor.
(b)    Each Guarantor agrees that Guaranteed Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 7.06(a) without impairing the
guarantee contained in this Article VII or affecting the rights and remedies of
any Lender hereunder.
Section 7.07    Subordination of the Other Obligations
. Upon the occurrence and during the continuance of an Event of Default under
Section 6.01(e), any Indebtedness of the Company or any Guarantor now or
hereafter held by any other Guarantor (the “Obligee Guarantor”) whether as
original creditor, assignee, or by way of subrogation, restitution or otherwise,
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor following
the occurrence and during the continuance of any such Event of Default shall, so
long as such Event of Default shall be continuing, be held in trust for the Pro
Rata Administrative Agent on behalf of the Lenders and shall forthwith be paid
over to such Agent for the benefit of the Lenders to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
Section 7.08    Financial Condition of the Company and the Guarantors
. Any credit extension may be made to or for the benefit of the Company or
continued from time to time without notice to or authorization from the Company
or any Guarantor (other than notice to or authorization from the Loan Party
party to the applicable credit extension) regardless of the financial or other
condition of the Company or any Guarantor at the time of any such grant.
Section 7.09    Reinstatement
. If at any time payment of any of the Guaranteed Obligations or any portion
thereof is rescinded, disgorged or must otherwise be restored or returned by any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, or if any Agent or any Lender repays, restores, or
returns, in whole or in part, any payment or property previously paid or
transferred to such Agent or such Lender in full or partial satisfaction of any
Guaranteed Obligation, because the payment or transfer or the incurrence of the
obligation so satisfied, is declared to be void, voidable, or otherwise
recoverable under any state or federal law (collectively a “Voidable Transfer”),
or because such Agent or such Lender elects to do so on the reasonable advice of
its counsel in connection with an assertion that the payment, transfer or
incurrence is a Voidable Transfer, then, as to any such Voidable Transfer and as
to all reasonable costs, expenses and attorney’s fees of such Agent or such
Lender related thereto, the liability of







--------------------------------------------------------------------------------





each Guarantor hereunder will automatically and immediately be revived,
reinstated, and restored and will exist as though the Voidable Transfer had
never been made.
Section 7.10    Keepwell
. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Loan Party to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.10, or otherwise
under this Agreement, as it relates to such Specified Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 7.10 shall remain in full force and effect until the payment in
full in cash of the Secured Obligations (other than (i) contingent obligations
for indemnity, expense reimbursement, tax gross-up or yield protection for which
no claim has been made and (ii) Secured Obligations under Secured Hedge
Agreements, Secured Letters of Credit and Secured Cash Management Obligations to
the extent not currently due). Each Qualified ECP Guarantor intends that this
Section 7.10 constitute, and this Section 7.10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
Section 7.11    Guarantees of Secured Hedge Obligations
. Notwithstanding anything else to the contrary in any Loan Document, no
non-Qualified ECP Guarantor shall be required to guarantee or provide security
for Excluded Swap Obligations, and any reference in any Loan Document with
respect to such non-Qualified ECP Guarantor guaranteeing or providing security
for the Secured Obligations shall be deemed to be all Secured Obligations other
than the Excluded Swap Obligations.
ARTICLE VIII
THE AGENTS
Section 8.01    Appointment and Authority
.
(a)    Each Lender hereby irrevocably appoints BTMU and RBC, as applicable, to
act on its behalf as the Pro Rata Administrative Agent and Term Loan B
Administrative Agent, as applicable, hereunder and authorizes each Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agents by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agents and the Lenders, and, except as expressly set forth in
Section 8.06, the Company shall







--------------------------------------------------------------------------------





not have any rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)     Each of the Lenders hereby (i) irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Company and the Guarantors to secure any of the Secured Obligations, together
with such powers and discretion as are reasonably incidental thereto and (ii)
directs the Collateral Agent to enter into the Collateral Documents. In this
connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent hereunder for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent or for performing any of its
or their other obligations under this Agreement or the other Loan Documents,
shall be entitled to the benefits of, and shall be entitled to enforce, all
provisions of this ýArticle VIII and ýArticle IX (including ýSections 8.05, 9.01
and 9.04) (in the case of such co-agents, sub-agents and attorneys-in-fact, as
if they were the Collateral Agent under the Loan Documents and as if set forth
in full herein with respect thereto).
(c)    Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and (ii) negotiate, enforce or
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the applicable Majority Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender. In the event that
any obligations (other than the Secured Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes each Agent to enter
into intercreditor agreements, subordination agreements and amendments to the
Collateral Documents to reflect such arrangements on terms acceptable to such
Agent. The Collateral Agent shall, except in the case of any obligation to any
Loan Party expressly set forth in any Loan Document, be entitled to request the
written direction of the other Agents to enter into any such intercreditor
agreements, subordination agreements, additional Collateral Documents and
amendments to the Collateral Documents and to refrain from executing such
documents until such written direction is received.
Section 8.02    Rights as a Lender
.
Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual







--------------------------------------------------------------------------------





capacity. Each such Person and its Affiliates may accept deposits from, lend
money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Company or any Restricted Subsidiary or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.
Section 8.03    Exculpatory Provisions
.
(a)    No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agents:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Event of Default or Event of Default has occurred and is
continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that each Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any debtor relief law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.
(b)    No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the applicable Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.01 and 6.01), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Each Agent shall be deemed not
to have knowledge of any Potential Event of Default or Event of Default or the
event or events that give or may give rise to any Potential Event of Default or
Event of Default unless and until the Company or any Lender shall have given
notice to the Agent describing such Potential Event of Default or Event of
Default and such event or events.







--------------------------------------------------------------------------------





(c)    No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Potential Event of Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents or (vi) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Section 8.04    Reliance by Agents
.
(a)    Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, each Agent may presume that such
condition is satisfactory to such Lender unless an officer of such Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Advance, and such
Lender shall not have made available to such Agent such Lender’s ratable portion
of the applicable Borrowing. Each Agent may consult with legal counsel (who may
be counsel for the Company), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
(b)    Notwithstanding anything herein or in any other Loan Document to the
contrary, the Collateral Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) hereunder or
under any other Loan Document, or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder, other than any such action or
failure to act expressly required hereunder or thereunder, unless and until the
Collateral Agent shall have received written instructions in respect thereof
from the Majority Lenders or another Agent.


Section 8.05    Indemnification
. The Lenders agree to indemnify each Agent (to the extent the Company is
required to reimburse each Agent pursuant to Section 9.04 and only to the extent
not reimbursed by the Company), ratably according to the respective principal
amounts of the Advances then held by each of them (or if no Advances are at the
time outstanding or if any Advances are held by Persons which







--------------------------------------------------------------------------------





are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by any Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from any Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
each Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, syndication, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that such Agent is not reimbursed for such
expenses by the Company.
Section 8.06    Resignation of Any Agent
. (a) Each Agent may at any time give notice of its resignation to the Lenders
and the Company. Upon receipt of any such notice of resignation, the applicable
Majority Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the applicable Majority Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
applicable Majority Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as an Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the applicable Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as an Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the applicable Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the applicable
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations as Agent hereunder and under the other Loan Documents
and (2) except for any indemnity payments owed to the retiring or removed Agent,
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly and,
during such period, the Company shall have no obligation to pay to any Person
the fees described in Section 2.04(b), until such time, if any, as the
applicable Majority Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment







--------------------------------------------------------------------------------





as an Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties as an Agent of the retiring or
removed Agent (other than any rights to indemnity payments owed to the retiring
or removed Agent), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub‑agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as an Agent.
(d)    Notwithstanding anything herein or in any other Loan Document to the
contrary, any Person into which the Collateral Agent may be merged or converted
or with which it may be consolidated or any Person resulting from any merger,
conversion or consolidation to which the Collateral Agent is a party, or any
Person succeeding to the business of the Collateral Agent, shall be the
successor of the Collateral Agent hereunder and under the other Loan Documents
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto except where an instrument
of transfer or assignment is required by law to effect such succession, merger,
conversion or consolidation. The Collateral Agent shall forthwith notify the
parties hereto in writing of any such event.
Section 8.07    Delegation of Duties
. Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder by or through any one or more sub‑agents appointed by such
Agent. Each Agent and any such sub‑agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. Each such sub‑agent and the Related Parties of any Agent and each such
sub‑agent shall be entitled to the benefits of all provisions of this Article
VIII and Section 9.04 (as though such sub-agents were an “Agent” hereunder) as
if set forth in full herein with respect thereto.
Section 8.08    Non-Reliance on Any Agent and Other Lenders
. Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 8.09    Other Agents







--------------------------------------------------------------------------------





. Each Lender hereby acknowledges that neither the syndication agents, nor the
documentation agents or any other Lender designated as any “Agent” on the cover
page hereof (other than the Agents) has any liability hereunder other than in
its capacity as a Lender (to the extent it is a Lender).
ARTICLE IX
MISCELLANEOUS
Section 9.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by the Company or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by (or consented to by) each Lender affected thereby, do any
of the following:
(a)    waive any of the conditions specified in Section 3.01 or 3.02;
(b)    increase the Commitments of such Lender;
(c)    reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable to such Lender hereunder;
(d)    postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable to such Lender hereunder;
(e)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder;
(f)    release substantially all, in value, of the Guarantors from their
guaranties set forth in Article VII hereof;
(g)    release all or substantially all the Collateral from the Liens of the
Collateral Documents; or
(h)    amend this Section 9.01 or the definition of “Majority Lenders” or
“Majority Facility Lenders”;
and provided, further that (w) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or any Note, (x) no amendment,







--------------------------------------------------------------------------------





waiver or consent shall, unless in writing and signed by the Swing Line Bank,
affect the rights or duties of the Swing Line Bank under this Agreement, (y) no
amendment, waiver or consent shall be made to modify Section 5.02(m) or any
definition related thereto (as any such definition is used for purposes of
Section 5.02(m)), accelerate any Pro Rata Facility upon a breach of Section
5.02(m) or waive any Potential Event of Default or Event of Default resulting
from a failure to perform or observe the requirements of Section 5.02(m) without
the written consent of the Majority Facility Lenders under the Pro Rata
Facilities; provided, however, that the amendments, waivers and consents
described in this clause (y) shall not require the consent of any Lenders other
than the Majority Facility Lenders under the Pro Rata Facilities and (z) the
consent of Lenders having at least a majority in interest of a Facility shall be
required with respect to any amendment or waiver that by its terms adversely
affects the rights of Lenders under such Facility in respect of payments
hereunder in a manner that is materially worse than the manner in which such
amendment or waiver affects other Facilities. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended nor amounts
owed to such Lender reduced or the final maturity thereof extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
In addition, the Lenders hereby irrevocably authorize each Agent to enter into
amendments to this Agreement and the other Loan Documents (each an “Extension
Amendment”) as may be necessary in order to establish new tranches in respect of
Extended Advances and such amendments as permitted by the succeeding sentence as
may be necessary or appropriate in the reasonable opinion of such Agent and the
Company in connection with the establishment of such new tranches of Advances.
No consent of any Lender or any other Person will be required to effectuate any
Extension, other than the consent of the applicable Agent (such consent not to
be unreasonably withheld, delayed or condition), the Company and the applicable
Consenting Lender.
Notwithstanding the foregoing, each Incremental Revolving Assumption Agreement,
Incremental Term Loan A Facility Amendment and Incremental Term Loan B Facility
Amendment may be effected in accordance with Section 2.20 without the consent of
any Lenders other than the Incremental Lenders providing the Incremental
Facility contemplated thereby.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Pro Rata Administrative Agent (not to be unreasonably
withheld or delayed), the Company and the Lenders providing the relevant
Replacement Advances (as defined below) to permit the refinancing, replacement
or modification of all or a portion of the outstanding Advances of any Class
(each, “Replaced Advances”) and, in the case of the Revolving Facility, all or
any portion of the Commitments of such Class (each, “Replaced Commitments”) with
a replacement facility hereunder (each, “Replacement Advances” and “Replacement
Commitments”), provided that (a) the aggregate principal amount of such
Replacement Advances or Replacement Commitments shall not exceed the aggregate
principal amount of such Replaced Advances or Replaced Commitments and (b) the
Maturity Date and Weighted Average Life to Maturity of such Replacement Advances
shall not be less than or earlier than such Replaced Advances and, in the







--------------------------------------------------------------------------------





case of the Revolving Facility, the commitment termination date with respect to
such Replacement Commitments shall not be earlier than such Replaced
Commitments.
Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, if the Agents and the Company shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement or any other Loan Document, then the Agents and
the Company shall be permitted to amend such provision, and such amendments
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Majority
Lenders within five Business Days following receipt of notice thereof.
Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, if the Pro Rata Administrative Agent, the Swing Line Bank and the
Company shall have jointly identified an issue of an operational nature in any
provision of this Agreement related to the Swing Line Sub-Facility, then the Pro
Rata Administrative Agent, the Swing Line Bank and the Company shall be
permitted to amend such provision, and such amendments shall become effective
without any further action or consent of any other party hereto if the same is
not objected to in writing by the Majority Lenders within five Business Days
following receipt of notice thereof.
Section 9.02    Notices, Etc.


(a)    General. Unless otherwise expressly provided in this Agreement, all
notices, requests, demands, directions and other communications provided for
hereunder shall be in writing (including by facsimile transmission or, to the
extent provided in Section 9.02(e), electronic communication). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(1)    if to the Company, the Guarantors or the Agents, to the address,
facsimile number, electronic mail address or telephone number set forth below,
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties:


Company:
CSRA Inc.

3170 Fairview Park Drive
Falls Church, Virginia 22042
Attention: Chief Financial Officer and General Counsel
Phone: (703) 642-2000
Fax: (703) 645-2194
Email: helderki@csgov.com


Guarantors:
c/o CSRA Inc.

3170 Fairview Park Drive







--------------------------------------------------------------------------------





Falls Church, Virginia 22042
Attention: Chief Financial Officer and General Counsel
Phone: (703) 642-2000
Fax: (703) 645-2194
Email: helderki@csgov.com


Agents:
As specified on Schedule 9.02 hereto;

(2)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number set forth in its Administrative Questionnaire; and
(3)    if to any Swing Line Bank, to it at the address provided in writing to
the Pro Rata Administrative Agent and the Company.


(b)    Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto during the recipient’s normal business hours (or if delivered after
normal business hours shall be deemed to have been delivered on the next
Business Day) and (ii) (A) if delivered by hand or by courier, when signed for
by or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail when received; provided, however, that
notices and other communications to the applicable Agent pursuant to Article II
or VII shall not be effective until actually received by such Person. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
(c)    Effectiveness of Facsimile Documents and Signatures. This Agreement and,
except as otherwise specified herein, any documents delivered pursuant to or in
connection with this Agreement may be transmitted and/or signed by facsimile or
other electronic delivery. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on the Company, the Guarantors,
the Agents and the Lenders. The Agents may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
(d)    Reliance by the Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Company or the Guarantors even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
each Indemnified Person from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company or any Guarantor. All telephonic notices to and
other communications with any Agent may be recorded by such Agent, and each of
the parties hereto hereby consents to such recording.
(e)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email







--------------------------------------------------------------------------------





and Internet or intranet websites) pursuant to procedures approved by the
Agents, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the applicable Agent that it
is incapable of receiving notices under such Article by electronic
communication. Any Agent, the Company or any Guarantor may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless any Agent otherwise prescribes, (i) notices and other communications sent
to an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its email address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(f)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(g)    Platform.
(i)    The Company agrees that the Agents may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Guarantor, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Company’s,
any Guarantor’s or any Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Company or any Guarantor pursuant to any Loan Document or the
transactions contemplated therein which is distributed to any Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.







--------------------------------------------------------------------------------





(iii)    The Company and each Lender acknowledge that certain of the Lenders may
be Public Lenders and, if documents or notices required to be delivered pursuant
to Section 5.01(b) or otherwise are being distributed through the Platform, any
document or notice that the Company has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
Public Lenders. The Company agrees to clearly designate all information provided
to any Agent by or on behalf of the Loan Parties which is suitable to make
available to Public Lenders. If the Company has not indicated whether a document
or notice delivered pursuant to Section 5.01(b) or otherwise contains Non-Public
Information, the Agents shall only be authorized to post such document or notice
on that portion of the Platform designated for Lenders who wish to receive
material non-public information with respect to the Company, its Subsidiaries
and their respective securities.
Section 9.03    No Waiver; Remedies
. No failure on the part of any Lender or any Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 9.04    Costs, Expenses and Indemnification
.
(a)    The Company agrees to pay promptly on demand all reasonable costs and
out-of-pocket expenses of the Arrangers and the Agents (in their respective
capacities as such) in connection with the preparation, execution, delivery,
administration, syndication, modification and amendment of this Agreement, and
the other documents to be delivered hereunder or thereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Arrangers and the Agents and, if necessary, of a single local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) and, in the case of an actual or perceived conflict
of interest where the party affected by such conflict informs the Company of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected party, with respect thereto and with respect to advising the
Arrangers and the Agents as to their respective rights and responsibilities
hereunder. The Company further agrees to pay promptly on demand all costs and
expenses of each Agent and of each Lender, if any (including, without
limitation, reasonable counsel fees and out-of-pocket expenses), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and out-of-pocket
expenses in connection with the enforcement of rights under this
Section 9.04(a). This Section 9.04(a) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(b)    If any payment of principal of any Eurocurrency Rate Advance extended to
the Company is made other than on the last day of the interest period for such
Advance, as a result of a payment pursuant to Section 2.06 or acceleration of
the maturity of the Advances pursuant to







--------------------------------------------------------------------------------





Section 6.01 or for any other reason, the Company shall, upon demand by any
Lender (with a copy of such demand to applicable Agent), pay to the applicable
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.
(c)    The Company agrees to indemnify and hold harmless each Agent (in its
capacity as such), each Lender and each director, officer, employee, agent,
attorney and affiliate of each Agent and each Lender and each director, officer,
employee, agent and attorney of each Agent’s and each Lender’s affiliate (each
an “Indemnified Person”) in connection with any expenses, losses, claims,
damages or liabilities to which an Agent, a Lender or such Indemnified Persons
may become subject, insofar as such expenses, losses, claims, damages or
liabilities (or actions or other proceedings commenced or threatened in respect
thereof) arise out of the transactions referred to in this Agreement or arise
from any use or intended use of the proceeds of the Advances, or in any way
arise out of activities of the Company or the Guarantors that violate
Environmental Laws, and to reimburse each Agent, each Lender and each
Indemnified Person, upon their demand, for any reasonable legal or other
out-of-pocket expenses incurred in connection with investigating, defending or
participating in any such loss, claim, damage, liability, or action or other
proceeding, whether commenced or threatened (whether or not such Agent, such
Lender or any such person is a party to any action or proceeding out of which
any such expense arises); provided that nothing in this Section 9.04(c) shall
obligate the Company to pay the normal expenses of the Agents in the
administration of this Agreement in the absence of pending or threatened
litigation or other proceedings or the claims or threatened claims of others and
then only to the extent arising therefrom. Notwithstanding the foregoing, the
Company shall have no obligation hereunder to an Indemnified Person with respect
to indemnified liabilities which have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnified Person, as determined by a final
and nonappealable judgment by a court of competent jurisdiction, or which have
resulted from a claim brought by the Company or any Guarantor against an
Indemnified Person for breach in bad faith of such Indemnified Person’s
obligations hereunder in which the Company or such Guarantor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company or any Guarantor, any of the Company’s equity holders
or creditors, an Indemnified Person or any other person or entity, whether or
not an Indemnified Person is otherwise a party thereto. This Section 9.04(c)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(d)    To the fullest extent permitted by applicable law, neither the Company
nor any Guarantor shall assert, and the Company and each Guarantor each hereby
waives, any claim against any Indemnified Person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Advance or the use of the proceeds thereof.







--------------------------------------------------------------------------------





Section 9.05    Right of Set-off
. Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agents to declare the Advances due and payable
pursuant to the provisions of Section 6.01acceleration of the Obligations, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (time or
demand, provisional or final, or general, but not special (in whatever
currency)) at any time held and other indebtedness (in whatever currency) at any
time owing by such Lender or any Affiliate thereof to or for the credit or the
account of the Company or the Guarantors against any and all of the obligations
of the Company or the Guarantors (as the case may be) now or hereafter existing
under this Agreement that are then due and payable, whether or not such Lender
shall have made any demand under this Agreement, and each such Affiliate is
hereby irrevocably authorized to permit such setoff and application. Each Lender
agrees promptly to notify the Company after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.
Section 9.06    Binding Effect
. This Agreement shall be deemed to have been executed and delivered when it
shall have been executed by the Company, the Guarantors and the Agents and when
the Agents shall have been notified by each Bank that such Bank has executed it
and thereafter shall be binding upon and inure to the benefit of the Company,
each Guarantor, each Agent and each Lender and their respective successors and
permitted assigns, except that, other than as expressly provided herein, none of
the Company or any Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of all Lenders. This Agreement and the fee letter referred to in Section 2.04(b)
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous oral agreements and understandings
relating to the subject matter hereof.
Section 9.07    Assignments and Participations
.
(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 9.07(b), (ii) by way of participation
in accordance with the provisions of Section 9.07(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
9.07(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.







--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Advances at the time
owing to it); provided that (in each case with respect to any Facility), any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the applicable Agent
or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date) shall not be less than (i) with respect to the Pro Rata Facilities,
$5,000,000 and (ii) with respect to the Term Loan B Facility, $1,000,000, in
each case in increments of $1,000,000 in excess thereof and unless the
applicable Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 6.01(a)
or 6.01(e) has occurred and is continuing at the time of such assignment, or (y)
(1) in the case of any assignment of rights and obligations in respect of a Term
Facility, such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund and (2) in the case of any assignment of rights and obligations in
respect of a Revolving Facility, such assignment is to a Lender with a
Commitment in respect of such Facility, an Affiliate of such a Lender or an
approved fund with respect to such a Lender; provided that the Company shall be
deemed to have consented to







--------------------------------------------------------------------------------





any such assignment unless it shall object thereto by written notice to the
applicable Agent within ten Business Days after having received notice thereof;
(B) the consent of the applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(C) the consent of each Swing Line Bank with a Swing Line Commitment (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Facility to the extent that the Swing
Line Sub-Facility is greater than zero.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the applicable Agent an Assignment and Assumption together with a
processing and recordation fee of $3,500; provided that the applicable Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment; provided further that such processing and
recordation fee shall be waived in respect of any assignments made between BTMU
and RBC and their respective Affiliates. The assignee, if it is not a Lender,
shall deliver to the applicable Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries (except pursuant
to ýSection 2.06(c)(iii) or ýSection 9.07(b)(viii)) or (B) any Defaulting Lender
or potential Defaulting Lender or any of their respective Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the applicable Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or other compensating actions, including funding,
with the consent of the Company and the applicable Agent, the applicable Ratable
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the applicable Agent, each Swing Line Bank and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full Ratable Share of all Advances and participations in
Swing Line Advances in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting







--------------------------------------------------------------------------------





Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
(viii)    Assignment to the Company. Any Lender may, so long as no Event of
Default has occurred and is continuing and no proceeds of Revolving Loan
Advances are applied to fund the consideration for any such assignment, at any
time, assign all or a portion of its rights and obligations with respect to Term
Advances under this Agreement to the Company through (x) Dutch auctions open to
all Lenders on a pro rata basis in accordance with procedures of the type
described in ýSection 2.06(c)(iii) or (y) notwithstanding Sections ý2.11 and
ý2.13 or any other provision in this Agreement, open market purchase on a
non-pro rata basis; provided that in connection with assignments pursuant to
clauses (x) and (y) above, if the assignee is the Company, (1) the principal
amount of such Term Advances, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Company shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (2) the aggregate outstanding principal amount of Term
Advances of the remaining Lenders shall reflect such cancellation and
extinguishing of the Term Advances then held by the Company and (3) the Company
shall promptly provide notice to the applicable Agent of such assignment or
transfer of such Term Advances, and the applicable Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Advances in the
Register.
Subject to acceptance and recording thereof by the applicable Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. Each Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof







--------------------------------------------------------------------------------





as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Guarantors, the Agents or the other Lenders, sell
participations to any Person (other than a natural Person, the Company or any of
the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Company, the
Guarantors, the Agents and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.05 with respect to any payments made by such
Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.01(b), (c) or
(d) that affects such Participant. The Company and the Guarantors each agree, to
the fullest extent permitted under applicable law, that each Participant shall
be entitled to the benefits of Sections 2.10, 2.12 and 9.04(b) (subject to the
requirements and limitations therein, including the requirements under Section
2.12(f) (it being understood that the documentation required under Section
2.12(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.17 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.10 or 2.12, with respect to any participation,
than its participating Lender would have been entitled to receive. Each Lender
that sells a participation agrees, at the Company's request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.17(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and currency and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender







--------------------------------------------------------------------------------





shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, no Agent
(in its capacity as Agent) shall have any responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other governmental authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.08    Release of Liens and Guarantee
.
(a)    A Guarantor shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor shall be automatically released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Guarantor ceases to be a Subsidiary (including any voluntary
liquidation or dissolution of such Guarantor in accordance with Section
5.02(h)); provided that, if so required by this Agreement, the Majority Lenders
shall have consented to such transaction and the terms of such consent shall not
have provided otherwise. Upon any sale or other transfer by the Company or any
Guarantor (other than to the Company or any Guarantor) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral or the release of any Guarantor from its
guarantee hereunder pursuant to Section 9.01, the security interests in such
Collateral created by the Collateral Documents or such guarantee shall be
automatically released. Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than (i) contingent
obligations for indemnity, expense reimbursement, tax gross-up or yield
protection for which no claim has been made and (ii) Secured Obligations under
Secured Hedge Agreements, Secured Letters of Credit and Secured Cash Management
Obligations to the extent not currently due), all obligations under the Loan
Documents and all security interests created by the Collateral Documents shall
be automatically released. In connection with any termination or release
pursuant to this Section 9.08, the Pro Rata Administrative Agent shall execute
and deliver to the Company or any Guarantor, at the Company’s or such
Guarantor’s expense, all documents that the Company or such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Pro Rata Administrative Agent.
(b)    Upon a Lien Release Event, so long as no Default or Event of Default
exists on such date or after giving effect to the release of Liens contemplated
hereby, all Collateral shall be released from the Liens created by the
Collateral Agreement and any other Collateral Document, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties provided that the Lien on the
Collateral shall not be released to the extent that any Lien securing
indebtedness incurred pursuant to Section 5.02(b)(xvi)







--------------------------------------------------------------------------------





is not concurrently released. From and after a Lien Release Event and prior to
any subsequent Ratings Trigger Event, any provision set forth herein or in any
other Loan Document requiring the consent of the Collateral Agent or actions
required in connection with Collateral (including delivery of opinions with
respect thereto) shall be disregarded.
Section 9.09    Governing Law
. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
Section 9.10    Execution in Counterparts
. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
Section 9.11    Consent to Jurisdiction; Waiver of Immunities
. The Company and the Guarantors each irrevocably and unconditionally agree that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Agent or any Lender, or any Related Party of the
foregoing in any way relating to this Agreement or the transactions relating
hereto, in each case in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court for the
Southern District of New York sitting in New York County, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement shall affect any right
that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Company, the Guarantors or
their properties in the courts of any jurisdiction. The Company and the
Guarantors each irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(b)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
Section 9.12    [Reserved]
.







--------------------------------------------------------------------------------





Section 9.13    Waiver of Trial by Jury
. EACH OF THE COMPANY, THE GUARANTORS, THE AGENTS AND, BY THEIR ACCEPTANCE OF
THE BENEFITS HEREOF, THE LENDERS HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including without limitation contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Each of the Company, the Guarantors, the Agents and, by their acceptance of the
benefits hereof, the Lenders (i) acknowledges that this waiver is a material
inducement for the Company, the Guarantors, the Lenders and the Agents to enter
into a business relationship, that the Company, the Guarantors, the Lenders and
the Agents have already relied on this waiver in entering into this Agreement or
accepting the benefits thereof, as the case may be, and that each will continue
to rely on this waiver in their related future dealings and (ii) further
warrants and represents that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
Section 9.14    [Reserved]
.
Section 9.15    Survival of Certain Provisions
. All agreements, representations and warranties made in this Agreement shall
survive the execution and delivery of this Agreement and any increase in the
Commitments under this Agreement. The Company’s obligations under Sections 2.10
and 9.04, and the Lender’s obligations under Section 8.05 shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.
Section 9.16    Severability
. In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
Section 9.17    Headings
. Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.







--------------------------------------------------------------------------------





Section 9.18    USA PATRIOT Act Notice
. Each Lender that is subject to the Act (as hereinafter defined) and each Agent
(for itself and not on behalf of any Lender) hereby notifies the Company and the
Guarantors that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Company
and the Guarantors, which information includes the name and address of the
Company and the Guarantors and other information that will allow such Lender or
such Agent, as applicable, to identify the Company and the Guarantors in
accordance with the Act.
Section 9.19    Confidentiality
. Each of the Agents and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided, however, that, except in the case of disclosure to bank regulators or
examiners in accordance with customary banking practices, if legally permitted,
written notice of each instance in which Information is required or requested to
be disclosed shall be furnished to the Company not less than 30 days prior to
the expected date of such disclosure or, if 30 days’ notice is not practicable
under the circumstances, as promptly as practicable under the circumstances,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.19, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Company and its obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Company or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to any Agent or any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.
For purposes of this Section, “Information” means all information received from
the Company or any of its Restricted Subsidiaries relating to the Company or any
of its Restricted Subsidiaries or any of their respective businesses, other than
any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Restricted Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.19 shall be considered to have
complied with its obligation to do so







--------------------------------------------------------------------------------





if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 9.20    No Fiduciary Duty
. Each of the Company and each Guarantor acknowledges that each of the Agents,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”) (i) is acting pursuant to a contractual
relationship on an arm’s length basis, and the parties hereto do not intend that
any Lender Party act or be responsible as a fiduciary to the Company or the
Guarantors, the Company’s or any Guarantor’s management, stockholders or
creditors or any other person and (ii) may be engaged, for their own accounts or
the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and none of
the Agents, the Lenders or their Affiliates has any obligation to disclose any
of such interests to the Company or its Affiliates. Each of the Company, each
Guarantor and each Lender Party hereby expressly disclaims any fiduciary
relationship and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them. Each of the Company and each Guarantor also hereby acknowledges that no
Lender Party has advised nor is advising it as to any legal, accounting,
regulatory or tax matters, and that the Company and each Guarantor are
consulting its own advisors concerning such matters to the extent they deem
appropriate.
Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
[Remainder of page intentionally left blank]
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the date
first written above.







--------------------------------------------------------------------------------





CSRA INC. (formerly known as Computer Sciences Government Services Inc.), a
Nevada corporation, as the Company
By:__________                
Name:
Title:
CSC Government Solutions LLC, a Nevada limited liability company, as a Guarantor
By:__________                
Name:
Title:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Pro Rata Administrative Agent and a Lender
By:__________                
Name:
Title:
ROYAL BANK OF CANADA,
as Term Loan B Administrative Agent and a Lender
By: __________                
Name:
Title:
MUFG UNION BANK, N.A.,
as Collateral Agent
By: __________                
Name:
Title:
BANK OF AMERICA, N.A.,
as a Lender
By: __________                







--------------------------------------------------------------------------------





Name:
Title:
The Bank of Nova Scotia
as a Lender
By: __________                
Name:
Title:
Fifth Third Bank, an Ohio Banking Corporation,
as a Lender
By:                         
Name:
Title:
JPMORGAN CHASE BANK, N.A.,
as a Lender
By:                         
Name:
Title:
Lloyds Bank plc,
as a Lender
By:                         
Name:
Title:
By:                         
Name:
Title:
Mizuho Bank, Ltd.,
as a Lender
By:                         
Name:
Title:







--------------------------------------------------------------------------------





PNC Bank, National Association,
as a Lender
By:                         
Name:
Title:
Sumitomo Mitsui Banking Corporation,
as a Lender
By:                         
Name:
Title:
SunTrust Bank,
as a Lender
By:                         
Name:
Title:
U.S. Bank National Association,
as a Lender
By:                         
Name:
Title:
Capital One, N.A.,
as a Lender
By:                         
Name:
Title:
REGIONS BANK,
as a Lender
By:                         
Name:







--------------------------------------------------------------------------------





Title:
TD Bank, N.A.,
as a Lender
By:                         
Name:
Title:
Citibank, N.A.,
as a Lender
By:                         
Name:
Title:
The Bank of New York Mellon,
as a Lender
By:                         
Name:
Title:
GOLDMAN SACHS BANK USA,
as a Lender
By:                         
Name:
Title:
Barclays Bank PLC,
as a Lender
By:                         
Name:
Title:
Apple Bank for Savings,
as a Lender







--------------------------------------------------------------------------------





By:                         
Name:
Title:
STATE BANK OF INDIA, NEW YORK,
as a Lender
By:                         
Name:
Title:
Citizens Bank of Pennsylvania,
as a Lender
By:                         
Name:
Title:
People's United Bank, National Association,
as a Lender
By:                         
Name:
Title:
BANK OF THE PHILIPPINE ISLANDS,
as a Lender
By:                         
Name:
Title:
Bank of the Philippine Islands (Europe) Plc,
as a Lender
By:                         
Name:
Title:







--------------------------------------------------------------------------------





The Northern Trust Company,
as a Lender
By:                         
Name:
Title:
The Bank of East Asia, Limited, New York Branch,
as a Lender
By:                         
Name:
Title:
Mega International Commercial Bank Co., Ltd. New York Branch,
as a Lender
By:                         
Name:
Title:
Banco de Sabadell, S.A. - Miami Branch,
as a Lender
By:                         
Name:
Title:
Crédit Industriel et Commercial, New York Branch,
as a Lender
By:                         
Name:
Title:







--------------------------------------------------------------------------------





Caixa Geral de Depósitos S.A., New York Branch,
as a Lender
By:                         
Name:
Title:
E.Sun Commercial Bank Ltd., Los Angeles Branch,
as a Lender
By:                         
Name:
Title:
Hua Nan Commercial Bank, LTD. New York Agency,
as a Lender
By:                         
Name:
Title:
Woodforest National Bank, a national banking association,
as a Lender
By:                         
Name:
Title:
FIRSTMERIT BANK, N.A.,
as a Lender
By:                         
Name:
Title:







--------------------------------------------------------------------------------





Fuyo General Lease (USA) Inc.,
as a Lender
By:                         
Name:
Title:
CTBC Bank Co., Ltd. New York Branch,
as a Lender
By:                         
Name:
Title:
Sumitomo Mitsui Trust Bank, Limited, New York Branch,
as a Lender
By:                         
Name:
Title:
















SCHEDULE 1 - Lenders’ Commitments







--------------------------------------------------------------------------------





Lender
Revolving Loan Commitment
Swing Line Commitment
Tranche A1 Commitment
Tranche A2 Commitment
Term Loan B Commitment
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$56,250,000
$25,000,000
$53,000,000
$95,250,000
0
Royal Bank of Canada
$56,250,000
$25,000,000
$48,500,000
$95,250,000
$750,000,000
Bank of America, N.A.
$56,250,000
$25,000,000
$48,500,000
$95,250,000
0
The Bank of Nova Scotia
$56,250,000
$25,000,000
$48,500,000
$95,250,000
0
Fifth Third Bank, an Ohio Banking Corporation
$35,000,000
0
$35,000,000
$70,000,000
0
JPMorgan Chase Bank, N.A.
$35,000,000
0
$35,000,000
$70,000,000
0
Lloyds Bank plc
$35,000,000
0
$35,000,000
$70,000,000
0
Mizuho Bank, Ltd.
$35,000,000
0
$35,000,000
$70,000,000
0
PNC Bank, National Association
$35,000,000
0
$35,000,000
$70,000,000
0
Sumitomo Mitsui Banking Corporation
$35,000,000
0
$35,000,000
$70,000,000
0
SunTrust Bank
$35,000,000
0
$35,000,000
$70,000,000
0
U.S. Bank National Association
$35,000,000
0
$35,000,000
$70,000,000
0
Capital One Bank, N.A.
$25,000,000
0
$22,000,000
$45,000,000
0
Regions Bank
$25,000,000
0
$22,000,000
$45,000,000
0
TD Bank, N.A.
$25,000,000
0
0
$67,000,000
0
Citibank, N.A.
$35,000,000
0
$35,500,000
0
0
The Bank of New York Mellon
$25,000,000
0
$7,000,000
$18,000,000
0
Goldman Sachs Bank USA
$25,000,000
0
$25,000,000
0
0
Barclays Bank PLC
$35,000,000
0
0
0
0
Apple Bank for Savings
0
0
0
$50,000,000
0
State Bank of India, New York
0
0
0
$50,000,000
0
Citizens Bank of Pennsylvania
0
0
0
$40,000,000
0
People’s United Bank, National Association
0
0
0
$30,000,000
0
Bank of the Philippine Islands
0
0
0
$20,000,000
0
Bank of the Philippine Islands (Europe) Plc
0
0
0
$5,000,000
0
The Northern Trust Company
0
0
0
$25,000,000
0
The Bank of East Asia, Limited, New York Branch
0
0
0
$20,000,000
0
Mega International Commercial Bank Co., Ltd. New York Branch
0
0
0
$18,000,000
0
Banco de Sabadell, S.A. - Miami Branch
0
0
0
$15,000,000
0
Crédit Industriel et Commercial, New York Branch
0
0
$5,000,000
$10,000,000
0
Caixa Geral de Depósitos S.A., New York Branch
0
0
0
$10,000,000
0
E.Sun Commercial Bank Ltd., Los Angeles Branch
0
0
0
$10,000,000
0
Hua Nan Commercial Bank, LTD. New York Agency
0
0
0
$10,000,000
0
Woodforest National Bank, a national banking association
0
0
0
$10,000,000
0
FirstMerit Bank, N.A.
0
0
0
$5,000,000
0
Fuyo General Lease (USA) Inc.
0
0
$5,000,000
0
0
CTBC Bank Co., Ltd. New York Branch
0
0
0
$4,000,000
0
Sumitomo Mitsui Trust Bank, Limited, New York Branch
0
0
0
$2,000,000
0
Total Commitments:
$700,000,000
$100,000,000
$600,000,000
$1,450,000,000
$750,000,000














--------------------------------------------------------------------------------















SCHEDULE 1.01(a) - Litigation and Investigations
Maryland Medicaid Enterprise Restructuring Project
On March 1, 2012, CSC was competitively awarded the Maryland Medicaid Enterprise
Restructuring Project (“MERP”) contract by the State of Maryland (the “State”)
to modernize the Medicaid Management Information System, a database of Medicaid
recipients and providers used to manage Medicaid reimbursement claims. This
contract is one of the contracts we expect CSC to transfer to us following the
Spin-Off. The MERP contract is predominately fixed-price. Since the date the
MERP contract was awarded, U.S. federal government-mandated Medicaid IT
standards have been in considerable flux. The State directed CSC to include
additional functionality in the design to incorporate new federal mandates and
guidance promulgated after the base scope of the contract was finalized.
Further, the State declined to approve contract modifications to compensate CSC
for the additional work.
As a result of the State’s refusal to amend the MERP contract and equitably
adjust the compensation to be paid to CSC and, in accordance with prescribed
State statutes and regulations, CSC timely filed a certified contract claim,
Contract Claim #1, with the State in the total estimated amount of approximately
$61 million on September 27, 2013. On February 14, 2014, CSC filed Contract
Claim #1A, which amends Contract Claim #1, to a claim of approximately $34
million. The Company, which is expected to succeed CSC on these claims, believes
it has valid and reasonable factual and legal bases for Contract Claims #1 and
1A and that the circumstances that have led or will lead to the Company’s
additional costs set forth in Contract Claims #1 and 1A were unforeseen as of
the operative proposal submission dates and are not the result of deficiencies
in CSC’s or the Company’s performance. However, our position is subject to the
ongoing evaluation of new facts and information that may come to our attention
should an appeal of the State’s denial of Contract Claims #1 and 1A be litigated
before the Maryland State Board of Contract Appeals (the “State Board”).
On February 19, 2014, the State provided a recommended decision denying Contract
Claims #1 and 1A. The February 19, 2014 recommended decision was not a final
agency determination on the claims. On April 29, 2014, the State provided a
final decision, dated April 25, 2014,







--------------------------------------------------------------------------------





denying the claims. On May 28, 2014, CSC filed a Notice of Appeal with the State
Board, which has exclusive initial jurisdiction of State contract claims
concerning breach, performance, modification, or termination of contracts
procured under Title II of Maryland’s General Procurement Law. The appeal, which
will now be pursued by us, is currently pending before the State Board.
On August 22, 2014, the State unilaterally suspended performance under the
Contract for 90 days. On September 12, 2014, the State modified its August 22
suspension of the Contract and authorized CSC, during the remainder of the
90-day suspension, to assign up to nine full-time-equivalent staff to perform
various analyses of cost and schedule. On November 20, 2014, the State sent a
letter extending the suspension until January 5, 2015, and on January 2, 2015,
the State again extended the suspension until February 20, 2015.
As the result of the 90-day suspension, as extended, and other actions and
inactions by the State in performance of its obligations under and management of
the Contract, CSC filed a second set of Claims with the State Board, Claims
#2A-D. Claim #2A, in the amount of $77 million, asserts that CSC’s contractual
undertaking did not include an agreement to receive reduced and delayed
payments, and the State’s unilateral imposition of such reductions and delays,
together with the other factors result in a material change to the Contract
entitling CSC to compensation for all costs incurred to date, including all
liabilities incurred and fees, as well as expected profit under the full
contract. Alternatively, Claim #2B, in the amount of $65 million, asserts that
the Maryland General Assembly’s reduction to the appropriations for the MERP
Project for fiscal 2015 effectively cancels the MERP contract, entitling CSC to
recover all costs incurred to date including all liabilities incurred, and a
reasonable allowance for profit on costs and liabilities. Similarly, Claims #2C,
also in the amount of $65 million, asserts that the State’s actions, inactions,
and decisions amount to a constructive termination for convenience entitling CSC
to recover all costs incurred to date, including all liabilities incurred, and
reasonable allowance for profit on costs and liabilities. Claim #2D is a claim
for suspension costs during the 90-day period of $3 million, including labor
costs, facilities costs and other costs needed to remain ready to restart the
program.
Since April 2015, CSC and the State have been in negotiations regarding the
matters in litigation before the State Board, and the contract has been extended
to accommodate those







--------------------------------------------------------------------------------





discussions. Management has evaluated the recoverability of assets related to
this contract in light of these developments and concluded that no adjustments
were required as of April 3, 2015.
Strauch et al. Fair Labor Standards Act Class Action
On July 1, 2014, plaintiffs filed Strauch and Colby v. Computer Sciences
Corporation in the U.S. District Court for the District of Connecticut, a
putative nationwide class action alleging that CSC violated provisions of the
Fair Labor Standards Act (“FLSA”) with respect to system administrators who
worked for CSC at any time from June 1, 2011 to the present. Plaintiffs claim
that CSC improperly classified its system administrators as exempt from the FLSA
and that CSC therefore owes them overtime wages and associated relief available
under the FLSA and various statutes, including the Connecticut Minimum Wage Act,
the California Unfair Competition Law, California Labor Code, California Wage
Order No. 4-2001, and the California Private Attorneys General Act. The relief
sought by plaintiffs includes unpaid overtime compensation, liquidated damages,
pre- and post-judgment interest, damages in the amount of twice the unpaid
overtime wages due, and civil penalties.
CSC’s position is that its system administrators have the job duties,
responsibilities, and salaries of exempt employees and are properly classified
as exempt from overtime compensation requirements. CSC’s Motion to Transfer
Venue was denied in February 2015.
On June 9, 2015, the Court entered an order granting the plaintiffs’ motion for
conditional certification of the class of system administrators. The Strauch
putative class includes more than 4,000 system administrators, of whom 1,865 are
employed by us and the remainder of whom are employed by CSC. Courts typically
undertake a two-stage review in determining whether a suit may proceed as a
class action under the FLSA. In its order, the Court noted that, as a first
step, the Court examines pleadings and affidavits, and if it finds that proposed
class members are similarly situated, the class is conditionally certified.
Potential class members are then notified and given an opportunity to opt in to
the action. The second step of the class certification analysis occurs upon
completion of discovery. At that point, the Court will examine all evidence then
in the record to determine whether there is a sufficient basis to conclude that
the proposed class members are similarly situated. If it is determined that they
are, the case will proceed to trial; if it is determined they are not, the class
is decertified and only the individual claims of the purported class
representatives proceed. The Business’s position in this litigation continues to
be







--------------------------------------------------------------------------------





that the employees identified as belonging to the conditional class were paid in
accordance with the FLSA.
CECOM Rapid Response Demand Letter
On July 12, 2013, the U.S. Army’s Communications-Electronics Command (“CECOM”)
issued a demand letter based upon DCAA audit reports and Forms 1, for
reimbursement in the amount of $235 million in costs that CSC allegedly
overcharged under its Rapid Response (“R2”) contract (Contract No.
DAAB07-03-D-B007) by placing CSC, interdivisional, teammate, and vendor
employees in R2 labor categories for which they were not qualified. CSC’s
position has been that, in most instances, the individuals in question met the
contract requirements for their labor categories, and that, in all instances,
DCAA and CECOM have ignored the value the government received for CSC’s work.
CSC and CECOM have engaged in discussions in an attempt to resolve this issue
but, at this point in time, there can be no assurance that the parties will be
able to resolve their differences, in which case the Business would litigate
this matter.
NetCracker Technology Corp.
In August 2013, CSC received a Civil Investigative Demand from the U.S.
Department of Justice’s Civil Division seeking documents and information
regarding CSC’s contract with the Defense Information Systems Agency (“DISA”)
and its subcontract with NetCracker Technology Corp. (“NetCracker”). Since that
time, CSC has cooperated with a government investigation into issues on this
subcontract. On March 26, 2015, CSC received a letter from the Civil Division
claiming that CSC violated the False Claims Act and breached its contract with
DISA based upon actions taken by NetCracker in performing its work on the
subcontract. The U.S. federal government’s letter asserted that its single
damages from CSC “could be” $15.5 million. Because the government has not yet
filed a lawsuit making a particularized claim, potential claimed damages may be
different from those thus far asserted. Nevertheless in our experience it would
be unusual and unlikely for the government to make a materially higher claim for
its single damages. In addition, the False Claims Act permits the government to
recover treble damages and penalties. CSC has taken the position that it has not
engaged in any conduct that would violate the False Claims Act.
DynCorp
In connection with CSC's acquisition of DynCorp in 2003 and its divestiture of
substantially all of that business in two separate transactions (in 2005 to The
Veritas Capital Fund II L.P, and DI Acquisition Corp. and in 2013 to Pacific
Architects and Engineers, Incorporated (collectively,







--------------------------------------------------------------------------------





the "DynCorp Divestitures")), CSC assumed and Computer Sciences GS Business will
retain various environmental indemnities of DynCorp and its former subsidiaries
arising from environmental representations and warranties under which DynCorp
agreed to indemnify the purchasers of its subsidiaries DynAir Tech and DynAir
Services by Sabreliner Corporation and ALPHA Airports Group PLC, respectively.
As part of the DynCorp Divestitures, CSC also assumed and Computer Sciences GS
Business will also retain indemnities for insured litigation associated with
dormant suits by former employees of DynCorp subsidiaries alleging exposure to
asbestos and other substances; other indemnities related to a 2001 case arising
from counter-narcotics spraying in Colombia under a U.S. Department of State
contract and the associated coverage litigation involving the aviation insurance
underwriters; and an environmental remediation case involving HRI, a former
wholly-owned subsidiary of DynCorp, in Lawrenceville, New Jersey. Computer
Sciences GS Business does not anticipate any material adverse effect on its
financial position, results of operations and cash flows from these indemnities.
















SCHEDULE 1.01(b) - Remaining Acquired Business Debt
None.














SCHEDULE 2.02 - Agents’ Wire Instructions
Pro Rata Administrative Agent’s Wire Instructions:
Bank Name:                The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA No:                026-009-632
SWIFT ID:                BOTKUS33
Account Name:            Loan Operations Department
Account No.:                9777-0191
Attention:                Agency Desk
Reference:                Computer Sciences Government Services Inc.







--------------------------------------------------------------------------------





Term Loan B Administrative Agent’s Wire Instructions:
Bank Name:
JP Morgan Chase Bank, New York

ABA No.:
021000021

SWIFT ID:
CHASUS33

Account Name:
Royal Bank of Canada, New York

Account No.:
9201033363

Swift:
ROYCUS3X

Beneficiary:
RBC AGENCY SERVICES

For further credit to Account No.:
012692940005

Address:
200 VESEY STREET, NEW YORK, NY 10281

Reference:            Computer Sciences Govt Services














SCHEDULE 5.02(a) - Liens on the Closing Date
None.














SCHEDULE 5.02(b) - Indebtedness on the Closing Date    the effects of any
Bail-in Action on any such liability, including, if applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages omitted.]


None.

















--------------------------------------------------------------------------------









SCHEDULE 5.02(g) - Existing Agreements on the Closing Date
None.














SCHEDULE 9.02 - Agents’ Addresses
Pro Rata Administrative Agent’s Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020
United States of America
Attention: Lawrence Blat
Phone: (212) 782-4310 / (212) 782-6687
Email: Agencydesk@us.mufg.jp / Lblat@us.mufg.jp
Term Loan B Administrative Agent’s Address:
Royal Bank of Canada
20 King Street West, 4th Floor
Toronto, Ontario M5H 1C4
Canada
Attention: Manager, Agency Services
Fax: (416) 842-4023
Collateral Agent’s Address:
MUFG Union Bank, N.A.
1251 Avenue of the Americas, 19th Floor
New York, NY 10020
United States of America
Attention: Corporate Trust Dept.
Phone: (646) 452-4783
Fax: (646) 452-2000 / (646) 452-2001
Email: Accountadministration-corporatetrust@unionbank.com









--------------------------------------------------------------------------------






EXHIBIT B
Tranche A2 Allocations
 
Lender
Tranche A2 Allocation


1.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$133,816,076.28


2.
Royal Bank of Canada
100,000,000.00


3.
Bank of America, N.A.
100,000,000.00


4.
The Bank of Nova Scotia
100,000,000.00


5.
Wells Fargo Bank, National Association
100,000,000.00


6.
TD Bank, N.A.
95,000,000.00


7.
Mizuho Bank, Ltd.
71,000,000.00


8.
Fifth Third Bank
71,000,000.00


9.
JPMorgan Chase Bank, N.A.
71,000,000.00


10.
PNC Bank, N.A.
71,000,000.00


11.
Sumitomo Mitsui Banking Corporation
71,000,000.00


12.
SunTrust Bank
71,000,000.00


13.
U.S. Bank National Association
71,000,000.00


14.
State Bank of India, New York
62,500,000.00


15.
Citizens Bank of Pennsylvania
57,413,670.56


16.
Capital One, N.A.
51,012,500.00


17.
Apple Bank for Savings
50,000,000.00


18.
Regions Bank
43,312,500.00


19.
People’s United Bank, National Association
30,000,000.00


20.
Woodforest National Bank
25,000,000.00


21.
First Commercial Bank, Ltd., New York Branch
24,062,500.00


22.
The Northern Trust Company
24,062,500.00


23.
Industrial and Commercial Bank of China Ltd., New York Branch
20,000,000.00


24.
The Bank of East Asia, Limited, New York Branch
19,250,000.00


25.
The Bank of New York Mellon Corporation
17,325,000.00


26.
Chang Hwa Commercial Bank, Ltd.
15,000,000.00


27.
Sabadell United Bank, N.A.
15,000,000.00


28.
City National Bank of Florida
14,620,253.16


29.
Crédit Industriel et Commercial, New York Branch
12,000,000.00


30.
Hua Nan Commercial Bank, Ltd. New York Agency
9,625,000.00


31.
Cathay Bank
6,000,000.00


32.
Xenith Bank
5,000,000.00


33.
Stifel Bank & Trust
3,000,000.00


 
 


$1,630,000,000.00










